Exhibit 10.5

Execution Version

GUARANTY AND SECURITY AGREEMENT

dated as of August 9, 2018

by and among

Endologix, Inc.,

as Borrower Representative,

the other Grantors, Borrowers and Guarantors party hereto from time to time

and

DEERFIELD ELGX REVOLVER, LLC,

as agent for itself and the other Secured Parties

 



--------------------------------------------------------------------------------

GUARANTY AND SECURITY AGREEMENT

This GUARANTY AND SECURITY AGREEMENT (this “Agreement”), dated as of August 9,
2018, by and among Endologix, Inc., a Delaware corporation (“Borrower
Representative”), CVD/RMS Acquisition Corp., a Delaware corporation (“CVD”),
Nellix, Inc., a Delaware corporation (“Nellix”), TriVascular Technologies, Inc.,
a Delaware corporation (“TriVascular Technologies”), TriVascular, Inc., a
California corporation (“TriVascular California”), Endologix Canada, LLC, a
Delaware limited liability company (“Endologix Canada”), TriVascular Sales LLC,
a Texas limited liability company (“Sales”), RMS/Endologix Sideways Merger
Corp., a Delaware corporation (“Sideways”), each other Person who becomes a
party hereto pursuant to Section 8.15 (together with the Borrower
Representative, CVD, Nellix, TriVascular Technologies, TriVascular California,
Endologix Canada, Sales and Sideways, the “Grantors” or the “Borrowers” and
each, a “Grantor” or a “Borrower”), each other Person signatory hereto as a
“Guarantor” (as defined below) and Deerfield ELGX Revolver, LLC, as Agent.

RECITALS

A. The Lenders have agreed to extend credit to Borrowers pursuant to the Credit
Agreement (defined below). Each Borrower is affiliated with each other Grantor
and Guarantor.

B. Borrowers, the other Grantors and the other Guarantors are engaged in
interrelated businesses, and each Grantor and each Guarantor will derive
substantial direct and indirect benefit from extensions of credit under the
Credit Agreement.

C. It is a condition precedent to Lenders’ obligation to make their respective
extensions of credit and provide the Revolver Commitments to the Borrowers under
the Credit Agreement that the Grantors and the Guarantors shall have executed
and delivered this Agreement to Agent.

In consideration of the premises and to induce Lenders and Agent to enter into
the Credit Agreement and the other Loan Documents to which they are a party and
to induce Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor and each Guarantor hereby agrees with Agent (for the
benefit of the Secured Parties) as follows:

SECTION 1. DEFINITIONS.

1.1 Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms are used herein as defined in the UCC (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):
“accounts”, “certificated security”, “chattel paper”, “commercial tort claims”,
“commodity contract”, “deposit accounts”, “documents”, “electronic chattel
paper”, “equipment”, “farm products”, “fixture”, “general intangibles”, “goods”,
“health care insurance receivables”, “instruments”, “inventory”, “leases”,
“letter-of-credit rights”, “money”, “payment intangibles”, “product”, “record”,
“securities account”, “security”, “supporting obligations”, and “tangible
chattel paper”. It is hereby agreed that the term “instrument” shall not include
checks received in the ordinary course of business.

1.2 Whenever used in this Agreement, the Exhibits or the Schedules attached
hereto, unless the context otherwise requires, the following terms have the
following meanings:

“Agreement” has the meaning set forth in the preamble of this Agreement.



--------------------------------------------------------------------------------

“Collateral” means all of Grantors’ assets, whether now owned or hereafter
created, acquired or arising, including without limitation, all of Grantors’
right, title and interest in and to the following:

(a) all goods, accounts (including health care insurance receivables),
equipment, inventory, contract rights or rights to payment of money, leases,
license agreements and other licenses, franchise agreements, general
intangibles, commercial tort claims (including any Identified Claims),
documents, instruments (including any promissory notes) (and any distribution of
property made on, in respect of or in exchange for such instruments from time to
time), chattel paper (whether tangible chattel paper or electronic), cash, Cash
Equivalents, deposit accounts, Intellectual Property, Intellectual Property
Licenses, securities accounts, fixtures, letter-of-credit rights (whether or not
the letter of credit is evidenced by a writing), securities, all other Pledged
Collateral and Pledged Investment Property (including any distribution of
property made on, in respect of or in exchange for such Pledged Collateral
and/or Pledged Investment Property from time to time) and all supporting
obligations related to any of the foregoing, and financial assets, wherever
located;

(b) all books and records relating to any of the foregoing;

(c) all property of any Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash; and

(d) any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, Proceeds and insurance Proceeds of
any or all of the foregoing.

Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof. Notwithstanding the foregoing,
“Collateral” shall not include Excluded Property; provided, however, that if and
when any assets cease to be Excluded Property, the term “Collateral” shall
include such assets and a Lien on and security interest in such assets shall be
deemed granted therein pursuant to Section 3.1 hereof.

“Copyrights” means any and all rights in any works of authorship, including
(A) copyrights and moral rights, (B) copyright registrations and recordings
thereof and all applications in connection therewith including those listed on
Schedule 8, (C) income, license fees, royalties, damages, and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past, present, or future infringements thereof, (D) the right to sue for
past, present, and future infringements thereof, and (E) all of each Grantor’s
rights corresponding thereto throughout the world.

“Credit Agreement” means the Credit Agreement of even date herewith by and among
Borrowers, the other Loan Parties party thereto from time to time, Agent and
Lenders, as amended, supplemented, restated or otherwise modified from time to
time.

“Fraudulent Transfer Laws” has the meaning set forth in Section 2.6 hereof.

“Grantor” has the meaning set forth in the preamble of this Agreement.

 

3



--------------------------------------------------------------------------------

“Guaranteed Obligations” means all obligations of each Guarantor under the Loan
Documents and all other Obligations (including the fees and other amounts set
forth in Section 2.09 of the Credit Agreement).

“Guarantors” means each Borrower and any other Person who becomes a party to
this Agreement pursuant to Section 8.15.

“Identified Claims” means the commercial tort claims described on Schedule 5, as
such schedule shall be supplemented from time to time in accordance with the
terms and conditions of this Agreement.

“Intellectual Property License” means, with respect to any Grantor (the
“Specified Party”), (A) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (B) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (1) any software license
agreements, (2) the license agreements listed on Schedule 9, and (3) the right
to use any of the licenses or other similar rights described in this definition
in connection with the enforcement of the Lender Group’s rights under the Loan
Documents.

“Issuers” means the collective reference to each issuer of Pledged Collateral
and Pledged Investment Property.

“Paid in Full” and “Payment in Full” each means (a) with respect to Guaranteed
Obligations, all Guaranteed Obligations have been repaid in full in cash (other
than any unasserted contingent indemnification obligations) and all Commitments
have been terminated and (b) with respect to Secured Obligations, all Secured
Obligations have been repaid in full in cash (other than any unasserted
contingent indemnification obligations) and all Commitments have been
terminated; provided that the foregoing shall be subject to any reinstatement
pursuant to (and the other provisions set forth in) Section 8.18).

“Patents” means patents and patent applications, including (A) the patents and
patent applications listed on Schedule 10, (B) all continuations, divisionals,
continuations-in-part, re-examinations, reissues, and renewals thereof and
improvements thereon, (C) all income, royalties, damages and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past, present, or future infringements thereof, (D) the right to sue for
past, present, and future infringements thereof, and (E) all of each Grantor’s
rights corresponding thereto throughout the world.

“Pledged Collateral” means, collectively, the Pledged Equity and the Pledged
Debt Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor, including all Indebtedness described on
Schedule 1, issued by the obligors named therein. Pledged Debt Instruments
excludes any Excluded Property.

“Pledged Equity” means collectively, all Pledged Interests and Pledged Stock.

“Pledged Interests” shall mean, with respect to each limited liability company,
partnership or other organization listed on Schedule 1, (i) the Stock in such
limited liability company, partnership or other organization owned by a Grantor
and listed on Schedule 1, and the certificates, if any, representing such
interests and any interest of such Grantor, as applicable, on the books and
records of such limited liability company, partnership or other organization or
on the books and records of any securities

 

4



--------------------------------------------------------------------------------

intermediary pertaining to such interests, (ii) the Stock of any other Person
whose Stock is at any time hereafter issued or granted to, or held by any
Grantor, and (iii) all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or Proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all interests set forth in the preceding clauses (i) and (ii).
Pledged Interests excludes any Excluded Property.

“Pledged Investment Property” means the collective reference to (i) all
“investment property” as such term is defined in Section 9-102(a)(49) of the UCC
and (ii) all “financial assets” as such term is defined in Section 8-102(a)(9)
of the UCC, other than any Pledged Equity or Pledged Debt Instruments. Pledged
Investment Property excludes any Excluded Property.

“Pledged Stock” shall mean, with respect to each corporation listed on Schedule
1, the Stock of such corporation owned by a Grantor and listed on Schedule 1,
and the certificates, if any, representing such shares and any interest of such
Grantor, as applicable, in the entries on the books of the issuer of such shares
or on the books of any securities intermediary pertaining to such shares and the
Stock of any other Person whose Stock is at any time hereafter issued to or
granted to or held by any Grantor, and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
Proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares. Pledged Stock excludes
any Excluded Property.

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the UCC and, in any event, shall include all dividends or other income from
the Pledged Investment Property, collections thereon or distributions or
payments with respect thereto.

“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an instrument or chattel
paper and whether or not it has been earned by performance (including any
accounts).

“Secured Obligations” means the Obligations (including the fees and other
amounts set forth in Section 2.09 of the Credit Agreement).

“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, including (A) the trade names, registered trademarks, trademark
applications, registered service marks and service mark applications listed on
Schedule 11, (B) all renewals thereof, (C) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof,
(D) the right to sue for past, present and future infringements and dilutions
thereof, (E) the goodwill of each Grantor’s business symbolized by the foregoing
or connected therewith, and (F) all of each Grantor’s rights corresponding
thereto throughout the world.

“Transferred Guarantor” has the meaning set forth in Section 8.16(c).

SECTION 2. GUARANTY.

2.1 Guaranty.

(a) To induce Lenders to make the Loans and each other Secured Party to make
credit available to or for the benefit of one or more Grantors and for the
applicable Secured Parties to enter into the Loan Documents, each of the
Guarantors hereby, jointly and severally, absolutely,

 

5



--------------------------------------------------------------------------------

unconditionally and irrevocably, as a primary obligor and not only a surety,
guarantees to Agent and the other Secured Parties and their respective
successors and permitted assigns, the prompt and complete payment and
performance by Borrowers and each other Grantor, as applicable, of the
Guaranteed Obligations when due (whether at the stated maturity or earlier, by
reason of acceleration, any mandatory prepayment required pursuant to the terms
of the Financing Agreement or otherwise).

(b) This Guaranty includes all present and future Guaranteed Obligations
including any under transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guaranteed Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional Guaranteed Obligations after prior
Guaranteed Obligations have been satisfied in whole or in part. To the maximum
extent permitted by law, each Guarantor hereby waives any right to revoke this
Guaranty as to future Guaranteed Obligations. If such a revocation is effective
notwithstanding the foregoing waiver, each Guarantor acknowledges and agrees
that (i) no such revocation shall be effective until written notice thereof has
been received by Agent, (ii) no such revocation shall apply to any Guaranteed
Obligations in existence on the date of receipt by Agent of such written notice
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms, or other terms and conditions thereof),
(iii) no such revocation shall apply to any Guaranteed Obligations made or
created after such date to the extent made or created pursuant to a legally
binding commitment of any member of the Lender Group in existence on the date of
such revocation, (iv) no payment by any Guarantor, any Borrower, or from any
other source, prior to the date of Agent’s receipt of written notice of such
revocation shall reduce the maximum obligation of such Guarantor hereunder, and
(v) any payment by any Borrower or from any source other than such Guarantor
subsequent to the date of such revocation shall first be applied to that portion
of the Guaranteed Obligations as to which the revocation is effective and which
are not, therefore, Guaranteed hereunder, and to the extent so applied shall not
reduce the maximum obligation of such Guarantor hereunder. This Guaranty shall
be binding upon each Guarantor, its successors and assigns and inure to the
benefit of and be enforceable by Agent (for the benefit of the Lender Group) and
its successors, transferees, or assigns.

(c) The guaranty contained in this Section 2 is a guaranty of payment and not of
collection and shall remain in full force and effect until all of the Guaranteed
Obligations shall have been Paid in Full.

(d) No payment made by any Borrower, any of the Guarantors, any other guarantor
or any other Person, or received or collected by Agent or the other Secured
Parties from any Borrower, any of the Guarantors, any other guarantor or any
other Person, as applicable, by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Guaranteed Obligations shall be deemed to
modify, reduce, release or otherwise affect the Liability of any Guarantor
hereunder which Guarantor shall, notwithstanding any such payment (other than
any payment received or collected from such Guarantor in respect of the
Guaranteed Obligations), remain liable for the Guaranteed Obligations until the
Guaranteed Obligations are Paid in Full.

2.2 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by Agent or any other
Secured Party, no Guarantor shall be entitled to be subrogated to any of the
rights of Agent or any other Secured Party against any Borrower or any Guarantor
or any collateral security or guaranty or right of offset held by Agent or any
other Secured Party for the payment of the Guaranteed Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Borrower or any Guarantor in respect of payments made by such Guarantor
hereunder, until all of the Guaranteed Obligations are Paid in Full. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time

 

6



--------------------------------------------------------------------------------

when all of the Guaranteed Obligations shall not have been Paid in Full, such
amount shall be held by such Guarantor in trust for Agent and the other Secured
Parties, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to Agent (for the benefit of the
Secured Parties) in the exact form received by such Guarantor (duly indorsed by
such Guarantor to Agent), to be applied against the Guaranteed Obligations,
whether matured or unmatured, as set forth in Section 6.5 hereof.

2.3 Amendments, etc. with respect to the Guaranteed Obligations.

(a) Each Guarantor shall remain obligated hereunder, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, notwithstanding the fact that: (i) any demand for payment of any of
the Guaranteed Obligations made by Agent or the other Secured Parties may be
rescinded by Agent or the other Secured Parties and any of the Guaranteed
Obligations continued, (ii) the Guaranteed Obligations, or the Liability of any
other Person upon or for any part thereof, or any collateral security or
guaranty therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by Agent or any other Secured
Party, or (iii) any of the Credit Agreement or the other Loan Documents or any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as Agent or any other
Secured Party may deem advisable from time to time. Agent and the other Secured
Parties shall have no obligation to protect, secure, perfect or insure any Lien
at any time held by them as security for the Guaranteed Obligations or for the
guaranty contained in this Section 2 or any property subject thereto.

(b) Agent or any other Secured Party may, from time to time, in their reasonable
discretion and without notice to or demand upon the Guarantors (or any of them),
take any or all of the following actions, without discharging or otherwise
affecting the Obligations (including the fees and other amounts set forth in
Section 2.09 of the Credit Agreement) of any Guarantor hereunder and without
incurring any Liability hereunder: (i) receive, take and hold additional
Collateral to secure any of the Guaranteed Obligations or any obligation
hereunder, (ii) retain or obtain the primary or secondary obligation of any
obligor or obligors, in addition to the undersigned, with respect to any of the
Guaranteed Obligations, (iii) extend or renew any of the Guaranteed Obligations
for one or more periods (whether or not longer than the original period), alter
or exchange any of the Guaranteed Obligations or otherwise modify, amend,
supplement or otherwise change any Guaranteed Obligation or any Loan Document
(including accelerating or otherwise changing the time of payment), or release
or compromise any obligation of any of the undersigned hereunder or any
obligation of any nature of any other obligor with respect to any of the
Guaranteed Obligations or otherwise in connection with the Loan Documents,
(iv) release any guaranty or right of offset or their security interest in, or
surrender, release or permit any substitution or exchange for, all or any part
of any personal property securing any of the Guaranteed Obligations or any
obligation hereunder, or extend or renew for one or more periods (whether or not
longer than the original period) or release, compromise, alter or exchange any
obligations of any nature of any obligor with respect to any such personal
property, (v) resort to the undersigned (or any of them) for payment of any of
the Guaranteed Obligations when due, whether or not Agent or any other Secured
Party shall have resorted to any personal property securing any of the
Guaranteed Obligations or any obligation hereunder or shall have proceeded
against any other of the undersigned or any other obligor primarily or
secondarily obligated with respect to any of the Guaranteed Obligations,
(vi) apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation as set forth in Section 6.5 hereof,
(vii) refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation, (viii) sell, exchange, enforce, waive, substitute,
liquidate, terminate, release, abandon, fail to perfect, subordinate, accept,
substitute, surrender, exchange, affect,

 

7



--------------------------------------------------------------------------------

impair or otherwise alter or release any Collateral for any Guaranteed
Obligation or any other guaranty therefor in any manner, (ix) otherwise deal in
any manner with any Borrower or any other Guarantor, maker or endorser of any
Guaranteed Obligation or any part thereof, and/or (x) settle, release,
compromise, collect or otherwise liquidate the Guaranteed Obligations.

2.4 Waivers. To the extent permitted by Applicable Law, each Guarantor hereby
unconditionally and irrevocably waives any and all notice of the creation,
renewal, extension or accrual of any of the Guaranteed Obligations and notice of
or proof of reliance by Agent or any other Secured Party upon the guaranty
contained in this Section 2 or acceptance of the guaranty contained in this
Section 2. The Guaranteed Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guaranty contained in this Section 2,
and all dealings between any Borrower and any of the Guarantors, on the one
hand, and Agent and the other Secured Parties, on the other hand, likewise shall
be conclusively presumed to have been had or consummated in reliance upon the
guaranty contained in this Section 2. To the extent permitted by Applicable Law,
each Guarantor hereby unconditionally and irrevocably waives and agrees not to
assert any claim, defense, setoff or counterclaim based on (i) diligence,
promptness, presentment, protest, requirements for any demand for payment or
performance and protest and notice of protest, requirements for any notice of
default, dishonor or nonpayment and all other notices whatsoever to or upon any
Borrower or any of the Guarantors with respect to the Guaranteed Obligations or
any part thereof, (ii) notice of the existence or creation or non-payment of all
or any of the Guaranteed Obligations, (iii) all diligence in collection or
protection of or realization upon any Guaranteed Obligations or any security for
or guaranty of any Guaranteed Obligations, (iv) any presentment, demand, protest
or further notice or other formality or requirements of any kind with respect to
any Guaranteed Obligation (including any accrued but unpaid interest thereon)
becoming immediately due and payable, and (v) any defense arising by reason of a
disability or other defense of Borrower or any Guarantor. No obligation of any
Guarantor hereunder shall be discharged other than by Payment in Full in cash of
the Guaranteed Obligations. Each Guarantor further waives any right such
Guarantor may have under any Applicable Law to require any Secured Party to seek
recourse first against any Borrower or any other Person, or to realize upon any
Collateral for any of the Obligations (including the fees and other amounts set
forth in Section 2.09 of the Credit Agreement), as a condition precedent to
enforcing such Guarantor’s Liability and obligations under this Guaranty.

2.5 Payments. Each Guarantor hereby guaranties that payments hereunder will be
paid to Agent and the other Secured Parties without set-off or counterclaim in
Dollars in accordance with Section 2.4 of the Credit Agreement.

2.6 Limitation of Guaranty. Any term or provision of this Agreement or any other
Loan Document to the contrary notwithstanding, the maximum aggregate amount for
which any Guarantor shall be liable hereunder shall not exceed the maximum
amount for which such Guarantor can be liable without rendering this Agreement
or any other Loan Document, as it relates to such Guarantor, subject to
avoidance under Applicable Laws relating to fraudulent conveyance or fraudulent
transfer (including the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act and Section 548 of title 11 of the United States Code or
any applicable provisions of comparable Applicable Laws) (collectively,
“Fraudulent Transfer Laws”). Any analysis of the provisions of this Agreement
for purposes of Fraudulent Transfer Laws shall take into account the right of
contribution established in Section 2.7 hereof and, for purposes of such
analysis, give effect to any discharge of intercompany debt as a result of any
payment made under this Agreement.

2.7 Contribution. To the extent that any Guarantor shall be required hereunder
to pay any portion of any Guaranteed Obligation exceeding the greater of (i) the
amount of the value

 

8



--------------------------------------------------------------------------------

actually received by such Guarantor and its Subsidiaries from the Loans and
other Obligations and (ii) the amount such Guarantor would otherwise have paid
if such Guarantor had paid the aggregate amount of the Guaranteed Obligations
(excluding the amount thereof repaid by any Borrower and any other Guarantor
that is a direct or indirect parent entity of any Borrower) in the same
proportion as such Guarantor’s net worth on the date enforcement is sought
hereunder bears to the aggregate net worth of all the Guarantors on such date,
then such Guarantor shall be reimbursed by such other Guarantors for the amount
of such excess, pro rata, based on the respective net worth of such other
Guarantors on such date.

2.8 Guaranty Absolute and Unconditional. Each Guarantor hereby waives and agrees
not to assert any defense, whether arising in connection with or in respect of
any of the following or otherwise, and hereby agrees that its obligations under
this Agreement are irrevocable, absolute and unconditional and shall not be
discharged as a result of or otherwise affected by any of the following (which
may not be pleaded and evidence of which may not be introduced in any proceeding
with respect to this Agreement) to the fullest extent not prohibited by
Applicable Law:

(a) the invalidity or unenforceability of any obligation of any Borrower or any
Guarantor under any Loan Document or any other agreement or instrument relating
thereto (including any amendment, consent or waiver thereto), or any security
for, or other guaranty of, any Guaranteed Obligation or any part thereof, or the
lack of perfection or continuing perfection or failure of priority of any
security for the Guaranteed Obligations or any part thereof;

(b) the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from any Borrower or any Guarantor or other action to enforce the
same or (ii) any action to enforce any Loan Document or any Lien thereunder;

(c) the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;

(d) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against any Borrower, any Guarantor or any of
Borrower’s Subsidiaries or any procedure, agreement, order, stipulation,
election, action or omission thereunder, including any discharge or disallowance
of, or bar or stay against collecting, any Guaranteed Obligation (or any
interest thereon) in or as a result of any such proceeding;

(e) any foreclosure, whether or not through judicial sale, and any other sale or
other disposition of any Collateral or any election following the occurrence of
an Event of Default by any Secured Party to proceed separately against any
Collateral in accordance with such Secured Party’s rights under any Applicable
Law; or

(f) any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of any Borrower, any
Guarantor or any Subsidiary of any Borrower, in each case other than the Payment
in Full in cash of the Guaranteed Obligations.

2.9 Reliance. Each Guarantor hereby assumes responsibility for keeping itself
informed of the financial condition of Borrowers, each Guarantor and any other
guarantor, maker or endorser of any Guaranteed Obligation or any part thereof,
and of all other circumstances bearing upon the risk of nonpayment of any
Guaranteed Obligation or any part thereof that diligent inquiry would reveal,
and each Guarantor hereby agrees that no Secured Party shall have any duty to
advise any Guarantor of information known to it regarding such condition or any
such circumstances. In the event any Secured Party, in its sole discretion,
undertakes at any time or from time to time to provide any such

 

9



--------------------------------------------------------------------------------

information to any Guarantor, such Secured Party shall be under no obligation to
(i) undertake any investigation not a part of its regular business routine,
(ii) disclose any information that such Secured Party, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential, or (iii) make any future disclosures of such information or any
other information to any Guarantor.

SECTION 3. GRANT OF SECURITY INTEREST.

3.1 Grant. Each Grantor hereby collaterally assigns and grants to Agent, for the
benefit of the Secured Parties, a Lien on and security interest in all of its
Collateral, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations. Notwithstanding the foregoing, no Lien or
security interest is hereby granted on any Excluded Property. Each Grantor
hereby represents and warrants as of (i) the Closing Date, (ii) the date of the
making of each Revolving Loan (or other extension of credit) made thereafter,
(iii) the date of each amendment, consent or waiver of this Agreement or the
Credit Agreement executed by any Grantor and (iv) solely with respect to any new
Grantor that joins this Agreement after the Closing Date, on the date such new
Grantor joins this Agreement, that the Excluded Property, when taken as a whole,
is not material to the business operations or financial condition of the
Grantors, taken as a whole.

SECTION 4. REPRESENTATIONS AND WARRANTIES.

To induce Agent and Lenders to enter into the Credit Agreement and to induce
Lenders to make extensions of credit to Borrowers thereunder, each Grantor
jointly and severally hereby represents and warrants to Agent and the other
Secured Parties that the following are true, correct and complete, in each case
to the extent and in the manner set forth herein, on the Closing Date and as of
(i) the Closing Date, (ii) the date of the making of each Revolving Loan (or
other extension of credit) made thereafter, (iii) the date of each amendment,
consent or waiver of this Agreement or the Credit Agreement executed by any
Grantor and (iv) solely with respect to any new Grantor that joins this
Agreement after the Closing Date, on the date such new Grantor joins this
Agreement:

4.1 Title; No Other Liens. Except for the Lien granted to Agent pursuant to this
Agreement and other Permitted Liens, such Grantor owns, or has rights or the
power to transfer rights in, each item of the Collateral free and clear of any
and all Liens of others. Such Grantor (i) is the record and beneficial owner of
the Collateral pledged by it hereunder constituting instruments or certificates
and (ii) has rights in or the power to transfer each other item of Collateral in
which a Lien is granted by it hereunder, free and clear of any other Lien (other
than Permitted Liens). No effective financing statement or other public notice
with respect to all or any part of the Collateral is on file or of record in any
public office, except filings evidencing Permitted Liens.

4.2 Perfected Liens. The security interests granted in the Collateral pursuant
to this Agreement (i) will constitute valid and continuing perfected security
interests in all of the Grantors’ rights in the Collateral in favor of Agent as
collateral security for the Secured Obligations, enforceable in accordance with
the terms hereof, except as such enforceability may be limited by applicable
insolvency, bankruptcy, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, upon (A) in the case of all Collateral in
which a security interest may be perfected by filing a financing statement under
the UCC, completion of the filings and other actions specified on Schedule 2
(which filings and other documents referred to on Schedule 2 have been delivered
to Agent in completed form), (B) with respect to any deposit account or
securities account, the execution of Control Agreements, (C) in the case of all
Copyrights, Trademarks and Patents for which UCC filings are insufficient, all
appropriate

 

10



--------------------------------------------------------------------------------

filings having been made with the applicable Intellectual Property registries,
including but not limited to the United States Copyright Office or the United
States Patent and Trademark Office, as applicable, (D) in the case of
letter-of-credit rights that are not supporting obligations of Collateral, the
execution of a contractual obligation granting control to Agent over such
letter-of-credit rights and (E) in the case of electronic chattel paper with
payment or amounts owing thereon in excess of $250,000 in the aggregate, the
completion of all steps necessary to grant control to Agent over such electronic
chattel paper; and (ii) shall be prior to all other Liens on the Collateral
except for Permitted Priority Liens, upon (A) in the case of all Pledged
Collateral and Pledged Investment Property, the delivery thereof to Agent (for
the benefit of the Secured Parties) of such Pledged Collateral and Pledged
Investment Property consisting of instruments and certificates, in each case
properly endorsed for transfer to Agent (for the benefit of the Secured Parties)
or in blank, (B) in the case of all Pledged Investment Property not in
certificated form and deposit accounts, the execution of Control Agreements with
respect to such Pledged Investment Property and deposit accounts and (C) in the
case of all other instruments and tangible chattel paper that has aggregate
payments or amounts owing thereunder in excess of $250,000 in the aggregate that
are not Pledged Collateral or Pledged Investment Property, the delivery thereof
to Agent (for the benefit of the Secured Parties) of such instruments and
tangible chattel paper. Except as set forth in this Section 4.2 or as otherwise
provided in the Credit Agreement, all actions by each Grantor necessary or
otherwise requested by Agent to perfect the Liens granted hereunder on the
Collateral have been duly taken.

4.3 Grantor Information. On the Closing Date, Schedule 3 sets forth (i) each
Grantor’s and each Guarantor’s jurisdiction of organization, (ii) the location
of each Grantor’s and each Guarantor’s chief executive office, (iii) each
Grantor’s and each Guarantor’s exact legal name as it appears on its
organizational documents and (iv) each Grantor’s organizational identification
number (to the extent a Grantor or Guarantor is organized in a jurisdiction
which assigns such numbers) and federal employer identification number.

4.4 Collateral Locations. On the Closing Date, Schedule 4 sets forth (i) each
place of business of each Grantor and each Guarantor (including its chief
executive office), (ii) all locations where any material portion of inventory
and equipment owned by each Grantor is kept (other than (A) inventory or
equipment that is otherwise in transit or out for repair, refurbishment or
processing in the Ordinary Course of Business, (B) de minimis amounts of
inventory with sales personnel and at medical facilities or (C) otherwise
disposed of in a transaction permitted by the Credit Agreement), (iii) all
locations where each Grantor’s books and records concerning the Collateral are
kept and (iv) whether each such Collateral location and place of business
(including each Grantor’s chief executive office) is owned or leased (and if
leased, specifies the complete name and notice address of each lessor) or
otherwise occupied (and if otherwise occupied, describes the nature of such
occupation). On the Closing Date, no Collateral (other than (A) inventory or
equipment that is otherwise in transit or out for repair, refurbishment or
processing in the Ordinary Course of Business, (B) de minimis amounts of
inventory with sales personnel and at medical facilities or (C) otherwise
disposed of in a transaction permitted by the Credit Agreement) is located
outside the United States or in the possession of any lessor, bailee,
warehouseman or consignee, except as indicated on Schedule 4.

4.5 Certain Property. None of the Collateral constitutes, or is the Proceeds of,
(i) farm products, (ii) as-extracted collateral, (iii) timber to be cut or
(iv) vessels, aircraft or any other personal property subject to any certificate
of title or other registration statute of the United States, any State or other
jurisdiction, except for motor vehicles owned by the Grantors and used by
employees of the Grantors in the Ordinary Course of Business.

4.6 Pledged Collateral and Pledged Investment Property.

 

11



--------------------------------------------------------------------------------

(a) The Pledged Collateral pledged by each Grantor hereunder is listed on
Schedule 1 and, with respect to the Pledged Equity, constitutes all the issued
and outstanding equity interests of each Issuer owned by such Grantor as set
forth on Schedule 1. None of the Pledged Equity is a certificated security or
otherwise represented or evidenced by any certificate other than the Pledged
Equity in Nellix, Inc., CVD/RMS Acquisition Corp., RMS/Endologix Sideways Merger
Corp., TriVascular, Inc., and TriVascular Technologies, Inc., and no foreign
Issuer has certificated its Stock nor is any Grantor (or any representative,
agent or any other Related Party of any Grantor) holding any certificate of
Stock of any foreign Issuer.

(b) All of the Pledged Equity has been duly authorized and validly issued and,
in the case of shares of capital stock and membership interests, is fully paid
and nonassessable.

(c) Each of the Pledged Equity, Pledged Debt Instruments and Pledged Investment
Property constitutes the legal, valid and binding obligation of the obligor with
respect thereto, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally.

(d) Schedule 1A lists all Pledged Investment Property owned by each Grantor.
Each Grantor is the record and beneficial owner of, and has good and valid title
to, the Pledged Investment Property pledged by it hereunder, free of any and all
Liens or options in favor of, or claims of, any other Person, except Permitted
Liens.

(e) All Pledged Collateral (other than uncertificated Pledged Equity) and all
Pledged Investment Property consisting of instruments and certificates has been
delivered to Agent (for the benefit of the Secured Parties) in accordance with
Section 5.1 hereof to the extent required thereby.

(f) Upon the occurrence and during the continuance of an Event of Default, Agent
shall be entitled to exercise all of the rights of the Grantor granting the
security interest in any Pledged Equity, and a transferee or assignee of such
Pledged Equity shall become a holder of such Pledged Equity to the same extent
as such Grantor and be entitled to participate in the management of the Issuer
of such Pledged Equity, and, subject to Agent’s exercise of remedies pursuant to
Section 6 hereof, upon the transfer of the entire interest of such Grantor, such
Grantor shall, by operation of law, cease to be a holder of such Pledged Equity.

4.7 Receivables.

(a) No amount over $250,000 in the aggregate payable to a Grantor under or in
connection with any account is evidenced by any instrument or chattel paper
which, to the extent required hereunder, has not been delivered to Agent (for
the benefit of the Secured Parties), properly endorsed for transfer.

(b) No obligor on any Receivable in excess of $250,000 in the aggregate is a
Governmental Authority, unless any assignment of claims act or law has been
complied with for the benefit of Agent.

4.8 Credit Agreement. Each Grantor and each Guarantor makes each of the
representations and warranties made by Borrowers in Article IV of the Credit
Agreement to the extent applicable to it on the date such Grantor or Guarantor
becomes a party hereto (which representations and warranties shall be deemed to
be re-made (i) as of the date of each amendment, consent or waiver of this
Agreement or the Credit Agreement executed by any Grantor and (iii) solely with
respect to any new Grantor that joins this Agreement after the Closing Date, on
the date such new

 

12



--------------------------------------------------------------------------------

Grantor joins this Agreement). Such representations and warranties shall be
incorporated herein by this reference as if fully set forth herein.

4.9 Commercial Tort Claims. The only commercial tort claims that any Grantor is
asserting or intends to assert in which the potential recovery exceeds $250,000
in the aggregate are those listed on Schedule 5, as may be supplemented from
time to time by delivery thereof to Agent, which sets forth such information
separately for each Grantor.

4.10 Enforcement. No material permit, notice to or filing with any Governmental
Authority or any other Person or any material consent from any Person is
required for the exercise by Agent of its rights (including voting rights)
provided for in this Agreement or the enforcement of remedies in respect of the
Collateral pursuant to this Agreement, including the transfer of any Collateral,
except (i) as may be required in connection with the disposition of any portion
of the Pledged Collateral by laws affecting the offering and sale of securities
generally, (ii) any approvals that may be required to be obtained from any
bailees or landlords to collect the Collateral, (iii) permits or consents which
have been obtained and notices or filings which have been made, and (iv) any
requirements set forth in any assignment of claims act and laws.

4.11 Accounts. Set forth on Schedule 6, as such Schedule may be updated from
time to time to reflect changes resulting from transactions permitted under the
Loan Documents) is a listing of all of Grantors’ and their Subsidiaries’ Deposit
Accounts and Securities Accounts, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.

4.12 Real Property. Schedule 7 sets forth all Real Property owned by any of the
Grantors as of the Closing Date.

4.13 Intellectual Property. As of the Closing Date: (i) Schedule 8 provides a
complete and correct list of all registered Copyrights owned by any Grantor and
all other Copyrights owned by any Grantor and material to the conduct of the
business of any Grantor; (ii) Schedule 9 provides a complete and correct list of
all Intellectual Property Licenses (other than license agreements for
commercially available off-the-shelf software that is generally available to the
public which have been licensed to a Grantor pursuant to end-user licenses)
entered into by any Grantor that are material to the business of such Grantor,
including any Intellectual Property Licenses that relate to Intellectual
Property that is incorporated in any Inventory, software, or other product
marketed, sold, licensed, or distributed by such Grantor; (iii) Schedule 10
provides a complete and correct list of all Patents owned by any Grantor; and
(iv) Schedule 11 provides a complete and correct list of all registered
Trademarks owned by any Grantor and all other Trademarks owned by any Grantor
and material to the conduct of the business of any Grantor.

SECTION 5. COVENANTS.

Each Grantor covenants and agrees with Agent that, from and after the date of
this Agreement until the Secured Obligations and the Guaranteed Obligations, as
applicable, shall have been Paid in Full:

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper.

 

13



--------------------------------------------------------------------------------

(a) Such Grantor shall (i) deliver to Agent (for the benefit of the Secured
Parties), in suitable form for transfer and in form and substance reasonably
satisfactory to Agent, (A) all certificated Pledged Equity, together with stock
powers or other suitable instruments for transfer, executed in blank, (B) all
Pledged Debt Instruments and (C) all certificates and instruments evidencing
Pledged Investment Property and (ii) to the extent required by Section 5.08 of
the Credit Agreement, maintain all other Pledged Investment Property in an
account that is subject to a Control Agreement. No foreign Issuer shall issue
certificates of its Stock unless the foregoing provisions of this paragraph are
complied with.

(b) If any amount in excess of $250,000 in the aggregate payable under or in
connection with any Collateral owned by such Grantor shall be or become
evidenced by an instrument or tangible chattel paper other than such instrument
delivered in accordance with this Section 5.1 and in the possession of Agent,
such Grantor shall notify Agent, and upon the written request of Agent, mark all
such instruments and tangible chattel paper with the following legend: “This
writing and the obligations evidenced or secured hereby are subject to the
security interest of Deerfield ELGX Revolver, LLC, as Agent” and, at the written
request of Agent, shall promptly deliver such instrument or tangible chattel
paper to Agent (for the benefit of the Secured Parties), duly indorsed in a
manner reasonably satisfactory to Agent.

(c) Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any Pledged Collateral or Pledged
Investment Property to any Person other than Agent (for the benefit of the
Secured Parties) or, to the extent permitted under (and subject to the terms of)
the Intercreditor Agreement and subject to the terms of Section 8.21, the Term
Agent.

(d) If such Grantor is or becomes the beneficiary of a letter of credit that is
(i) not a supporting obligation of any Collateral and (ii) in excess of $250,000
in the aggregate, such Grantor shall promptly, and in any event within five
(5) Business Days after becoming a beneficiary, notify Agent thereof and shall
use commercially reasonable efforts to enter into a contractual arrangement
reasonably requested by the Agent with respect to the letter-of-credit rights
under such letter of credit. Such contractual arrangement shall assign such
letter-of-credit rights to Agent and such assignment shall be sufficient to
grant control for the purposes of Section 9-107 of the UCC (or any similar
section under any equivalent UCC). Such contractual arrangement shall also
direct all payments thereunder to an account subject to a Control Agreement. The
provisions of the contractual arrangement shall be in form and substance
reasonably satisfactory to Agent.

(e) If any amount in excess of $250,000 in the aggregate payable under or in
connection with any Collateral owned by such Grantor shall be or become
evidenced by electronic chattel paper, such Grantor shall take all commercially
reasonable steps necessary to grant Agent control of all such electronic chattel
paper for the purposes of Section 9-105 of the UCC (or any similar section under
any equivalent UCC) and all “transferable records” as defined in each of the
Uniform Electronic Transactions Act and the Electronic Signatures in Global and
National Commerce Act.

(f) In the event that an Event of Default shall have occurred and be continuing,
upon the request of Agent, any instrument, certificated security or chattel
paper not theretofore delivered to Agent and at such time being held by such
Grantor shall be promptly (and, in any event, within five (5) Business Days)
delivered to Agent (for the benefit of the Secured Parties), duly indorsed in a
manner satisfactory to Agent, to be held as Collateral pursuant to this
Agreement and in the case of electronic chattel paper, such Grantor shall cause
Agent to have control thereof within the meaning set forth in Section 9-105 of
the UCC. In the event that an Event of Default shall have occurred and be
continuing, Agent shall have the right, at any time in its discretion and
without notice to any Grantor, to (i) transfer to or to register in its name or
in the name of its nominees any Pledged Collateral or any Pledged Investment

 

14



--------------------------------------------------------------------------------

Property and (ii) exchange any certificate or instrument representing or
evidencing any Pledged Collateral or any Pledged Investment Property for
certificates or instruments of smaller or larger denominations.

5.2 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interests created by this Agreement
as perfected security interests (to the extent such security interests can be
perfected by the filing of UCC financing statements (and, with respect to
commercial tort claims, to the extent any commercial tort claims are
sufficiently identified herein)) having at least the priority described in
Section 4.2 hereof, and shall defend such security interests against the claims
and demands of all Persons whomsoever (other than holders of Permitted Liens).

(b) Subject to (other than, with respect to the Third Party Agent, during any
Third Party Agent Retention Period) Section 5.20 of the Credit Agreement, such
Grantor will furnish to Agent from time to time statements and schedules further
identifying and describing the assets and property of such Grantor and such
other reports in connection therewith as Agent may reasonably request, all in
reasonable detail in form and substance reasonably satisfactory to Agent.

(c) At any time and from time to time, upon the written request of Agent, and at
Grantor’s sole expense, such Grantor will, for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, promptly and duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as Agent may
reasonably request, including (i) filing or authorizing the filing of any
financing or continuation statements under the UCC (or other similar laws) in
effect in any jurisdiction with respect to the security interests created
hereby; (ii) in the case of Pledged Collateral, Pledged Investment Property and
any other relevant Collateral, taking any such reasonably requested actions
necessary to enable Agent (on behalf of the Secured Parties) to obtain “control”
(within the meaning of the applicable UCC) with respect to such Pledged
Collateral, Pledged Investment Property and other Collateral to the extent
required to be pledged hereunder; (iii) if requested by Agent, delivering, to
the extent permitted by Applicable Law, any original motor vehicle certificates
of title for vehicles in the aggregate with a fair market value in excess of
$250,000 received by such Grantor from the applicable secretary of state or
other Governmental Authority after information reflecting Agent’s security
interest has been recorded in such motor vehicles to the extent required to be
pledged thereunder; (iv) use of commercially reasonable efforts to secure all
approvals necessary or appropriate for the assignment to or the benefit of Agent
of any contractual obligation held by such Grantor and to enforce the security
interests hereunder; and (v) subject to Section 5.08) of the Credit Agreement,
executing and delivering any Control Agreements with respect to deposit,
securities, commodity and similar accounts.

(d) Such Grantor shall not use or permit any Collateral to be used unlawfully or
in violation of any provision of any Loan Document or any policy of insurance
covering the Collateral.

5.3 Changes in Locations, Name, etc. Such Grantor shall not, except upon 10
Business Days’ prior written notice to Agent (or such lesser notice as Agent may
agree to in writing in its sole discretion) and delivery to Agent of (i) all
additional financing statements and other documents reasonably requested by
Agent as to the validity, perfection and priority of the security interests
provided for herein and (ii) if applicable, a written supplement to Schedule 4
showing any additional location at which inventory or equipment shall be kept
(other than (A) inventory or equipment that is otherwise in transit or out for
repair, refurbishment or processing in the Ordinary Course of Business, (B) de
minimis amounts of inventory with sales personnel and at medical facilities or
(C) otherwise disposed of in a transaction permitted by the Credit Agreement):

 

15



--------------------------------------------------------------------------------

(a) permit any of the inventory or equipment comprising Collateral to be kept at
a location subject to the possession or control of any warehouse, consignee,
bailee, or any of the Grantors’ agents or processors other than those listed on
Schedule 4, other than (i) the inventory or equipment that is otherwise in
transit or out for repair, refurbishment or processing in the Ordinary Course of
Business, (ii) de minimis amounts of inventory with sales personnel and at
medical facilities or (iii) otherwise disposed of in a transaction permitted by
the Credit Agreement;

(b) change its jurisdiction of organization or the location of its chief
executive office from that specified on Schedule 3 or in any subsequent notice
delivered pursuant to this Section 5.3; or

(c) change its name, organizational identification number (if any), identity or
corporate structure, except as permitted by Section 6.01 of the Credit Agreement
upon prior written notice thereof to the Agent.

5.4 Notices. Such Grantor will advise Agent in writing promptly, in reasonable
detail, of:

(a) any Lien (other than Permitted Liens) on any of the Collateral; and

(b) the occurrence of any other event which would reasonably be expected to have
a Material Adverse Effect on the Collateral or on the Liens created hereby.

5.5 Pledged Investment Property and Pledged Collateral.

(a) If such Grantor shall become entitled to receive or shall receive any
certificate, option or rights in respect of the Stock of any Issuer, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any of
the Pledged Equity, or otherwise in respect thereof, such Stock shall be Pledged
Equity (to the extent consistent with the percentage of such Grantor’s Stock in
such Issuer pledged hereunder, as set forth on Schedule 1) and such Grantor
shall accept the same as the agent of Agent, hold the same in trust for Agent
(for the benefit of the Secured Parties) and deliver the same forthwith to Agent
(for the benefit of the Secured Parties) in the exact form received, duly
indorsed by such Grantor to Agent (for the benefit of the Secured Parties), if
required by Agent, together with an undated instrument of transfer covering such
certificate duly executed in blank by such Grantor and with, if Agent so
requests, signature Guaranteed, to be held by Agent (for the benefit of the
Secured Parties), subject to the terms hereof, as additional Collateral for the
Secured Obligations.

(b) Upon the occurrence and during the continuance of an Event of Default and
the request of Agent, (i) any sums paid upon or in respect of the Pledged
Collateral or Pledged Investment Property upon the liquidation or dissolution of
any Issuer shall be paid over to Agent (for the benefit of the Secured Parties)
to be held by it hereunder as additional Collateral for the Secured Obligations,
and (ii) in case any distribution of capital shall be made on or in respect of
the Pledged Collateral, or any property shall be distributed upon or with
respect to the Pledged Collateral, pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected Lien in favor of Agent, be delivered to Agent (for the benefit of the
Secured Parties) to be held by it hereunder as additional Collateral for the
Secured Obligations. Upon the occurrence and during the continuance of an Event
of Default, if any sums of money or property so paid or distributed in respect
of the Pledged Investment Property shall be received by a Grantor, such Grantor
shall, at the request of Agent and until such money or property is paid or
delivered to the applicable Secured Parties, hold such money or property in
trust for Agent (for the

 

16



--------------------------------------------------------------------------------

benefit of the Secured Parties), segregated from other funds of such Grantor, as
additional Collateral for the Secured Obligations.

(c) Without the prior written consent of Agent, no Grantor will (i) vote to
enable, or take any other action, to permit any Issuer to issue any Stock of any
nature or to issue any other securities or interests convertible into or
granting the right to purchase or exchange for any Stock of any nature of any
Issuer, except, in each case, as permitted by the Credit Agreement, (ii) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, the Pledged Investment Property or Proceeds thereof other than any
such action which is permitted by the Credit Agreement, (iii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Pledged Investment Property or Proceeds thereof, or any
interest therein, except for Permitted Liens, or (iv) enter into any agreement
or undertaking restricting the right or ability of such Grantor or Agent to
sell, assign or transfer any of the Pledged Investment Property or Proceeds
thereof, except with respect to Permitted Liens and any such action which is
permitted by the Credit Agreement.

(d) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Equity issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify Agent promptly in writing of the
occurrence of any of the events described in Sections 5.5(a) and 5.5(b) hereof
with respect to the Pledged Equity issued by it and (iii) the terms of
Sections 6.3(c) and 6.7 hereof shall apply to such Grantor with respect to all
actions that may be required of it pursuant to Section 6.3(c) hereof regarding
the Pledged Equity issued by it.

5.6 Receivables. Other than in the Ordinary Course of Business consistent with
its past practice, such Grantor will not (i) grant any extension of the time of
payment of any Receivable, (ii) compromise or settle any Receivable for less
than the full amount thereof, (iii) release, wholly or partially, any Person
liable for the payment of any Receivable, (iv) allow any credit or discount
whatsoever on any Receivable or (v) amend, supplement or modify any Receivable
in any manner that would reasonably be expected to adversely affect the value
thereof, in each case, unless taking the foregoing actions would not reasonably
be expected, individually or in the aggregate, to cause a Material Adverse
Effect.

5.7 Intellectual Property. Except as permitted by the Credit Agreement, or
except, in each case, where the failure to do so could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect
(provided that no such Material Adverse Effect qualifier should apply to
Section 5.7(h)):

(a) Upon the request of Agent, in order to facilitate filings with the United
States Patent and Trademark Office and the United States Copyright Office, each
Grantor shall execute and deliver to Agent one or more Copyright Security
Agreements, Trademark Security Agreements, or Patent Security Agreements to
further evidence Agent’s Lien on such Grantor’s Patents, Trademarks, or
Copyrights, and the General Intangibles of such Grantor relating thereto or
represented thereby.

(b) Such Grantor (either itself or through licensees) will (i) continue to use
each Trademark (owned by such Grantor), in order to maintain such Trademark in
full force and effect free from any claim of abandonment for non-use,
(ii) maintain as in the past the quality of products and services offered under
such Trademark, (iii) use, and cause its licensees and sublicensees to use, such
Trademark with the appropriate notice of registration and all other notices and
legends required by Applicable Law, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless Agent
shall obtain a perfected security interest in such Trademark pursuant to this

 

17



--------------------------------------------------------------------------------

Agreement and (v) not (and not permit any licensee or sublicensee thereof to) do
any act or omit to do any act whereby such Trademark (or any goodwill associated
therewith) may become destroyed, harmed, invalidated or impaired in any way.

(c) Each Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby as a result of such act or omission, any Patent
owned by such Grantor may become unenforceable, invalidated, forfeited,
abandoned or dedicated to the public, will employ, and cause its licensees and
sublicensees to employ, each such Patent with the appropriate notice of
registration and all other notices and legends required by Applicable Law, and
will take commercially reasonable steps to establish and preserve the Patents in
any patentable invention under Applicable Law.

(d) Each Grantor (either itself or through licensees) (i) will employ, and cause
its licensees and sublicensees to employ, each Copyright owned by such Grantor
with the appropriate notice of registration and all other notices and legends
required by Applicable Law, and (ii) will not (and will not permit any licensee
or sublicensee thereof to) do any act or omit to do any act whereby such
Copyrights may become invalidated or otherwise impaired, and (iii) will not
(either itself or through licensees or sublicensees) do any act whereby any such
Copyrights may fall into the public domain.

(e) Each Grantor (either itself or through licensees or sublicensees) will not
(and will not permit any licensee or sublicensee thereof to) do any act or omit
to do any act whereby any trade secret may become unenforceable under any
Applicable Law and each Grantor shall take reasonable steps to maintain the
confidentiality of, and otherwise protect and enforce its rights in, the
Intellectual Property that is necessary in or material to the conduct of such
Grantor’s business, including, as applicable (A) protecting the secrecy and
confidentiality of its confidential information and trade secrets by having and
enforcing a policy requiring all current employees, consultants, licensees,
vendors and contractors with access to such information to execute appropriate
confidentiality agreements; (B) taking actions reasonably necessary to ensure
that no trade secret falls into the public domain due to any action of any
Grantor; and (C) protecting the secrecy and confidentiality of the source code
of all software programs and applications of which it is the owner or licensee
by having and enforcing a policy requiring any licensees (or sublicensees) of
such source code to enter into license agreements with commercially reasonable
use and non-disclosure restrictions.

(f) Such Grantor (either itself or through licensees or sublicensees) will not
do any act that infringes, misappropriates, dilutes, violates or otherwise
impairs the Intellectual Property or intellectual property rights of any other
Person.

(g) Such Grantor will notify Agent promptly if it knows, or has reason to know,
that any application or registration relating to any Intellectual Property owned
by such Grantor may become unenforceable, invalidated, forfeited, abandoned or
dedicated to the public, or of any determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s
ownership of, or the validity of, any such Intellectual Property or such
Grantor’s right to register the same or to own and maintain the same.

(h) At the time of delivery of (A) if Endologix is required to file reports
pursuant to Section 13 or 15(d) of the Exchange Act, the 10-Q and 10K filings
(or, if earlier, the time delivery thereof is required by the SEC) as required
by Section 5.05(a)(ii) or (B) if Endologix is not required to file reports
pursuant to Section 13 of 15(d) of the Exchange Act, the quarterly and annual
financial statements as required by Section 5.05(c), each Grantor will notify
Agent of applications filed for the registration of any Intellectual Property
with the United States Patent and Trademark Office, the United States Copyright

 

18



--------------------------------------------------------------------------------

Office or any similar office or agency in any other country or any political
subdivision thereof. Upon the request of Agent, within five (5) Business Days,
such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as Agent may request to evidence
Agent’s security interest in any Intellectual Property owned by such Grantor,
including any Copyright, Patent or Trademark and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby.

(i) Such Grantor will take all actions that are necessary or reasonably
requested by Agent to maintain and pursue each application (and to obtain the
relevant registration or recordation) and to maintain each registration and
recordation of all Intellectual Property owned by it.

(j) In the event that any Intellectual Property owned by a Grantor is, to its
knowledge, infringed upon or misappropriated or diluted by a third party, such
Grantor shall, subject to (other than, with respect to the Third Party Agent,
during any Third Party Agent Retention Period) Section 5.20 of the Credit
Agreement, (i) take such actions as such Grantor shall reasonably deem
appropriate under the circumstances to protect such Intellectual Property and
(ii) promptly notify Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

(k) Each Grantor shall require all employees, consultants, and contractors of
such Grantor who are involved in the creation or development of any Intellectual
Property for such Grantor to sign agreements that presently assigned all
Intellectual Property created or developed for the Grantor to such Grantor, and
obligate such employee, consulting or contractor to hold all confidential
information of the Grantor (or of any other Person and held by the Grantor) in
confidence.

(l) Grantors acknowledge and agree that the Lender Group shall have no duties
with respect to any Intellectual Property or Intellectual Property Licenses of
any Grantor. Without limiting the generality of this Section 5.7(k), Grantors
acknowledge and agree that no member of the Lender Group shall be under any
obligation to take any steps necessary to preserve rights in the Collateral
consisting of Intellectual Property or Intellectual Property Licenses against
any other Person, but any member of the Lender Group may do so at its option
from and after the occurrence and during the continuance of an Event of Default,
and all expenses incurred in connection therewith (including reasonable fees and
expenses of attorneys and other professionals) shall be for the sole account of
Borrowers and the other Grantors and shall be chargeable to the Loan Account.

5.8 Other Matters.

(a) Each Grantor authorizes Agent and its Affiliates directors, partners,
officers, employees, agents, counsel and advisors and any Third Party Agent to,
at any time and from time to time, file or record financing statements,
continuation statements, amendments thereto, and other filing or recording
documents or instruments with respect to any Collateral in such forms and in
such offices as Agent or such other Person reasonably determines appropriate to
perfect, or continue or maintain perfection of, the security interests of Agent
under this Agreement, and such statements, amendments, documents, and
instruments may describe the Collateral covered thereby as “all assets of the
debtor” of each Grantor, or words of similar effect and may contain any other
information required pursuant to the UCC for the sufficiency of

 

19



--------------------------------------------------------------------------------

filing office acceptance of any financing statement, continuation statement or
amendment, and each Grantor agrees to furnish any such information to Agent
promptly upon Agent’s reasonable request. Any such financing statement,
continuation statement or amendment may be signed by Agent on behalf of any
Grantor and may be filed at any time in any jurisdiction. A copy of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
Such Grantor also hereby ratifies its authorization for Agent and any Third
Party Agent to have filed any initial financing statement or amendment thereto
under the UCC (or other similar laws) in effect in any jurisdiction if filed
prior to the date hereof To the extent permitted by law, each Grantor hereby
(i) waives any right under the UCC or any other Applicable Law to receive notice
and/or copies of any filed or recorded financing statements, amendments thereto,
continuations thereof or termination statements and (ii) releases and excuses
each Secured Party from any obligation under the UCC or any other Applicable Law
to provide notice or a copy of any such filed or recorded documents.

(b) Each Grantor shall, at any time and from time and to time, take such steps
as the Agent may reasonably request for Agent to insure the continued perfection
and priority of Agent’s security interest in any of the Collateral and of the
preservation of its rights therein.

(c) If any Grantor shall at any time, acquire a commercial tort claim as set
forth in Section 4.9 hereof, such Grantor shall promptly notify Agent thereof in
writing and supplement Schedule 5, therein providing a reasonable description
and summary thereof, and upon delivery thereof to Agent, such Grantor shall be
deemed to thereby grant to Agent (and such Grantor hereby grants to Agent) a
Lien in and to such commercial tort claim and all Proceeds thereof, all upon the
terms of and governed by this Agreement, and such Grantor shall execute and
deliver to Agent, in each case in form and substance reasonably satisfactory to
Agent, any document, and take all other action, deemed by Agent to be reasonably
necessary or appropriate for Agent to obtain, for the benefit of the Secured
Parties, a perfected security interest in all such commercial tort claims. Any
supplement to Schedule 5 delivered pursuant to this Section 5.8(c) shall, after
the receipt thereof by Agent, become part of Schedule 5 for all purposes
hereunder other than in respect of representations and warranties made prior to
the date of such receipt.

5.9 Credit Agreement. Each of the Grantors covenants that it will, and, if
necessary, will cause or enable each Borrower to, fully comply with each of the
covenants and other agreements set forth in the Credit Agreement.

5.10 Agent May Purchase Insurance. If a Grantor at any time or times hereafter
shall fail to obtain, maintain or provide to Agent evidence of any of the
policies of insurance or other items required under Section 5.03 of the Credit
Agreement or to pay any premium relating thereto, then Agent, without waiving or
releasing any obligation or default by such Grantor hereunder, may (but shall be
under no obligation to) obtain and maintain such policies of insurance and pay
such premiums and take such other actions with respect thereto as Agent deems
advisable upon notice to such Grantor. Such insurance, if obtained by Agent,
may, but need not, protect such Grantor’s interests or pay any claim made by or
against such Grantor with respect to the Collateral. Such insurance may be more
expensive than the cost of insurance such Grantor may be able to obtain on its
own and may be cancelled only upon such Grantor providing evidence that it has
obtained the insurance as required above. All sums disbursed by Agent in
connection with any such actions shall constitute Secured Obligations and
Guaranteed Obligations payable upon demand.

5.11 Further Assurances.

(a) Each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that Agent may reasonably request, in order to perfect
and protect the security interest and Lien granted hereby, to create, perfect or
protect the security interest and Lien purported to be granted hereby or to
enable Agent to exercise and enforce its rights and remedies hereunder with
respect to any of the Collateral.

 

 

20



--------------------------------------------------------------------------------

(b) Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement or the other Loan Documents
without the prior written consent of Agent, subject to such Grantor’s rights
under Section 9-509(d)(2) of the Code.

SECTION 6. REMEDIAL PROVISIONS.

6.1 Certain Matters Relating to Receivables. Subject to, in each case, the terms
of the Intercreditor Agreement (to the extent applicable):

(a) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, Agent shall have the right to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as Agent may reasonably require in connection with
such test verifications. At any time and from time to time after the occurrence
and during the continuance of an Event of Default, upon request of the Agent and
at the expense of the relevant Grantor, such Grantor shall cause independent
public accountants or others satisfactory to Agent to furnish to Agent reports
showing reconciliations, agings and test verifications of, and trial balances
for, the Receivables.

(b) If requested by Agent at any time after the occurrence and during the
continuance of an Event of Default, any payments of Receivables, when collected
by any Grantor, (i) shall be forthwith (and, in any event, within two
(2) Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to Agent (for the benefit of the Secured Parties) and
upon notice to such Grantor, in a collateral account maintained under the sole
dominion and control of Agent, subject to withdrawal by Agent as provided in
Section 6.4 hereof, and (ii) until so turned over, shall be held by such Grantor
in trust for Agent (for the benefit of the Secured Parties), segregated from
other funds of such Grantor. Each such deposit of Proceeds of Receivables shall
be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

(c) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, at the request of Agent, each Grantor shall
deliver to Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables, including
all original orders, invoices and shipping receipts and notify account debtors
that the accounts or general intangibles that are Collateral have been
collaterally assigned to Agent and that payments in respect thereof shall be
made directly to Agent.

(d) Each Grantor hereby irrevocably authorizes and empowers Agent, in Agent’s
sole discretion, at any time after the occurrence and during the continuance of
an Event of Default, without notice to such Grantor: (i) to limit or terminate
the ability of a Grantor to collect its Receivables or any thereof; to assert,
either directly or on behalf of such Grantor, any claim such Grantor may from
time to time have against account debtors and to otherwise enforce such
Grantor’s rights against such account debtors; (ii) to receive and collect any
and all damages, awards and other monies resulting therefrom and to apply the
same to the Secured Obligations as set forth in Section 6.5 hereof; and (iii) in
its own name or in the name of others, to communicate with account debtors to
verify with them to Agent’s reasonable satisfaction the existence, amount and
terms of any account or amounts due under any general intangible that is
Collateral.

6.2 Communications with Obligors; Grantors Remain Liable.

 

 

21



--------------------------------------------------------------------------------

(a) Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to Agent’s satisfaction the
existence, amount and terms of any Receivables

(b) Subject to the terms of the Intercreditor Agreement (to the extent
applicable), upon the request of Agent at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall notify
obligors on the Receivables that the Receivables have been assigned to Agent and
that payments in respect thereof shall be made directly to Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable in respect of each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. No Secured Party
shall have any obligation or Liability under any Receivable (or any agreement
giving rise thereto) by reason of or arising out of any Loan Document or the
receipt by Agent or any other Secured Party of any payment relating thereto, nor
shall any Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Receivable (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

6.3 Pledged Investment Property and Pledged Collateral.

(a) Unless an Event of Default shall have occurred and be continuing and until
Agent has notified Borrower Representative otherwise, each Grantor shall be
permitted to receive all cash dividends and distributions paid in respect of the
Pledged Collateral and all payments made in respect of the Pledged Investment
Property, to the extent permitted in the Credit Agreement, and to exercise all
voting and other rights with respect to the Pledged Collateral and Pledged
Investment Property; provided, that no vote shall be cast or other right
exercised or action taken that could be reasonably likely to materially impair
the Collateral or which would be inconsistent with or result in any violation of
any provision of the Credit Agreement, this Agreement or any other Loan
Document.

(b) If an Event of Default shall occur and be continuing: (i) Agent shall have
the right to receive any and all cash dividends and distributions, payments or
other Proceeds paid in respect of the Pledged Collateral and Pledged Investment
Property and make application thereof to the Secured Obligations as set forth in
Section 6.5 hereof, (ii) Agent shall have the right to cause any or all of the
Pledged Collateral and Pledged Investment Property to be registered in the name
of Agent or its nominee and (iii) Agent or its nominee may exercise (x) all
voting, consent, corporate and other rights pertaining to such Pledged
Collateral and Pledged Investment Property at any meeting of shareholders,
partners or members, as the case may be, of the relevant Issuer or Issuers or
otherwise (or by written consent) and (y) any and all rights of conversion,
exchange and subscription and any other rights, privileges or options pertaining
to such Pledged Collateral and Pledged Investment Property as if it were the
absolute owner thereof (including the right to exchange at its discretion any
and all of the Pledged Collateral and Pledged Investment Property upon the
merger, amalgamation, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or other structure of any Issuer, or upon
the exercise by any Grantor or Agent of any right, privilege or option
pertaining to such Pledged Collateral and Pledged Investment Property, and in
connection therewith, the right to deposit and deliver any and all of the
Pledged Collateral and Pledged Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as Agent may determine), all without

 

22



--------------------------------------------------------------------------------

Liability other than to the extent such Liability is a result of its own willful
misconduct or gross negligence as determined by a court of competent
jurisdiction in a final non-appealable order or to account for property actually
received by it, but Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

(c) Each Grantor hereby expressly and irrevocably authorizes and instructs,
without any further instructions from such Grantor, each Issuer of the Pledged
Collateral and Pledged Investment Property pledged by such Grantor hereunder to
(i) comply with any instruction received by it from Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, and each Grantor
agrees that each Issuer shall be fully protected in so complying and (ii) unless
otherwise permitted under the Loan Documents, pay any dividends, distributions
or other payments with respect to the Pledged Collateral and Pledged Investment
Property directly to Agent.

(d) In order to permit Agent to exercise the voting and other consensual rights
that it is entitled to exercise pursuant hereto and to receive all dividends and
other distributions that it is entitled to receive hereunder, (i) during the
existence of an Event of Default, each Grantor shall promptly execute and
deliver (or cause to be executed and delivered) to Agent all such proxies,
dividend payment orders and other instruments as Agent may from time to time
reasonably request and (ii) without limiting the effect of clause (i) above,
such Grantor hereby grants to Agent an irrevocable proxy to vote all or any part
of the Pledged Collateral and the Pledged Investment Property and to exercise
all other rights, powers, privileges and remedies to which a holder of the
Pledged Collateral or the Pledged Investment Property, as applicable, would be
entitled (including giving or withholding written consents of shareholders,
partners or members, as the case may be, calling special meetings of
shareholders, partners or members, as the case may be, and voting at such
meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral or
Pledged Investment Property on the record books of the Issuer thereof) by any
other person (including the Issuer of such Pledged Collateral or Pledged
Investment Property, as applicable, or any officer or agent thereof) solely
during the continuance of an Event of Default and which proxy shall only
terminate upon the Payment in Full in cash of the Secured Obligations or upon an
express waiver in writing by Agent and the Required Lenders of the underlying
Event of Default in accordance with the terms of the Credit Agreement.

6.4 Proceeds to be Turned Over to Agent. In addition to the rights of Agent
specified in Section 6.1 hereof with respect to payments of Receivables, if an
Event of Default shall occur and be continuing and Agent has notified Borrower
Representative of the Grantors’ obligations under this Section 6.4, all Proceeds
received by any Grantor consisting of cash, checks and other cash equivalent
items shall be held by such Grantor in trust for Agent (for the benefit of the
Secured Parties), segregated from other funds of such Grantor, and shall, upon
written request of Agent, forthwith upon receipt by such Grantor, be turned over
to Agent in the exact form received by such Grantor (duly indorsed by such
Grantor to Agent, if required). Subject to the terms of the Intercreditor
Agreement (if applicable), all Proceeds received by Agent under this Section 6.4
shall be held by Agent in a collateral account maintained under its sole
dominion and control. All Proceeds, while held by Agent (for the benefit of the
Secured Parties) in any collateral account (or by such Grantor in trust for
Agent (for the benefit of the Secured Parties)) established pursuant hereto,
shall continue to be held as collateral security for the Secured Obligations and
shall not constitute payment thereof until applied as provided in Section 6.5
hereof.

6.5 Application of Proceeds. Agent may apply all or any part of Proceeds from
the sale of, or other realization upon, all or any part of the Collateral (after
deducting all reasonable and

 

23



--------------------------------------------------------------------------------

documented external attorneys’ and other fees and out-of-pocket costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any Collateral or in any way relating to the Collateral
or the rights of Agent and any other Secured Party hereunder) in payment of the
Secured Obligations in such order as the Agent shall determine in its
discretion, and may pay any other amount required by any Applicable Law. Any
balance of such Proceeds remaining after the Secured Obligations and the
Guaranteed Obligations (as applicable) shall have been Paid in Full shall be
paid over to the applicable Grantor or to whomsoever may be lawfully entitled to
receive the same. The parties hereto understand and agree that the exercise of
remedies hereunder with respect to accounts arising under any Third Party Payor
program may be subject to Applicable Law.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, Agent may exercise, in addition to all other rights and remedies
granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Secured Obligations, all rights and
remedies of a secured party under the UCC or any other Applicable Law. Without
limiting the generality of the foregoing, Agent, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law referred to below) to or upon any Grantor or
any other Person (all and each of which demands, defenses (other than defense of
payment), advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
Agent or elsewhere upon such terms and conditions as they may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
with assumption of any credit risk. Agent shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at Agent’s request, to
assemble the Collateral and make it available to Agent at places which Agent
shall reasonably select, whether at such Grantor’s premises or elsewhere in
connection with the exercise of Agent’s remedies hereunder. Agent shall apply
the net Proceeds of any action taken by it pursuant to this Section 6.6, after
deducting all reasonable documented out-of-pocket costs and expenses of every
kind incurred in connection therewith or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of Agent hereunder, to the payment in whole or in part of the Secured
Obligations, as set forth in Section 6.5 hereof. To the extent permitted by
Applicable Law, each Grantor waives all claims, damages and demands it may
acquire against Agent arising out of the exercise by them of any rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 calendar days before such sale or other disposition. Agent
shall not be obligated to make any sale of Collateral regardless of notification
of sale having been given. Agent may adjourn any public sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Grantor agrees that (A) the internet shall constitute a “place” for purposes of
Section 9-610(b) of the Code and (B) to the extent notification of sale shall be
required by law, notification by mail of the URL where a sale will occur and the
time when a sale will commence at least ten (10) days prior to the sale shall
constitute a reasonable notification for purposes of Section 9-611(b) of the
Code. Each Grantor agrees that any sale of Collateral to a licensor pursuant to
the terms of a license agreement between such licensor and a Grantor is
sufficient to constitute a commercially reasonable sale (including as to method,
terms, manner, and time) within the meaning of Section 9-610 of the Code.

6.7 Private Sale. Each Grantor recognizes that Agent may be unable to effect a
public sale of any or all the Pledged Collateral and Pledged Investment
Property, by reason of certain

 

24



--------------------------------------------------------------------------------

prohibitions contained in the Securities Act and applicable state or foreign
securities laws or otherwise, or may otherwise determine that a public sale is
impracticable, not desirable or not commercially reasonable, and, accordingly,
and may resort to one or more private sales thereof to a restricted group of
purchasers that will be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. Agent shall be under no obligation to delay a sale of any of
the Pledged Collateral or Pledged Investment Property for the period of time
necessary to permit the Issuer thereof to register such securities or other
interests for public sale under the Securities Act, or under applicable state or
foreign securities laws, even if such Issuer would agree to do so.

Each Grantor agrees to use its commercially reasonable efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Collateral and Pledged Investment Property
pursuant to this Section 6.7 and Section 6.10 hereof valid and binding and in
compliance with Applicable Law. Each Grantor further agrees that a breach of any
of the covenants contained herein will cause irreparable injury to Agent and the
other Secured Parties, that Agent and the other Secured Parties have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained herein shall be specifically enforceable against such
Grantor (except as such enforceability may be limited by applicable insolvency,
bankruptcy, reorganization, moratorium or other similar laws affecting
creditors’ rights generally), and such Grantor hereby waives and agrees not to
assert any defenses against an action for specific performance of such
covenants. Until all of the Secured Obligations and all of the Guaranteed
Obligations are Paid in Full, each Grantor postpones until such date any and all
rights of contribution or subrogation upon the sale or disposition of all or any
portion of the Pledged Collateral and Pledged Investment Property by Agent.

6.8 Deficiency. Each Grantor shall remain liable for any deficiency if the
Proceeds of any sale or other disposition of any Collateral are insufficient to
Pay in Full the Secured Obligations and the fees and disbursements of any
attorneys employed by Agent or any other Secured Party to collect such
deficiency.

6.9 Licenses. Solely for the purpose of enabling Agent (for the benefit of the
Secured Parties) to exercise rights and remedies following and during the
continuation of an Event of Default (including in order to take possession of,
collect, receive, assemble, process, appropriate, remove, realize upon, sell,
assign, convey, transfer or grant options to purchase any Collateral), each
Grantor hereby grants to Agent, for the benefit of the Secured Parties, (i) an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor) including in such license the right to use,
practice, license or sublicense any Intellectual Property now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof, and (ii) an irrevocable license (without
payment of rent or other compensation to such Grantor) to use, operate and
occupy all Real Estate owned, operated, leased, subleased or otherwise occupied
by such Grantor; provided, in each case, that no such licenses shall be granted
with respect to any Excluded Property.

6.10 Disposition of Collateral. Without limiting the generality of the
foregoing, to the fullest extent not prohibited by Applicable Law, Agent may,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), upon the
occurrence and during the continuance of any

 

25



--------------------------------------------------------------------------------

Event of Default (personally or through its agents or attorneys), (i) enter upon
the premises where any Collateral is located, without any obligation to pay
rent, through self-help, without judicial process, without first obtaining a
final judgment or giving any Grantor or any other Person notice or opportunity
for a hearing on Agent’s claim or action, (ii) collect, receive, appropriate and
realize upon any Collateral and (iii) sell, assign, convey, transfer, grant
option or options to purchase and deliver any Collateral (and enter into
contractual obligations to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. Agent shall have the
right, upon any such public sale or sales and, to the extent permitted by the
UCC and other Applicable Law, upon any such private sale, to purchase the whole
or any part of the Collateral so sold, free of any right or equity of redemption
of any Grantor, which right or equity is hereby waived and released.

6.11 Management of the Collateral. Each Grantor further agrees, that, upon the
occurrence and during the continuance of any Event of Default and to the fullest
extent not prohibited by Applicable Law and, in each case, subject to the terms
of the Intercreditor Agreement (if applicable), (i) at Agent’s written request,
it shall assemble the Collateral and make it available to Agent at places that
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere,
(ii) without limiting the foregoing, Agent also has the right to require that
each Grantor store and keep any Collateral pending further action by Agent and,
while any such Collateral is so stored or kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve
and maintain such Collateral in good condition, (iii) until Agent is able to
sell, assign, convey or transfer any Collateral, Agent shall have the right to
hold or use such Collateral to the extent that it deems appropriate for the
purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by Agent, and (iv) Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of any Collateral and to
enforce any of Agent’s remedies (for the benefit of the Secured Parties), with
respect to such appointment without prior notice or hearing as to such
appointment. Agent shall not have any obligation to any Grantor to maintain or
preserve the rights of any Grantor as against third parties with respect to any
Collateral while such Collateral is in the possession of Agent.

6.12 Direct Obligation. Neither Agent nor any other Secured Party shall be
required to make any demand upon, or pursue or exhaust any right or remedy
against, any Grantor, any other Guarantor, any other Loan Party or any other
Person with respect to the payment of the Secured Obligations or the Guaranteed
Obligations or to pursue or exhaust any right or remedy with respect to any
Collateral therefor or any direct or indirect guaranty thereof All of the rights
and remedies of Agent and any other Secured Party under any Loan Document shall
be cumulative, may be exercised individually or concurrently and not exclusive
of any other rights or remedies provided by any Applicable Law. To the extent it
may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
Agent or any other Secured Party, any valuation, stay, appraisement, extension,
redemption or similar laws and any and all rights or defenses it may have as a
surety, now or hereafter existing, arising out of the exercise by them of any
rights hereunder. If any notice of a proposed sale or other disposition of any
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least ten (10) calendar days before such sale or other
disposition.

6.13 Commercially Reasonable. To the extent that any Applicable Law impose
duties on Agent to exercise remedies in a commercially reasonable manner, each
Grantor acknowledges and agrees that it is not commercially unreasonable for
Agent to do any of the following:

 

26



--------------------------------------------------------------------------------

(a) fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by Agent to prepare any Collateral for disposition or otherwise
to complete raw material or work in process into finished goods or other
finished products for disposition;

(b) fail to obtain permits, or other consents, for access to any Collateral to
sell or for the collection or sale of any Collateral, or, if not required by
other Applicable Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;

(c) fail to exercise remedies against account debtors or other Persons obligated
on any Collateral or to remove Liens on any Collateral or to remove any adverse
claims against any Collateral;

(d) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

(e) exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by Agent, obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any
Collateral, or utilize Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;

(f) dispose of assets in wholesale rather than retail markets;

(g) disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

(h) purchase insurance or credit enhancements to insure Agent against risks of
loss, collection or disposition of any Collateral or to provide to Agent a
guaranteed return from the collection or disposition of any Collateral.

Each Grantor acknowledges that the purpose of this Section 6.13 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by any Secured Party shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.13. Without
limitation upon the foregoing, nothing contained in this Section 6.13 shall be
construed to grant any rights to any Grantor or to impose any duties on Agent or
any other Secured Party that would not have been granted or imposed by this
Agreement or by Applicable Law in the absence of this Section 6.13.

SECTION 7. AGENT.

7.1 Agent’s Appointment as Attorney-in-Fact.

(a) Each Grantor hereby irrevocably constitutes and appoints Agent and any
Affiliates, directors, partners, officers, employees, agents, counsel and
advisors thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full power and authority in the place and stead of such
Grantor and in the name of such Grantor or in its own name, for the purpose of
carrying out the terms of the Loan Documents, to, upon the occurrence and during
the continuance of an Event of Default,

 

27



--------------------------------------------------------------------------------

take any appropriate action and to execute any document or instrument that may
be necessary or desirable to accomplish the purposes of the Loan Documents, and,
without limiting the generality of the foregoing, each Grantor hereby gives
Agent and its Affiliates, directors, partners, officers, employees, agents,
counsel and advisors the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any of the following when an Event of
Default has occurred and is continuing (subject, as applicable, to compliance by
Agent with Applicable Law with respect to Accounts arising under any Third Party
Payor programs):

(i) in the name of such Grantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any account or general intangible
that is Collateral or with respect to any other Collateral and file any claim or
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by Agent for the purpose of collecting any such moneys due
under any account or general intangible that is Collateral or with respect to
any other Collateral whenever payable;

(ii) in the case of any Intellectual Property owned by and, in the case of
Copyrights, exclusively licensed to such Grantor (to the extent not constituting
Excluded Property and to the extent permitted under the applicable Intellectual
Property), execute, deliver and have recorded any document that Agent may
request in accordance with this Agreement to evidence, effect, publicize or
record Agent’s security interest in such Intellectual Property and the goodwill
and general intangibles of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or pay any insurance called for by the terms
of the Credit Agreement (including all or any part of the premiums therefor and
the costs thereof);

(iv) execute, in connection with any sale provided for in Section 6.7 or
Section 6.10 hereof, any document to effect or otherwise necessary or
appropriate in relation to evidence the sale of any Collateral; or

(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to Agent or as
Agent shall direct, (B) ask or demand for, and collect and receive payment of
and receipt for, any moneys, claims and other amounts due or to become due at
any time in respect of or arising out of any Collateral, (C) sign and indorse
any invoice, freight or express bill, bill of lading, storage or warehouse
receipt, draft against debtors, assignment, verification, notice and other
document in connection with any Collateral, (D) commence and prosecute any suit,
action or proceeding at law or in equity in any court of competent jurisdiction
to collect any Collateral and to enforce any other right in respect of any
Collateral, (E) defend any actions, suits, proceedings, audits, claims, demands,
orders or disputes brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such actions, suits, proceedings, audits,
claims, demands, orders or disputes that are related to Collateral and, in
connection therewith, give such discharges or releases as Agent may deem
appropriate, (G) assign any Intellectual Property owned by any Grantor or any
Intellectual Property Licenses of any Grantor where such Grantor is the licensor
thereunder (to the extent not constituting Excluded Property and to the extent
permitted under the applicable Intellectual Property or Intellectual Property
License, as applicable) throughout the world on such terms and conditions and in
such manner as Agent shall in its sole discretion determine (except, with
respect to Trademarks, subject to reasonable quality control in favor of

 

28



--------------------------------------------------------------------------------

such Grantor), including the execution and filing of any document necessary to
effectuate or record such assignment, or (H) generally, sell, assign, convey,
transfer or grant a Lien on, make any Contractual Obligation with respect to and
otherwise deal with, any Collateral as fully and completely as though Agent were
the absolute owner thereof for all purposes and do, at Agent’s option, at any
time or from time to time, all acts and things that Agent deems necessary to
protect, preserve or realize upon any Collateral and the Secured Parties’
security interests therein and to effect the intent of the Loan Documents, all
as fully and effectively as such Grantor might do;

(vi) if any Grantor fails to perform or comply with any Contractual Obligation
contained herein, then during the existence of an Event of Default, Agent, at
its option, but without any obligation so to do, may perform or comply, or
otherwise cause performance or compliance, with such Contractual Obligation;

(vii) receive and open all mail addressed to any Grantor and to notify postal
authorities to change the address for the delivery of mail to such Grantor to
that of Agent; or

(viii) use any Intellectual Property or Intellectual Property Licenses of such
Grantor, including but not limited to any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and to collect any amounts due under Accounts, contracts or
negotiable Collateral of such Grantor.

(b) The expenses of Agent incurred in connection with actions undertaken as
provided in this Section 7.1, together with, during the existence of an Event of
Default as set forth in Section 2.05(c) of the Credit Agreement, interest
thereon at a rate set forth in Section 2.05(c) of the Credit Agreement, from the
date of payment by Agent to the date reimbursed by the relevant Grantor, shall
be payable by such Grantor to Agent on written demand by Agent to Borrower
Representative.

(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of, and in accordance with, this Section 7.1. All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable until this Agreement is terminated and the
security interests created hereby are released.

7.2 Authority of Agent. Each Grantor acknowledges that the rights and
responsibilities of Agent under this Agreement with respect to any action taken
by Agent or the exercise or non-exercise by Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between Agent and the other Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between Agent
and any Grantor, Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation or entitlement to make any
inquiry respecting such authority.

7.3 Duty; Obligations and Liabilities.

(a) Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession shall be to deal with it in the
same manner as Agent deals with similar property for its own account. The powers
conferred on Agent hereunder are solely to protect Agent’s interest in the
Collateral and shall not impose any duty upon Agent to exercise any such powers.
Agent shall be accountable only for amounts that it receives as a result of the
exercise of such powers, and

 

29



--------------------------------------------------------------------------------

neither it nor any of its Affiliates, directors, partners, officers, employees,
agents, counsel or advisors shall be responsible to any Grantor for any act or
failure to act hereunder, except for their own gross negligence, bad faith or
willful misconduct, in each case, as determined by a court of competent
jurisdiction in a final non-appealable order. In addition, Agent shall not be
liable or responsible for any loss or damage to any Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by Agent in good faith.

(b) No Secured Party and no Affiliates, directors, partners, officers,
employees, agents, counsel or advisors thereof shall be liable for failure to
demand, collect or realize upon any Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to any Collateral. The powers conferred on Agent
hereunder shall not impose any duty upon any other Secured Party to exercise any
such powers. The other Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their respective officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final non-appealable order.

SECTION 8. MISCELLANEOUS.

8.1 Amendments in Writing. The provisions of this Agreement may be waived,
modified, supplemented or amended only by an instrument in writing signed by
Borrowers and Agent; provided, however, that annexes and schedules, as
applicable, to this Agreement may be supplemented or modified (but no existing
provisions may be modified and no Collateral may be released, except with
respect to the removal of items on the schedules in connection with a sale or
other Disposition of Collateral, a merger or Acquisition, in each case, that is
permitted under the Credit Agreement) as set forth in Section 5 and Section 8.15
hereof. Notwithstanding anything to the contrary in the first sentence of this
Section 8.1, any time period for performance under this Agreement may be
extended, at any time, by Agent in its sole discretion.

8.2 Notices. All notices, requests and demands to or upon Agent or any Guarantor
or Grantor hereunder shall be addressed to such party and effected in the manner
provided for in Article XI of the Credit Agreement and each Guarantor and
Grantor hereby appoints the Borrower Representative as its agent to receive
notices hereunder.

8.3 Indemnification by Grantors. Each Grantor and each Guarantor agrees to
jointly and severally indemnify, pay, and hold Agent, the other Secured Parties
and the Secured Parties’ Affiliates, officers, directors, employees, agents, and
attorneys (the “Indemnitees”) harmless against losses and Liabilities to the
extent set forth in Section 10.03 of the Credit Agreement, the terms of which
are incorporated herein by reference as though set forth fully herein. The
provisions in this Section 8.3 shall survive Payment in Full of all Secured
Obligations and of all Guaranteed Obligations, any foreclosure under, or any
modification, release or discharge of, any or all of the Collateral, and
termination of this Agreement.

8.4 Enforcement Expenses.

(a) The terms of Section 15.07 of the Credit Agreement with respect to costs and
expenses are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.

 

30



--------------------------------------------------------------------------------

(b) The agreements in this Section 8.4 shall survive Payment in Full of all
Secured Obligations and the Guaranteed Obligations, any foreclosure under, or
any modification, release or discharge of, any or all of the Collateral, and
termination of this Agreement.

8.5 Nature of Remedies. All Secured Obligations and Guaranteed Obligations of
each Grantor and rights of Agent and the other Secured Parties expressed herein
or in any other Loan Document shall be in addition to and not in limitation of
those provided by Applicable Law. No failure to exercise and no delay in
exercising, on the part of Agent or the other Secured Parties, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

8.6 Counterparts; Effectiveness. This Agreement may be executed in several
counterparts, and by each Party on separate counterparts, each of which and any
photocopies, facsimile copies and other electronic methods of transmission
thereof shall be deemed an original, but all of which together shall constitute
one and the same agreement.

8.7 Severability. If any provision of this Agreement or any of the other Loan
Documents shall be invalid, illegal or unenforceable in any respect under any
law, the validity, legality and enforceability of the remaining provisions
hereof or thereof shall not in any way be affected or impaired thereby. The
parties hereto shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provision.

8.8 Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with respect to the matters covered hereby and supersedes any and
all other written and oral communications, negotiations, commitments and
writings with respect thereto. All Exhibits, Schedules and Annexes referred to
herein are incorporated in this Agreement by reference and constitute a part of
this Agreement. If any provision contained in this Agreement conflicts with any
provision of the Credit Agreement, then with regard to such conflicting
provisions, the Credit Agreement shall govern and control.

8.9 Successors; Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except, notwithstanding anything to the contrary in this Agreement or
any other Loan Document, that Grantors and Guarantors may not assign their
rights or obligations hereunder and any such purported, prohibited or attempted
assignment shall be void ab initio.

8.10 Applicable Law. THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND
ANY CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

8.11 Consent to Jurisdiction; Venue.

 

31



--------------------------------------------------------------------------------

(a) GRANTORS AND GUARANTORS HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COMMERCIAL DIVISION NEW YORK STATE SUPREME COURT
AND THE FEDERAL COURTS, IN EACH CASE, SITTING IN THE CITY OF NEW YORK, BOROUGH
OF MANHATTAN (AND, IN EACH CASE, THE APPLICABLE STATE AND FEDERAL APPEALS COURTS
SITTING IN THE CITY OF NEW YORK OR, IF NOT AVAILABLE OR APPLICABLE, THE STATE OF
NEW YORK), IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. GRANTORS,
GUARANTORS AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 8.11.

8.12 Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
GRANTORS, GUARANTORS AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS (EACH A “CLAIM”). GRANTORS, GUARANTORS AND EACH MEMBER OF THE
LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

8.13 Set-off. Each Grantor agrees that Agent and the other Secured Parties have
all rights of set-off and bankers’ lien provided by Applicable Law, and in
addition thereto, each Grantor agrees that at any time any Event of Default
exists, Agent and the other Secured Parties may apply to the payment of any
Secured Obligations and the Guaranteed Obligations as set forth in Section 6.5
hereof, whether or not then due, any and all balances, credits, deposits,
accounts or moneys of such Grantor then or thereafter with the Secured Parties.

 

 

32



--------------------------------------------------------------------------------

8.14 Acknowledgements. Each Grantor and each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) Neither Agent nor any other Secured Party have any fiduciary relationship
with or duty to any Grantor or Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors and Guarantors, on the one hand, and Agent and the other Secured
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Grantors, Guarantors and the Secured Parties.

8.15 Additional Grantors/Guarantors. The Grantors shall cause each Person, upon
becoming a Subsidiary of a Grantor (other than any Excluded Subsidiary) or upon
becoming a Subsidiary, limited liability company, other entity or other Person
for which any Grantor divides or splits itself into (or that receives any assets
or property of such Grantor from any such division or split), to guaranty
Borrowers’ and the other Grantors’ performance of the Secured Obligations and
the Guaranteed Obligations and grant to Agent, for the benefit of the Secured
Parties, a security interest in the personal property of such Person (to the
extent such personal property would constitute Collateral) to secure the Secured
Obligations, its performance under the Credit Agreement and the other Loan
Documents and Borrowers’, each Guarantor’s and the other Grantors’ performance
of the Secured Obligations by becoming a party to this Agreement. Upon execution
and delivery by such Person of a joinder agreement in the form of Annex I
hereto, such Person shall become a Grantor and Guarantor for all purposes of
this Agreement.

8.16 Releases.

(a) At such time as the Secured Obligations have been Paid in Full, the
Collateral shall be automatically released from the Liens created hereby and
this Agreement shall automatically terminate (other than those provisions
expressly surviving the Payment in Full of the Secured Obligations or the
Guaranteed Obligations), all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall automatically
revert to the Grantors. At such time as the Guaranteed Obligations have been
Paid in Full, subject to Section 8.18, the guarantees provided in Section 2 and
the remainder of this Agreement shall automatically terminate (other than those
provisions expressly surviving the Payment in Full of the Secured Obligations or
the Guaranteed Obligations, including those specific provisions of Section 8
hereof expressly surviving Payment in Full of the Secured Obligations or the
Guaranteed Obligations). At the request and sole expense of any Grantor
following any such Payment in Full of the Secured Obligations, Agent shall
promptly deliver to the Grantors any Collateral held by Agent hereunder, and
execute and deliver to the Grantors such documents as the Grantors shall
reasonably request in writing to evidence the termination and release of the
Liens in the Collateral. At the request and sole expense of any Grantor
following any such Payment in Full of the Guaranteed Obligations, Agent shall
execute and deliver to the Grantors such documents as the Grantors shall
reasonably request in writing to evidence the termination of the guarantees
provided in Section 2.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement or with the
written consent of Agent and the

 

33



--------------------------------------------------------------------------------

Required Lenders, then Agent, at the reasonable written request and sole expense
of such Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary for the release of the Liens created hereby on
such Collateral; provided that Borrowers shall have delivered to Agent, with
reasonable notice prior to the date of the proposed release, a written request
for release identifying the relevant Grantor, together with a certification by
Borrowers stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents (including the relevant provision of the
Loan Documents pursuant to which such transfer or other disposition is
permitted, together with any additional evidence reasonably requested by Agent).

(c) If, in compliance with the terms and provisions of the Loan Documents,
(i) all or substantially all of the Stock of any Guarantor is sold or otherwise
transferred to a Person or Persons none of which is a Loan Party in a
transaction permitted under the Loan Documents or with the written consent of
Agent and the Required Lenders or (ii) any Guarantor becomes an Excluded
Subsidiary as a result of a transaction permitted under the Loan Documents (any
such Guarantor, and any Guarantor referred to in clause (i), a “Transferred
Guarantor”), such Transferred Guarantor shall, upon the consummation of such
sale or transfer or other transaction, be automatically released from its
obligations under this Agreement (including under this Section 8.16) and the
other Loan Documents, including its obligations to pledge and grant any
Collateral owned by it and, in the case of a sale of all or substantially all of
the Stock of the Transferred Guarantor, the pledge of such Stock to the Agent
hereunder shall be automatically released, and, so long as the Borrowers shall
have provided the Agent such certifications or documents as the Agent shall
reasonably request, the Agent, at the sole expense of the Grantors, shall take
such actions as are reasonably necessary and requested by the Grantors in
writing to effect each release described in this Section 8.16.

8.17 Obligations and Liens Absolute and Unconditional. Each Grantor and each
Guarantor understands and agrees that the obligations of each Grantor under this
Agreement shall be construed as continuing, absolute and unconditional without
regard to (i) the validity or enforceability of any Loan Document, any of the
Secured Obligations or any other collateral security therefor or guaranty or
right of offset with respect thereto at any time or from time to time held by
Agent or any other Secured Party, (ii) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Grantor, Guarantor or any other Person
against Agent or any other Secured Party, or (iii) any other circumstance
whatsoever (with or without notice to or knowledge of any Grantor or Guarantor)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of any Grantor or Guarantor for the Secured Obligations or the
Guaranteed Obligations, in bankruptcy or in any other instance. When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Grantor or Guarantor, Agent and any other Secured Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as they may have against any other Grantor or Guarantor or any
other Person or against any collateral security for the Secured Obligations or
guaranty for the Guaranteed Obligations or any right of offset with respect
thereto, and any failure by Agent or any other Secured Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
any other Grantor or Guarantor or any other Person or to realize upon any such
collateral security or guaranty or to exercise any such right of offset, or any
release of any other Grantor or Guarantor or any other Person or any such
collateral security, guaranty or right of offset, shall not relieve any Grantor
or Guarantor of any obligation or Liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of Agent or any other Secured Party against any Grantor or
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

 

 

34



--------------------------------------------------------------------------------

8.18 Reinstatement. Each Grantor and Guarantor agrees that, if any payment made
by any Loan Party or other Person and applied to the Secured Obligations or the
Guaranteed Obligations is at any time annulled, avoided, set aside, rescinded,
invalidated, declared to be fraudulent or preferential or otherwise required to
be refunded or repaid, or the Proceeds of any Collateral are required to be
returned by any Secured Party to such Loan Party, its estate, trustee, receiver
or any other party, including any Grantor or Guarantor, under any applicable
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent such payment or repayment is annulled, avoided, set aside, rescinded,
invalidated, refunded, repaid or returned, any Lien or other Collateral securing
such liability with respect to the Secured Obligations and any guarantee herein
securing the Guaranteed Obligations shall be and remain in full force and
effect, as fully as if such payment had never been made. If, prior to any of the
foregoing, (i) any Lien or other Collateral securing such Grantor’s Secured
Obligations or Guarantor’s Guaranteed Obligations shall have been released or
terminated by virtue of the foregoing or (ii) any provision of the guaranty
hereunder shall have been terminated, cancelled or surrendered in connection
with the foregoing payment, such Lien, other Collateral, guaranty or other
provision shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing, or any such Guarantor in respect of any
guaranty guaranteeing such obligation or the amount of such payment. This
Section 8.18 shall survive the termination of this Agreement pursuant to
Section 8.16 or otherwise. The provisions in this Section 8.18 shall survive
Payment in Full of all Secured Obligations and of all Guaranteed Obligations,
any foreclosure under, or any modification, release or discharge of, any or all
of the Collateral, and termination of this Agreement.

8.19 Independent Obligations. The obligations of each Grantor and each Guarantor
hereunder are independent of and separate from the Secured Obligations and the
Guaranteed Obligations. During the continuance of any Event of Default, Agent
may, at its sole election, proceed directly and at once, without notice, against
any Grantor, any Guarantor and any Collateral to collect and recover the full
amount of any Secured Obligation or Guaranteed Obligation (as applicable) then
due, without first proceeding against any other Grantor, any Guarantor, any
other Loan Party or any other Collateral or any guaranty and without first
joining any other Grantor, any other Guarantor or any other Loan Party in any
proceeding.

8.20 No Waiver by Course of Conduct. No Secured Party shall by any act (except
by a written signed instrument by the required Persons pursuant to Section 8.1
hereof and Section 6.6 of the Credit Agreement), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of any Secured Party, any right, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof No single or partial exercise of any right, power or privilege hereunder
or under any other Loan Document shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by any
Secured Party of any right or remedy hereunder or any other Loan Document on any
one occasion shall not be construed as a bar to any right or remedy that such
Secured Party would otherwise have on any future occasion.

8.21 Intercreditor Agreement. This Agreement is subject, in the manner and the
extent, to the terms set forth in the Intercreditor Agreement. Any Collateral
held by (or in the possession or control of) the Term Agent (or its agents or
bailees) shall be held as agent and bailee for security and Lien perfection
purposes in favor of Agent (for the benefit of the Secured Parties) in
accordance with the terms of the Intercreditor Agreement and the Loan Documents.

8.22 Relation to Other Loan Documents. The provisions of this Agreement shall be
read and construed with the other Loan Documents referred to below in the manner
so indicated.

 

 

35



--------------------------------------------------------------------------------

(a) In the event of any conflict between any provision in this Agreement and a
provision in the Credit Agreement, such provision of the Credit Agreement shall
control.

(b) The provisions of the Copyright Security Agreements, Trademark Security
Agreements, and Patent Security Agreements are supplemental to the provisions of
this Agreement, and nothing contained in the Copyright Security Agreements,
Trademark Security Agreements, or the Patent Security Agreements shall limit any
of the rights or remedies of Agent hereunder. In the event of any conflict
between any provision in this Agreement and a provision in a Copyright Security
Agreement, Trademark Security Agreement or Patent Security Agreement, such
provision of this Agreement shall control.

[SIGNATURE PAGES FOLLOW]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

GRANTORS AND GUARANTORS:     ENDOLOGIX, INC.,     a Delaware corporation,
as Grantor and Guarantor     By:  

/s/ Vaseem Mahboob

    Name:   Vaseem Mahboob     Title:   Chief Financial Officer     CVD/RMS
ACQUISITION CORP.,     a Delaware corporation,
as Grantor and Guarantor     By:  

/s/ Vaseem Mahboob

    Name:   Vaseem Mahboob     Title:   Chief Financial Officer and Secretary  
  NELLIX, INC.,     a Delaware corporation,
as Grantor and Guarantor     By:  

/s/ Vaseem Mahboob

    Name:   Vaseem Mahboob     Title:   Chief Financial Officer and Secretary  
  TRIVASCULAR TECHNOLOGIES, INC.,     a Delaware corporation,
as Grantor and Guarantor     By:  

/s/ Vaseem Mahboob

    Name:   Vaseem Mahboob     Title:   Chief Financial Officer and Secretary

 

[Signature Page to Guaranty and Security Agreement]



--------------------------------------------------------------------------------

GRANTORS AND GUARANTORS CONTINUED:     TRIVASCULAR, INC.,     a California
corporation,
as Grantor and Guarantor     By:  

/s/ Vaseem Mahboob

    Name:   Vaseem Mahboob     Title:   Chief Financial Officer and Secretary  
  ENDOLOGIX CANADA, LLC,     a Delaware limited liability company,
as Grantor and Guarantor     By:  

/s/ Vaseem Mahboob

    Name:   Vaseem Mahboob     Title:   Chief Financial Officer and Secretary  
  TRIVASCULAR SALES, LLC,     a Texas limited liability company,
as Grantor and Guarantor     By:  

/s/ Vaseem Mahboob

    Name:   Vaseem Mahboob     Title:   Chief Financial Officer and Secretary  
 

RMS/ENDOLOGIX SIDEWAYS MERGER

CORP.,

    a Delaware corporation,
as Grantor and Guarantor     By:  

/s/ Vaseem Mahboob

    Name:   Vaseem Mahboob     Title:   Chief Financial Officer and Secretary

[Signature Page to Guaranty and Security Agreement]



--------------------------------------------------------------------------------

AGENT:     DEERFIELD ELGX REVOLVER, LLC, as Agent    

By: Deerfield Management Company, L.P. (Series C), Manager

 

By: Flynn Management LLC, General Partner

    By:  

/s/ David J. Clark

    Name:   David J. Clark     Title:   Authorized Signatory

[Signature Page to Guaranty and Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

PLEDGED EQUITY AND PLEDGED DEBT INSTRUMENTS

Pledged Equity:

 

Grantor
(owner of
Record of
such Pledged
Equity)

  

Issuer

   Par
Value     

No. of
Shares,
Units or
Interests
Owned

  

Total
Shares,
Units or
Interests
Authorized
and
Outstanding

   Percentage
of Shares,
Units or
Interests
Owned     

Certificate
(Indicate
No.)

Endologix, Inc.

   Nellix, Inc.    $ 0.001      100 Shares    1,000 Shares Authorized; 100
Shares Outstanding      100 %     65

Endologix, Inc.

   CVD/RMS
Acquisition
Corp.    $ 0.001      100 Shares    100 Shares Authorized and Outstanding     
100 %     4

Endologix, Inc.

   RMS/Endologix Sideways Merger Corp.    $ 0.001      100 Shares    100 Shares
Authorized and Outstanding      100 %     Com-1

Endologix, Inc.

   TriVascular Technologies, Inc.    $ 0.001      100 Shares    1,000 Shares
Authorized; 100 Shares Outstanding      100 %     60

Endologix, Inc.

   ELGX International Holdings GP      N.A.      Unspecified Number of
Partnership Interests    Unspecified Number of Partnership Interests      100 % 
   N.A.

Endologix, Inc.

   Endologix Bermuda L.P.      N.A.      Unspecified Number of Partnership
Interests    Unspecified Number of Partnership Interests      99 %     N.A.



--------------------------------------------------------------------------------

Grantor
(owner of
Record of
such Pledged
Equity)

  

Issuer

   Par
Value     

No. of
Shares,
Units or
Interests
Owned

  

Total
Shares,
Units or
Interests
Authorized
and
Outstanding

   Percentage
of Shares,
Units or
Interests
Owned     

Certificate
(Indicate
No.)

ELGX International Holdings GP

   Endologix Bermuda L.P.      N.A.      Unspecified Number of Partnership
Interests    Unspecified Number of Partnership Interests      1 %     N.A.

Endologix, Inc.

   Endologix Singapore Private Limited      N.A.      Unspecified Number of
Company Interests    Unspecified Number of Company Interests      100 %     N.A.

Endologix, Inc.

   Endologix New Zealand Co.      N.A.      Unspecified Number of Company
Interests    Unspecified Number of Company Interests      100 %     N.A.

Endologix, Inc.

   ELGX South Korea Ltd      N.A.      Unspecified Number of Company Interests
   Unspecified Number of Company Interests      100 %     N.A.

TriVascular Technologies, Inc.

   TriVascular,
Inc.    $ 0.01      100 Shares    100 Shares Authorized and Outstanding      100
%     CS-4

TriVascular, Inc.

   TriVascular Sales LLC      N.A.      1,000 Units of Membership Interests   
1,000 Units of Membership Interests      100 %     N.A.

TriVascular, Inc.

   TriVascular
Germany
GmbH      N.A.      Unspecified number of Company Interests    Unspecified
number of Company Interests      100 %     N.A.

TriVascular, Inc.

   TriVascular
Switzerland
Sarl      N.A.      Unspecified number of Company Interests    Unspecified
number of Company Interests      100 %     N.A.



--------------------------------------------------------------------------------

Grantor
(owner of
Record of
such Pledged
Equity)

  

Issuer

   Par
Value     

No. of
Shares,
Units or
Interests
Owned

  

Total
Shares,
Units or
Interests
Authorized
and
Outstanding

   Percentage
of Shares,
Units or
Interests
Owned     

Certificate
(Indicate
No.)

TriVascular, Inc.

   Endologix Canada, LLC      N.A.      1,000 Units of Membership Interests   
1,000 Units of Membership Interests      100 %     N.A.

TriVascular, Inc.

   TriVascular, Inc.
Italia Sarl      N.A.      Unspecified Number of Company Interests   
Unspecified Number of Company Interests      100 %     N.A.

Endologix Bermuda L.P.

   Endologix International Holdings B.V.      N.A.      Unspecified Number of
Company Interests    Unspecified Number of Company Interests      100 %     N.A.

Endologix International Holdings B.V.

   Endologix Poland spolkda z ograniczona odpowiedzialnoscia      N.A.     
Unspecified Number of Company Interests    Unspecified Number of Company
Interests      100 %     N.A.

Endologix International Holdings B.V.

   Endologix
Italia Sarl      N.A.      Unspecified Number of Company Interests   
Unspecified Number of Company Interests      100 %     N.A.

Endologix International Holdings B.V.

   Endologix International B.V.      N.A.      Unspecified Number of Company
Interests    Unspecified Number of Company Interests      100 %     N.A.

Pledged Debt Instruments:

 

Grantor (owner
of Record of such
Pledged Debt
Instrument)

  

Issuer

  

Description of Debt

  

Final
Maturity

  

Principal
Amount

  

Certificate
(Indicate
No.)

N.A.

              



--------------------------------------------------------------------------------

SCHEDULE 1A

PLEDGED INVESTMENT PROPERTY

 

Name of Issuer

   Description and Value of Security    Loan Party/Subsidiary Cianna Medical,
Inc.    8,677 Shares of Series
A Preferred Stock    Endologix, Inc.

See Schedule 1.



--------------------------------------------------------------------------------

SCHEDULE 2

FILINGS AND PERFECTION

To be attached.



--------------------------------------------------------------------------------

Execution Version

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
9th day of August, 2018, by and among the Grantors listed on the signature pages
hereof (collectively, jointly and severally, “Grantors” and each individually
“Grantor”), and DEERFIELD ELGX REVOLVER, LLC, a Delaware limited liability
company, in its capacity as agent for each member of the Lender Group (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of August 9, 2018
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among ENDOLOGIX, INC., a Delaware corporation
(“Endologix”), each of its direct and indirect Subsidiaries set forth on the
signature pages thereto and any additional borrower that may thereafter be added
to the Credit Agreement (individually as a “Borrower”, and collectively with any
entities that become party thereto as Borrower and each of their successors and
permitted assigns, the “Borrowers”), the lenders party thereto as “Lenders”
(such Lenders, together with their respective successors and assigns in such
capacity, each, individually, a “Lender” and, collectively, the “Lenders”), and
Agent, the Lender Group has agreed to make certain financial accommodations
available to the Borrowers from time to time pursuant to the terms and
conditions thereof;

WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to the Borrowers as provided for in the Credit Agreement and the
other Loan Documents, but only upon the condition, among others, that Grantors
shall have executed and delivered to Agent, for the benefit of the Lender Group,
that certain Guaranty and Security Agreement, dated as of August 9, 2018
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Guaranty and
Security Agreement”); and

WHEREAS, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Agent, for the benefit of the Lender Group, this
Patent Security Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Guaranty and Security Agreement
or, if not defined therein, in the Credit Agreement, and this Patent Security
Agreement shall be subject to the rules of construction set forth in
Section 1.04 of the Credit Agreement, which rules of construction are
incorporated herein by this reference, mutatis mutandis.

2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit of each
member of the Lender Group, to secure the Secured Obligations, a continuing
security interest (referred to in this Patent Security Agreement as the
“Security Interest”) in all of such Grantor’s right, title and interest in and
to the following, whether now owned or hereafter acquired or arising
(collectively, the “Patent Collateral”):

(a) all of its Patents and Patent Intellectual Property Licenses to which it is
a party including those referred to on Schedule I;

 

1



--------------------------------------------------------------------------------

(b) all divisionals, continuations, continuations-in-part, reissues,
reexaminations, or extensions of the foregoing; and

(c) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Patent or any Patent exclusively licensed under any Intellectual Property
License, including the right to receive damages, or right to receive license
fees, royalties, and other compensation under any Patent Intellectual Property
License.

3. SECURITY FOR SECURED OBLIGATIONS. This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Patent Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Lender Group or any of them, whether or not they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

4. PROTECTION OF PATENT SECURITY INTEREST BY GRANTORS. Each Grantor shall, at
its sole cost, expense and risk, in connection with the operation of its
business, comply with the requirements set forth in Section 6 of the Guaranty
and Security Agreement in respect of the Patent Collateral.

5. REPRESENTATIONS AND WARRANTIES. Each Grantor represents and warrants that:

(a) Schedule I hereto is a true, correct and complete list of all Patents and
Patent Intellectual Property Licenses in which each Grantor purports to have an
ownership or license interest.

(b) Such Grantor has the legal right and authority to enter into this Patent
Security Agreement and perform its terms.

(c) If such Grantor amends its name, such Grantor shall provide copies of such
amendment documentation to Agent and shall, if necessary, re-register such
Grantor’s Patents and Patent Intellectual Property Licenses with the appropriate
Governmental Authority and shall execute and deliver such agreements or
documentation as Agent shall reasonably request in writing to maintain a
perfected first priority security interest in the Patent Collateral subject to
Permitted Liens.

6. SECURITY AGREEMENT. The Security Interest in the Collateral granted pursuant
to this Patent Security Agreement is granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group, pursuant to the
Guaranty and Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of Agent with respect to the Security Interest in
the Patent Collateral made and granted hereby are more fully set forth in the
Guaranty and Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. To the extent
there is any inconsistency between this Patent Security Agreement and the
Guaranty and Security Agreement, the Guaranty and Security Agreement shall
control.

7. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
patent application or issued patent or become entitled to the benefit of any
patent application or patent for any divisional, continuation,
continuation-in-part, reissue, or reexamination of any existing patent or patent
application, the provisions of this Patent Security Agreement shall
automatically apply thereto. Each Grantor shall notify Agent of applications
filed for the registration of any Patents with the United

 

2



--------------------------------------------------------------------------------

States Patent Office in accordance with Section 5.7(g) of the Guaranty and
Security Agreement. Without limiting Grantors’ obligations under this Section,
Grantors hereby authorize Agent unilaterally to modify this Patent Security
Agreement by amending Schedule I to include any such new patent rights of each
Grantor. Notwithstanding the foregoing, no failure to so modify this Patent
Security Agreement or amend Schedule I shall in any way affect, invalidate or
detract from Agent’s continuing security interest in all Collateral, whether or
not listed on Schedule I.

8. NO VIOLATION OF LOAN DOCUMENTS. The representations, warranties or covenants
contained herein are supplemental to those representations, warranties and
covenants contained in the other Loan Documents, and shall not be deemed to
modify any such representation, warranty or covenant contained in any other Loan
Document.

9. GRANTOR’S RIGHTS TO ENFORCE PATENTS. Prior to Agent’s giving of notice to
Grantor following the occurrence and during the continuance of an Event of
Default, such Grantor shall have the exclusive right to sue for past, present
and future infringement of the Patent Collateral, including the right to seek
injunctions and/or money damages, in an effort by such Grantor to protect the
Patent Collateral against encroachment by third parties, provided, however,
that:

(a) Any money damages awarded or received by such Grantor on account of such
suit (or the threat of such suit) shall constitute Patent Collateral.

(b) Any damages recovered in any action pursuant to this Section, net of costs
and attorneys’ fees reasonably incurred, shall be applied in accordance with the
Credit Agreement and the Guaranty and Security Agreement.

(c) Following the occurrence and during the continuance of any Event of Default,
Agent, by notice to any Grantor may terminate or limit such Grantor’s rights
under this Section 9.

10. RIGHTS UPON DEFAULT. Upon the occurrence and during the continuance of any
Event of Default, Agent may exercise all rights and remedies as provided for in
the Guaranty and Security Agreement.

11. NO LIMITATION; LOAN DOCUMENTS. This Patent Security Agreement has been
executed and delivered by each Grantor for the purpose of recording the security
interest granted to Agent with respect to the Patent Collateral with the United
States Patent Office. The security interest granted hereby has been granted as a
supplement to, and not in limitation of, the security interest granted to Agent,
for the benefit of the Lender Group, under the Guaranty and Security Agreement
and the other Loan Documents. The other Loan Documents (and all rights and
remedies of Grantor, Agent, and Lenders thereunder) shall remain in full force
and effect in accordance with their terms.

12. TERMINATION; RELEASE OF PATENT COLLATERAL. This Patent Security Agreement
and all obligations of each Grantor and Agent hereunder shall terminate on the
date upon which the Obligations have been Paid in Full. Upon termination of this
Patent Security Agreement, Agent shall, at the reasonable expense of the
Grantor, take such actions required by the Credit Agreement or the Guaranty and
Security Agreement or as otherwise reasonably requested by Grantor to release
its security interest in the Patent Collateral.

13. BINDING EFFECT; BENEFITS. This Patent Security Agreement shall be binding
upon each Grantor and its successors and assigns, and shall inure to the benefit
of Agent, Lenders and their respective successors and assigns.

 

3



--------------------------------------------------------------------------------

14. COUNTERPARTS. This Patent Security Agreement is a Loan Document. This Patent
Security Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Patent Security Agreement.
Delivery of an executed counterpart of this Patent Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Patent
Security Agreement. Any party delivering an executed counterpart of this Patent
Security Agreement by telefacsimile or other electronic method of transmission
also shall deliver an original executed counterpart of this Patent Security
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Patent Security
Agreement.

15. CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
PROVISION. THIS PATENT SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTIONS 8.11 AND 8.12 OF THE GUARANTY AND SECURITY AGREEMENT, AND SUCH
PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[signature page follows]

 

4



--------------------------------------------------------------------------------

Execution Version

IN WITNESS WHEREOF, the parties hereto have caused this Patent Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:     ENDOLOGIX, INC.     By:  

/s/ Vaseem Mahboob

    Name:   Vaseem Mahboob     Title:   Chief Financial Officer     NELLIX, INC.
    By:  

/s/ Vaseem Mahboob

    Name:   Vaseem Mahboob     Title:   Chief Financial Officer and Secretary  
  TRIVASCULAR, INC.     By:  

/s/ Vaseem Mahboob

    Name:   Vaseem Mahboob     Title:   Chief Financial Officer and Secretary

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Patent Security
Agreement to be executed and delivered as of the day and year first above
written.

 

    ACCEPTED AND ACKNOWLEDGED BY: AGENT:     DEERFIELD ELGX REVOLVER, LLC    
by: Deerfield Management Company, L.P. (Series C), Manager     By: Flynn
Management LLC, General Partner     By:  

/s/ David J. Clark

    Name:   David J. Clark     Title:   Authorized Signatory

 

6



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

Patents

 

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   Stent graft   US9757262B2   US13943246A   2013-07-16
ENDOLOGIX INC.   US   Catheter system and methods of using same   US9700701B2  
US13544426A   2012-07-09 ENDOLOGIX INC.   US   Catheter system and methods of
using same   US9687374B2   US15379268A   2016-12-14 ENDOLOGIX INC.   US  
Percutaneous method and device to treat dissections   US9579103B2   US12771711A
  2010-04-30

 

7



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   Catheter system and methods of using same   US9549835B2  
US14462485A   2014-08-18 ENDOLOGIX INC.   US   Method and system for treating
aneurysms   US9415195B2   US13441762A   2012-04-06 ENDOLOGIX INC.   US   Devices
and methods to treat vascular dissections   US9393100B2   US13988175A  
2013-05-17 ENDOLOGIX INC.   US   Method for forming materials in situ within a
medical device   US9289536B2   US14201332A   2014-03-07 ENDOLOGIX INC.   US  
Apparatus and method of placement of a graft or graft system   US9149381B2  
US14172126A   2014-02-04

 

8



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   Stent graft   US8821564B2   US13397952A   2012-02-16
ENDOLOGIX INC.   US   Apparatus and methods for repairing aneurysms  
US8814928B2   US12616928A   2009-11-12 ENDOLOGIX INC.   US   Catheter system and
methods of using same   US8808350B2   US13408952A   2012-02-29 ENDOLOGIX INC.  
US   Graft systems having semi-permeable filling structures and methods for
their use   US8801768B2   US13355705A   2012-01-23 ENDOLOGIX INC   US  
Bifurcated graft deployment systems and methods   US8764812B2   US13745682A  
2013-01-18

 

9



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   Apparatus and method of placement of a graft or graft
system   US8672989B2   US13546950A   2012-07-11 ENDOLOGIX INC.   US   Graft
deployment system   US8568466B2   US13269332A   2011-10-07 ENDOLOGIX INC.   US  
Dual concentric guidewire and methods of bifurcated graft deployment  
US8523931B2   US11623022A   2007-01-12 ENDOLOGIX INC.   US   Stent graft  
US8491646B2   US12837398A   2010-07-15 ENDOLOGIX INC.   US   Endolumenal
vascular prosthesis with neointima inhibiting polymeric sleeve   US8377110B2  
US10820455A   2004-04-08

 

10



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   Bifurcated graft deployment systems and methods  
US8357192B2   US13046541A   2011-03-11 ENDOLOGIX INC.   US   Bifurcated graft
deployment systems and methods   US8236040B2   US12101863A   2008-04-11
ENDOLOGIX INC.   US   Catheter system and methods of using same   US8216295B2  
US12496446A   2009-07-01 ENDOLOGIX INC.   US   Apparatus and method of placement
of a graft or graft system   US8221494B2   US12390346A   2009-02-20 ENDOLOGIX
INC.   US   Methods and systems for endovascular aneurysm treatment  
US8182525B2   US12421297A   2009-04-09

 

11



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   Single puncture bifurcation graft deployment system  
US8167925B2   US12732095A   2010-03-25 ENDOLOGIX INC.   US   Bifurcation graft
deployment catheter   US8147535B2   US11189101A   2005-07-25 ENDOLOGIX INC.   US
  Material for creating multi-layered films and methods for making the same  
US8133559B2   US13100483A   2011-05-04 ENDOLOGIX INC.   US   Stent graft  
US8118856B2   US12844266A   2010-07-27 ENDOLOGIX INC.   US   Graft systems
having filling structures supported by scaffolds and methods for their use  
US8048145B2   US11413460A   2006-04-28

 

12



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   Graft deployment system   US8034100B2   US10722367A  
2003-11-25 ENDOLOGIX INC.   US   Material for creating multi-layered films and
methods for making the same   US7951448B2   US12858274A   2010-08-17 ENDOLOGIX
INC   US   Self expanding bifurcated endovascular prosthesis   US7892277B2  
US11417883A   2006-05-03 ENDOLOGIX INC.   US   Material for creating
multi-layered films and methods for making the same   US7790273B2   US11752750A
  2007-05-23 ENDOLOGIX INC.   US   Devices for repairing aneurysms   US7682383B2
  US10481386A   2004-06-14

 

13



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   System and methods for endovascular aneurysm treatment  
US7666220B2   US11482503A   2006-07-07 ENDOLOGIX INC.   US   Methods and systems
for endovascular aneurysm treatment   US7530988B2   US11187471A   2005-07-22
ENDOLOGIX INC   US   Self expanding bifurcated endovascular prosthesis  
US7520895B2   US10119525A   2002-04-08 ENDOLOGIX INC   US   Bifurcation graft
deployment catheter   US6953475B2   US10675060A   2003-09-30 ENDOLOGIX INC.   US
  Implantable vascular graft   US6733523B2   US09891620A   2001-06-26

 

14



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   US   Single puncture bifurcation graft deployment system  
US6663665B2   US09795993A   2001-02-28 ENDOLOGIX INC.   US   Bifurcation graft
deployment catheter   US6660030B2   US09747094A   2000-12-22 ENDOLOGIX INC   US
  Endoluminal vascular prosthesis   US6508835B1   US09723979A   2000-11-28
ENDOLOGIX INC.   US   Bifurcation graft deployment catheter   US6500202B1  
US09525778A   2000-03-15 ENDOLOGIX INC.   US   Dual wire placement catheter  
US6440161B1   US09348356A   1999-07-07

 

15



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   Single puncture bifurcation graft deployment system  
US6261316B1   US09266661A   1999-03-11 ENDOLOGIX INC.   US   Articulating
bifurcation graft   US6197049B1   US09251363A   1999-02-17 ENDOLOGIX INC.   US  
Endoluminal vascular prosthesis   US6187036B1   US09210280A   1998-12-11
ENDOLOGIX INC.   US   Segmented stent for flexible stent delivery system  
US6187034B1   US09229856A   1999-01-13 ENDOLOGIX INC.   US   Endoluminal
vascular prosthesis   US6077296A   US0934689A   1998-03-04

 

16



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   Stent delivery system featuring a flexible balloon  
US6022359A   US09229519A   1999-01-13 ENDOLOGIX INC.   US   Radially expandable
stent featuring accordion stops   US5931866A   US09028305A   1998-02-24
ENDOLOGIX INC.   US   DUAL INFLATABLE ARTERIAL PROSTHESIS   US20180021045A1  
US15540246A   2017-06-27 ENDOLOGIX INC.   US   CATHETER SYSTEM AND METHODS OF
USING SAME   US20170304098A1   US15632064A   2017-06-23 ENDOLOGIX INC.   US  
CATHETER SYSTEM AND METHODS OF USING SAME   US20170296791A1   US15639028A  
2017-06-30

 

17



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   US   APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT
SYSTEM   US20170266025A1   US15610242A   2017-05-31 ENDOLOGIX INC.   US  
MODULAR STENT GRAFT SYSTEMS AND METHODS WITH INFLATABLE FILL STRUCTURES  
US20170239035A1   US15310198A   2016-11-10 ENDOLOGIX INC.   US   METHODS AND
SYSTEMS FOR ANEURYSM TREATMENT USING FILLING STRUCTURES   US20170238937A1  
US15438682A   2017-02-21 ENDOLOGIX INC   US   APPARATUS AND METHOD OF PLACEMENT
OF A GRAFT OR GRAFT SYSTEM   US20170128246A1   US15414499A   2017-01-24
ENDOLOGIX INC   US   METHOD AND SYSTEM FOR TREATING ANEURYSMS   US20170007263A1
  US15205365A   2016-07-08

 

18



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   METHOD FOR FORMING HYDROGELS AND MATERIALS THEREFOR  
US20160367731A1   US15256462A   2016-09-02 ENDOLOGIX INC.   US   DEVICES AND
METHODS TO TREAT VASCULAR DISSECTIONS   US20160302798A1   US15194159A  
2016-06-27 ENDOLOGIX INC.   US   SYSTEMS AND METHODS FOR FORMING MATERIALS IN
SITU WITHIN A MEDICAL DEVICE   US20160030051A1   US14776385A   2015-09-14
ENDOLOGIX INC   US   APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT
SYSTEM   US20150366688A1   US14840428A   2015-08-31 ENDOLOGIX INC.   US   METHOD
AND SYSTEM FOR TREATING ANEURYSMS   US20150250989A1   US14717938A   2015-05-20

 

19



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   FENESTRATED PROSTHESIS   US20150173923A1   US14581675A  
2014-12-23 ENDOLOGIX INC.   US   Apparatus and Methods for Repairing Aneurysms  
US20150012081A1   US14330812A   2014-07-14 ENDOLOGIX INC.   US   STENT GRAFT  
US9907642   US14461308A   2014-08-15 ENDOLOGIX INC   US   ENDOLUMENAL VASCULAR
PROSTHESIS WITH NEOINTIMA INHIBITING POLYMERIC SLEEVE   US20130253638A1  
US13731908A   2012-12-31 ENDOLOGIX INC.   US   Methods and Systems for Treating
Aneurysms   US20120184982A1   US13354094A   2012-01-19

 

20



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT
SYSTEM   US20120109279A1   US13287907A   2011-11-02 ENDOLOGIX INC.   US  
FILLING STRUCTURE FOR A GRAFT SYSTEM AND METHODS OF USE   US20110276078A1  
US12966852A   2010-12-13 ENDOLOGIX INC   US   SELF EXPANDING BIFURCATED
ENDOVASCULAR PROSTHESIS   US20110224782A1   US13027077A   2011-02-14 ENDOLOGIX
INC.   US   ENDOLUMINAL VASCULAR PROSTHESIS   US20110218617A1   US13039157A  
2011-03-02 ENDOLOGIX INC   US   APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR
GRAFT SYSTEM   US20110054587A1   US12769546A   2010-04-28

 

21



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   US   IMPLANTABLE VASCULAR GRAFT   US20100318174A1   US12860280A
  2010-08-20 ENDOLOGIX INC   US   IMPLANTABLE VASCULAR GRAFT   US20100318181A1  
US12860310A   2010-08-20 ENDOLOGIX INC.   US   UTILIZATION OF MURAL THROMBUS FOR
LOCAL DRUG DELIVERY INTO VASCULAR TISSUE   US20100261662A1   US12757900A  
2010-04-09 ENDOLOGIX INC   US   GRAFT DEPLOYMENT SYSTEM   US20100179636A1  
US12726257A   2010-03-17 ENDOLOGIX INC.   US   STENT GRAFT DELIVERY SYSTEM  
US20100036360A1   US12429474A   2009-04-24

 

22



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   DOCKING APPARATUS AND METHODS OF USE   US20090319029A1  
US12478208A   2009-06-04 ENDOLOGIX INC.   US   GRAFT ENDOFRAME HAVING AXIALLY
VARIABLE CHARACTERISTICS   US20100004728A1   US12371087A   2009-02-13 ENDOLOGIX
INC.   US   METHOD AND AGENT FOR IN-SITU STABILIZATION OF VASCULAR TISSUE  
US20090155337A1   US12269677A   2008-11-12 ENDOLOGIX INC.   US   STENT  
US20090105806A1   US12257149A   2008-10-23 ENDOLOGIX INC.   US   Multi-segmented
graft deployment system   US20080071343A1   US11522292A   2006-09-15

 

23



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   US   IMPLANTABLE VASCULAR GRAFT   US20070299497A1   US11764715A
  2007-06-18 ENDOLOGIX INC.   US   Methods and systems for aneurysm treatment
using filling structures   US20070150041A1   US11444603A   2006-05-31 ENDOLOGIX
INC   US   ENDOLUMINAL VASCULAR PROSTHESIS   US20070112412A1   US11623679A  
2007-01-16 ENDOLOGIX INC.   US   Method and apparatus for decompressing
aneurysms   US20070078506A1   US11580201A   2006-10-12 ENDOLOGIX INC.   US  
Method and apparatus for decompressing aneurysms   US20050245891A1   US11104303A
  2005-04-12

 

24



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   Vascular stent-graft apparatus   US20040167607A1  
US10787404A   2004-02-24 ENDOLOGIX INC.   US   Stent-graft with positioning
anchor   US20040116997A1   US10668901A   2003-09-22 ENDOLOGIX INC.   US  
Flexible vascular graft   US20010025195A1   US09728582A   2000-12-01 ENDOLOGIX
INC   US   MODULAR STENT GRAFT SYSTEMS AND METHODS WITH INFLATABLE FILL
STRUCTURES   US20170239035A1   US15310198A   2016-11-10 ENDOLOGIX INC   US  
DUAL INFLATABLE ARTERIAL PROSTHESIS   US20180021045A1   US15540246A   2017-06-27

 

25



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   US   ENDOLUMINAL PROSTHESIS SYSTEMS AND METHODS     US15737223  
2017-12-15 ENDOLOGIX INC   US   Systems and Methods with Stents and Filling
Structure     62/382207   2016-08-31 ENDOLOGIX INC   US   STENTS, GRAFTS,
DELIVERY SYSTEMS, AND METHODS     62/481560   2017-04-04 ENDOLOGIX INC   US  
ENDOVASCULAR SYSTEMS, DEVICES, AND METHODS ALLOWING FOR BRANCH DEVICE PLACEMENT
IN POCKET OF MAIN GRAFT     62/489213   2017-04-24 ENDOLOGIX INC   US  
ENDOVASCULAR GRAFT SYSTEMS AND METHODS FOR DEPLOYMENT IN MAIN AND BRANCH
ARTERIES     62/529669   2017-07-07

 

26



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   US   STENT GRAFTS AND METHODS OF ENHANCING FLEXIBILITY OF STENT
GRAFTS BY THERMAL PLEATING     62/532737   2017-07-14 ENDOLOGIX INC   US   STENT
GRAFT     15/911629   2018-03-05 ENDOLOGIX INC   US   INTERNAL ILIAC
PRESERVATION DEVICES AND METHODS     15/965649   2018-04- ENDOLOGIX INC   US  
MODULATION OF INFLAMMATORY RESPONSE FOLLOWING ENDOVASCULAR TREATMENT    
62/661569   2018-4-23 ENDOLOGIX INC   US   ADVANCED KINK RESISTANT STENT GRAFT  
  16/005269   2018-6-11

 

27



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   US   LOW PROFILE STENT GRAFT AND DELIVERY SYSTEM     15/985572  
2018-5-21 ENDOLOGIX INC   US   SYSTEMS AND METHODS WITH STENT AND FILLING
STRUCTURE     15/774511   2017-8-30 ENDOLOGIX INC   US   LONGITUDINALLY
EXTENDABLE STENT GRAFT SYSTEMS AND METHODS     15/774548   2018-1-23 ENDOLOGIX
INC   US   GRAFT SYSTEMS HAVING FILLING STRUCTURES SUPPORTED BY SCAFFOLDS AND
METHODS FOR THEIR USE     16/035497   2018-7-13 ENDOLOGIX INC   US  
PRE-FIXATION DEVICE FOR NELLIX AND OTHER EVAS DEVICES     62/678956   2018-5-31

 

28



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   US   SYSTEMS AND METHODS WITH FENESTRATED GRAFT AND FILLING
STRUCTURE     16/066595   ENDOLOGIX INC   US   MODULATION OF INFLAMMATORY
RESPONSE FOLLOWING ENDOVASCULAR TREATMENT     62/661569   2018-4-23 ENDOLOGIX
INC.   US   FENESTRATED PROSTHESIS   US8945202   12/769581   2015-2-3 ENDOLOGIX
INC.   US   Fenestrated prosthesis   US8945202   12/769581   4/28/10 ENDOLOGIX,
INC.   US   Bifurcated vascular graft deployment device   US6210422   09/505038
  2/16/00

 

29



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX, INC.   US   Method of deploying bifurcated vascular graft   US6156063
  09/086247   5/28/98 ENDOLOGIX, INC.   US   Bifurcated vascular graft
deployment device   US6090128   08/802478   2/20/97 ENDOLOGIX, INC.   US  
Endovascular prosthesis with improved sealing means for aneurysmal arterial
disease and method of use   US5665117   08/620072   3/21/96 ENDOLOGIX, INC.   US
  Locking assembly for coupling guidewire to delivery system     15/317905  
12/9/16 Endologix, Inc. and The Cleveland Clinic Foundation   US   Fenestrated
prosthesis   US8945202   US12769581   4/28/10

 

30



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Endologix, Inc.   US   Single puncture bifurcation graft deployment system  
US7691135   US10690227   10/21/03 Endologix, Inc.   US   Bifurcated vascular
graft and method and apparatus for deploying same   US6951572   US10639255  
8/12/03 Endologix, Inc.   US   Radiation delivery balloon catheter   US6699170  
US09688396   10/16/00 Endologix, Inc.   US   Dual wire placement catheter  
US6689157   US10035729   12/21/01 Endologix, Inc.   US   Method for delivering
radiation to an intraluminal site in the body   US6685618   US09944649   8/31/01

 

31



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Endologix, Inc.   US   Radiation delivery catheters and dosimetry methods  
US6491619   US09648563   8/25/00 Endologix, Inc.   US   Endoluminal vascular
prosthesis   US6331190   US09483411   1/14/00 Endologix, Inc.   US   Bifurcated
vascular graft deployment device   US6210422   US09505038   2/16/00 Endologix,
Inc.   US   Method of deploying bifurcated vascular graft   US6156063  
US09086247   5/28/98 Endologix, Inc.   US   Bifurcated vascular graft deployment
device   US6090128   US08802478   2/20/97

 

32



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Endologix, Inc.   US   Axially non-contracting flexible radially expandable
stent   US6083259   US09192803   11/16/98 Endologix, Inc.   US   Endovascular
prosthesis with improved sealing means for aneurysmal arterial disease and
method of use   US5665117   US08620072   3/21/96 Endologix, Inc.   US  
Apparatus and method of placement of a graft or graft system     US14172126  
2/4/14 Endologix, Inc. and The Cleveland Clinic Foundation   US   Apparatus and
method of placement of a graft or graft system     US12769506   4/28/10
Endologix, Inc.   US   Stent graft delivery system     US12429474   4/24/09

 

33



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   US   ENDOLUMINAL DEVICE AND POLYMER     62/575827   2017-10-23
TRIVASCULAR INC   US   Advanced Endovascular Graft   US9788934B2   US14799656A  
2015-07-15 NELLIX INC.   US   Stent-graft with positioning anchor   US9814612B2
  US14697433A   2015-10-21 NELLIX INC.   US   System and methods for
endovascular aneurysm treatment   US9737425B2   US14537749A   2014-11-10 NELLIX
INC.   US   Stent graft delivery system   US9730700B2   US14586110A   2015-04-23

 

34



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

NELLIX INC.   US   Methods for deploying a positioning anchor with a stent-graft
  US9113999B2   US11876458A   2007-10-22 NELLIX INC.   US   Sealing apparatus
and methods of use   US8945199B2   US12478225A   2009-06-04 NELLIX INC.   US  
Stent graft delivery system   US8926682B2   US13243941A   2011-09-23 NELLIX INC.
  US   System and methods for endovascular aneurysm treatment   US8906084B2  
US12684074A   2010-01-07 NELLIX INC.   US   Graft systems having filling
structures supported by scaffolds and methods for their use   US8870941B2  
US13285897A   2011-10-31

 

35



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

NELLIX INC.   US   STENT GRAFT DELIVERY SYSTEM   US20180028192A1   US15676869A  
2017-08-14 NELLIX INC.   US   SEALING APPRATUS AND METHODS OF USE  
US20150148892A1   US14612048A   2015-02-02 NELLIX INC.   US   GRAFT SYSTEMS
HAVING FILLING STRUCTURES SUPPORTED BY SCAFFOLDS AND METHODS FOR THEIR USE  
US10022249   US14525019A   2014-10-27 NELLIX, INC.   US   System and methods of
Endovascular Aneurysm Treatment     14/682414   8/21/17 Nellix, Inc.   US  
Vascular stent-graft apparatus and forming method   US6695833   US09671550  
9/27/00

 

36



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Endovascular graft   US9867727B2   US14320773A  
2014-07-01 TRIVASCULAR INC.   US   Advanced endovascular graft   US9788934B2  
US14799656A   2015-07-15 TRIVASCULAR INC.   US   Endovascular graft for
aneurysms involving major branch vessels   US9724186B2   US14050835A  
2013-10-10 TRIVASCULAR INC.   US   System and method of pivoted stent deployment
  US9713523B2   US14452343A   2014-08-05 TRIVASCULAR INC.   US   Systems and
methods for guidewire crossover for bifurcated prostheses   US9655754B2  
US14323059A   2014-07-03

 

37



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Bifurcated endovascular prosthesis having tethered
contralateral leg   US9585774B2   US14823076A   2015-08-11 TRIVASCULAR INC.   US
  PTFE layers and methods of manufacturing   US9549829B2   US14458349A  
2014-08-13 TRIVASCULAR INC.   US   Delivery catheter for endovascular device  
US9498363B2   US13835491A   2013-03-15 TRIVASCULAR INC   US   Low profile stent
and delivery system   US9463101B2   US14923477A   2015-10-27 TRIVASCULAR INC.  
US   PTFE layers and methods of manufacturing   US9446553B2   US14230318A  
2014-03-31

 

38



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Endovascular graft joint and method for manufacture  
US9351858B2   US14704013A   2015-05-05 TRIVASCULAR INC.   US   Non-degradable,
low swelling, water soluble radiopaque hydrogel polymer   US9308301B2  
US13089960A   2011-04-19 TRIVASCULAR INC.   US   Endovascular delivery system
with an improved radiopaque marker scheme   US9233015B2   US13803050A  
2013-03-14 TRIVASCULAR INC.   US   Low profile stent graft and delivery system  
US9192462B2   US13803037A   2013-03-14 TRIVASCULAR INC.   US   Fenestrated
inflatable graft   US9144486B2   US13652471A   2012-10-15

 

39



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Bifurcated endovascular prosthesis having tethered
contralateral leg   US9132025B2   US13803067A   2013-03-14 TRIVASCULAR INC.   US
  Endovascular delivery system with flexible and torqueable hypotube  
US9066828B2   US13803062A   2013-03-14 TRIVASCULAR INC.   US   Endovascular
graft joint and method for manufacture   US9050754B2   US12729182A   2010-03-22
TRIVASCULAR INC.   US   Durable stent graft with tapered struts and stable
delivery methods and devices   US8992595B2   US13799207A   2013-03-13
TRIVASCULAR INC.   US   In vitro testing of endovascular device   US8978448B2  
US13649066A   2012-10-10

 

40



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Advanced endovascular graft delivery system and method
of treatment   US8900288B2   US12566104A   2009-09-24 TRIVASCULAR INC.   US  
Method of delivering advanced endovascular graft and system   US8864814B2  
US13246651A   2011-09-27 TRIVASCULAR INC.   US   PTFE layers and methods of
manufacturing   US8840824B2   US12910281A   2010-10-22 TRIVASCULAR INC.   US  
Endovascular graft   US8801769B2   US13737351A   2013-01-09 TRIVASCULAR INC.  
US   Apparatus for manufacturing an endovascular graft section   US8783316B2  
US12697504A   2010-02-01

 

41



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   PTFE layers and methods of manufacturing   US8728372B2  
US12915636A   2010-10-29 TRIVASCULAR INC.   US   Advanced endovascular graft  
US8709065B2   US12491336A   2009-06-25 TRIVASCULAR INC.   US   Virtual
prototyping and testing for medical device development   US8666714B2  
US13523765A   2012-06-14 TRIVASCULAR INC.   US   Asymmetric stent apparatus and
method   US8663309B2   US11861828A   2007-09-26 TRIVASCULAR INC.   US  
Endovascular graft   US8361136B2   US12566793A   2009-09-25

 

42



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Endovascular graft joint and method for manufacture  
US8348989B2   US11429735A   2006-05-08 TRIVASCULAR INC.   US   Delivery system
and method for bifurcated graft   US8328861B2   US11941434A   2007-11-16
TRIVASCULAR INC.   US   Endovascular graft and method of delivery   US8241346B2
  US13246643A   2011-09-27 TRIVASCULAR INC.   US   Inflatable porous implants
and methods for drug delivery   US8267989B2   US12860364A   2010-08-20
TRIVASCULAR INC.   US   Inflatable intraluminal graft   US8226708B1  
US10168053A   2002-06-14

 

43



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Stent and delivery system for deployment thereof  
US8226701B2   US11861756A   2007-09-26 TRIVASCULAR INC.   US   Virtual
prototyping and testing for medical device development   US8224632B2  
US12904994A   2010-10-14 TRIVASCULAR INC.   US   Dual chamber cuff structure  
US8216297B2   US11504434A   2006-08-14 TRIVASCULAR INC.   US   Barbed radially
expandable stent   US8167927B2   US13245661A   2011-09-26 TRIVASCULAR INC.   US
  Securement assembly and method for expandable endovascular device  
US8083789B2   US11941450A   2007-11-16

 

44



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   System and method of pivoted stent deployment  
US8066755B2   US11861716A   2007-09-26 TRIVASCULAR INC.   US   Constant force
material delivery system and method   US7971751B2   US12724068A   2010-03-15
TRIVASCULAR INC.   US   Passive hemostatic sheath valve   US7901379B2  
US11298285A   2005-12-09 TRIVASCULAR INC.   US   Virtual prototyping and testing
for medical device development   US7840393B1   US09679725A   2000-10-04
TRIVASCULAR INC.   US   Inflatable porous implants and methods for drug delivery
  US7803178B2   US10769532A   2004-01-30

 

45



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Advanced endovascular graft   US7766954B2   US11333595A
  2006-01-17 TRIVASCULAR INC.   US   Constant force material delivery system and
method   US7708163B2   US11360077A   2006-02-23 TRIVASCULAR INC.   US  
Endovascular graft joint and method for manufacture   US7682475B2   US11870748A
  2007-10-11 TRIVASCULAR INC.   US   Method for manufacturing an endovascular
graft section   US7678217B2   US11522490A   2006-09-15 TRIVASCULAR INC.   US  
Inflatable implant   US7632291B2   US10461853A   2003-06-13

 

46



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Endovascular graft   US7615071B2   US11390732A  
2006-03-28 TRIVASCULAR INC.   US   Delivery system and method for expandable
intracorporeal device   US7338518B2   US11201028A   2005-08-10 TRIVASCULAR INC.
  US   Passive hemostatic sheath valve   US7241276B2   US10636871A   2003-08-06
TRIVASCULAR INC.   US   Advanced endovascular graft   US7147660B2   US10327711A
  2002-12-20 TRIVASCULAR INC.   US   Kink resistant endovascular graft  
US7150758B2   US10384103A   2003-03-06

 

47



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Radially expandable stent   US7147661B2   US10029559A  
2001-12-20 TRIVASCULAR INC.   US   Method and apparatus for shape forming
endovascular graft material   US7147455B2   US10868292A   2004-06-14 TRIVASCULAR
INC.   US   Method for manufacturing an endovascular graft section   US7125464B2
  US10029557A   2001-12-20 TRIVASCULAR INC.   US   Endovascular graft  
US7081129B2   US10132754A   2002-04-24 TRIVASCULAR INC.   US   Endovascular
graft joint and method for manufacture   US7090693B1   US10029584A   2001-12-20

 

48



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Delivery system and method for expandable intracorporeal
device   US7066951B2   US10419312A   2003-04-17 TRIVASCULAR INC.   US   Method
and apparatus for shape forming endovascular graft material   US6776604B1  
US10029570A   2001-12-20 TRIVASCULAR INC.   US   Delivery system and method for
bifurcated endovascular graft   US6761733B2   US09917371A   2001-07-27
TRIVASCULAR INC.   US   Delivery system and method for endovascular graft  
US6733521B2   US09834278A   2001-04-11 TRIVASCULAR INC.   US   Delivery system
and method for expandable intracorporeal device   US6602280B2   US09774733A  
2001-01-31

 

49



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Endovascular graft   US6395019B2   US09133978A  
1998-08-14 TRIVASCULAR INC   US   ENDOVASCULAR GRAFT   US20170348125A1  
US15686214A   2017-08-25 TRIVASCULAR INC   US   ADVANCED ENDOVASCULAR GRAFT  
US20170348087A1   US15686218A   2017-08-25 TRIVASCULAR INC   US   ENDOVASCUALR
GRAFT FOR ANEURYSMS INVOLVING MAJOR BRANCH VESSELS   US20170296327A1  
US15638559A   2017-06-30 TRIVASCULAR INC   US   SYSTEMS AND METHODS FOR
GUIDEWIRE CROSSOVER FOR BIFURCATED PROSTHESES   US20170216064A1   US15491074A  
2017-04-19

 

50



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC   US   Low Profile Stent Graft and Delivery System   US9987123  
US15263469A   2016-09-13 TRIVASCULAR INC   US   BIFURCATED ENDOVASCULAR
PROSTHESIS HAVING TETHERED CONTRALATERAL LEG   US20170035549A1   US15299542A  
2016-10-21 TRIVASCULAR INC.   US   DELIVERY CATHETER FOR ENDOVASCULAR DEVICE  
US20170035590A1   US15298166A   2016-10-19 TRIVASCULAR INC   US   PTFE LAYERS
AND METHODS OF MANUFACTURING   US20160367354A1   US15251011A   2016-08-30
TRIVASCULAR INC   US   ENDOVASCULAR DELIVERY SYSTEM WITH AN IMPROVED RADIOPAQUE
MARKER SCHEME   US10034787   US14970621A   2015-12-16

 

51



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC   US   NON-DEGRADABLE, LOW SWELLING, WATER SOLUBLE RADIOPAQUE
HYDROGEL POLYMER   US20160193392A1   US15068415A   2016-03-11 TRIVASCULAR INC.  
US   INTERNAL ILIAC PRESERVATION DEVICES AND METHODS   US9956101   US14958085A  
2015-12-03 TRIVASCULAR INC.   US   STENT GRAFT DELIVERY SYSTEM WITH ACCESS
CONDUIT   US20160113796A1   US14920828A   2015-10-22 TRIVASCULAR INC.   US  
ENDOVASCULAR DELIVERY SYSTEM WITH FLEXIBLE AND TORQUEABLE HYPOTUBE  
US20150265446A1   US14717080A   2015-05-20 TRIVASCULAR INC.   US   INFLATABLE
OCCLUSION WIRE-BALLOON FOR AORTIC APPLICATIONS   US20150250481A1   US14643217A  
2015-03-10

 

52



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   ADVANCED ENDOVASCULAR GRAFT AND DELIVERY SYSTEM  
US20150164667A1   US14631818A   2015-02-25 TRIVASCULAR INC.   US   DURABLE STENT
GRAFT WITH TAPERED STRUTS AND STABLE DELIVERY METHODS AND DEVICES  
US20150157479A1   US14615337A   2015-02-05 TRIVASCULAR INC.   US   TANDEM
MODULAR ENDOGRAFT   US20150088244A1   US14492674A   2014-09-22 TRIVASCULAR INC.
  US   ENDOLEAK ISOLATION SLEEVES AND METHODS OF USE   US20150073523A1  
US14481834A   2014-09-09 TRIVASCULAR INC.   US   GATE WIRE FOR CONTRALATERAL LEG
ACCESS   US20140194970A1   US14151373A   2014-01-09

 

53



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   SAC LINER FOR ANEURYSM REPAIR   US20140194973A1  
US14151195A   2014-01-09 TRIVASCULAR INC.   US   ASYMMETRIC STENT APPARATUS AND
METHOD   US20140135899A1   US14157350A   2014-01-16 TRIVASCULAR INC.   US   LOW
PROFILE STENT GRAFT AND DELIVERY SYSTEM   US20130268056A1   US13803033A  
2013-03-14 TRIVASCULAR INC.   US   ADVANCED KINK RESISTANT STENT GRAFT  
US9993328   US13803046A   2013-03-14 TRIVASCULAR INC.   US   VASCULAR GRAFT
HAVING LIMITED END STRUCTURE   US20130096665A1   US13650705A   2012-10-12

 

54



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   INFLATABLE INTRALUMINAL GRAFT   US20120265290A1  
US13532887A   2012-06-26 TRIVASCULAR INC.   US   ADVANCED ENDOVASCULAR GRAFT AND
DELIVERY SYSTEM   US20120191174A1   US13297219A   2011-11-15 TRIVASCULAR INC.  
US   SYSTEM AND METHOD OF PIVOTED STENT DEPLOYMENT   US20120083870A1  
US13277117A   2011-10-19 TRIVASCULAR INC.   US   BARBED RADIALLY EXPANDABLE
STENT WITH SLOTTED STRUTS   US20120016457A1   US13245652A   2011-09-26
TRIVASCULAR INC.   US   FILL TUBE MANIFOLD AND DELIVERY METHODS FOR ENDOVASCULAR
GRAFT   US20110218609A1   US13024255A   2011-02-09

 

55



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   HINGED ENDOVASCULAR DEVICE   US20100331958A1  
US12747499A   2010-09-07 TRIVASCULAR INC.   US   Inflatable Implant  
US20100076481A1   US12628623A   2009-12-01 TRIVASCULAR INC.   US   METHOD OF
DELIVERING ADVANCED ENDOVASCULAR GRAFT   US20100016943A1   US12566808A  
2009-09-25 TRIVASCULAR INC.   US   MODULAR VASCULAR GRAFT FOR LOW PROFILE
PERCUTANEOUS DELIVERY   US20090099649A1   US12245620A   2008-10-03 TRIVASCULAR
INC.   US   ALIGNMENT STENT APPARATUS AND METHOD   US20090082845A1   US11861746A
  2007-09-26

 

56



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   SYSTEM AND METHOD OF SECURING STENT BARBS  
US20090082847A1   US11861731A   2007-09-26 TRIVASCULAR INC.   US   APPARATUS FOR
SECURING STENT BARBS   US20090082841A1   US11861739A   2007-09-26 TRIVASCULAR
INC.   US   PTFE LAYERS AND METHODS OF MANUFACTURING   US20090036971A1  
US12250915A   2008-10-14 TRIVASCULAR INC.   US   PTFE LAYERS AND METHODS OF
MANUFACTURING   US20090036973A1   US12250946A   2008-10-14 TRIVASCULAR INC.   US
  Non-degradable, low swelling, water soluble radiopaque hydrogel polymer  
US20060222596A1   US11097467A   2005-04-01

 

57



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Hybrid modular endovascular graft   US20060224232A1  
US11097718A   2005-04-01 TRIVASCULAR INC.   US   Delivery system and method for
bifurcated graft   US20060009833A1   US11205793A   2005-08-15 TRIVASCULAR INC.  
US   Methods, compositions and devices for embolizing body lumens  
US20050158272A1   US11031311A   2005-01-07 TRIVASCULAR INC.   US   Endoluminal
prosthesis endoleak management   US20050090804A1   US10691849A   2003-10-22
TRIVASCULAR INC.   US   Endovascular graft joint and method for manufacture  
US20050027347A1   US10640368A   2003-08-13

 

58



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Layered endovascular graft   US20040220664A1  
US10803153A   2004-03-17 TRIVASCULAR INC.   US   Delivery system and method for
bifurcated graft   US20040138734A1   US10686863A   2003-10-16 TRIVASCULAR INC.  
US   Endovascular graft   US20030216802A1   US10289136A   2002-11-05 TRIVASCULAR
INC.   US   Inflatable intraluminal graft   US20030225453A1   US10289137A  
2002-11-05 TRIVASCULAR INC.   US   Advanced endovascular graft   US20030120338A1
  US10091641A   2002-03-05

 

59



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Delivery system and method for bifurcated graft  
US20030004560A1   US10122474A   2002-04-11 TRIVASCULAR INC.   US   Layered
endovascular graft   US20020010508A1   US09970576A   2001-10-04 TRIVASCULAR,
INC.   US   Stent-graft with improved flexibility     15/568834   10/24/17
Trivascular, Inc.   US   Passive hemostatic sheath valve   US7901379  
US11298285   12/9/05 Trivascular, Inc.   US   Fluid mixing apparatus and method
  US7178978   US10658074   9/8/03

 

60



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Trivascular, Inc.   US   Delivery system and method for expandable
intracorporeal device   US6602280   US09774733   1/31/01 Trivascular, Inc.   US
  Endovascular graft   US6395019   US09133978   8/14/98 Trivascular, Inc.   US  
Layered endovascular graft   US6331191   US09200317   11/25/98 Trivascular, Inc.
  US   Endovascular graft having longitudinally displaceable sections  
US6132457   US09177295   10/22/98 Trivascular, Inc.   US   Low profile stent
graft and delivery system     US15263469   9/13/16

 

61



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Trivascular, Inc.   US   Delivery catheter for endovascular device    
US15298166   10/19/16 Trivascular, Inc.   US   Bifurcated endovascular
prosthesis having tethered contralateral leg     US15299542   10/21/16
Trivascular, Inc.   US   Ptfe layers and methods of manufacturing     US15251011
  8/30/16 Trivascular, Inc.   US   Endovascular delivery system with an improved
radiopaque marker scheme     US14970621   12/16/15 Trivascular, Inc.   US  
Non-degradable, low swelling, water soluble radiopaque hydrogel polymer    
US15068415   3/11/16

 

62



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Trivascular, Inc.   US   Internal iliac preservation devices and methods    
US14958085   12/3/15 Trivascular, Inc.   US   Stent graft delivery system with
access conduit     US14920828   10/22/15 Trivascular, Inc.   US   Bifurcated
endovascular prosthesis having tethered contralateral leg     US14823076  
8/11/15 Trivascular, Inc.   US   Low profile stent and delivery system    
US14923477   10/27/15 Trivascular, Inc.   US   Endovascular delivery system with
flexible and torqueable hypotube     US14717080   5/20/15

 

63



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Trivascular, Inc.   US   Inflatable occlusion wire-balloon for aortic
applications     US14643217   3/10/15 Trivascular, Inc.   US   Advanced
endovascular graft and delivery system     US14631818   2/25/15 Trivascular,
Inc.   US   Durable stent graft with tapered struts and stable delivery methods
and devices     US14615337   2/5/15 Trivascular, Inc.   US   Tandem modular
endograft     US14492674   9/22/14 Trivascular, Inc.   US   Endoleak isolation
sleeves and methods of use     US14481834   9/9/14

 

64



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Trivascular, Inc.   US   Sac liner for aneurysm repair     US14151195   1/9/14
Trivascular, Inc.   US   Gate wire for contralateral leg access     US14151373  
1/9/14 Trivascular, Inc.   US   Asymmetric stent apparatus and method    
US14157350   1/16/14 Trivascular, Inc.   US   Low profile stent graft and
delivery system     US13803033   3/14/13 Trivascular, Inc.   US   Advanced kink
resistant stent graft     US13803046   3/14/13

 

65



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Trivascular, Inc.   US   Vascular graft having limited end structure    
US13650705   10/12/12 Trivascular, Inc.   US   Inflatable intraluminal graft    
US13532887   6/26/12 Trivascular, Inc.   US   Advanced endovascular graft and
delivery system     US13297219   11/15/01 Trivascular, Inc.   US   System and
method of pivoted stent deployment     US13277117   10/19/11 Trivascular, Inc.  
US   Barbed radially expandable stent with slotted struts     US13245652  
9/26/11

 

66



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Trivascular, Inc.   US   Fill tube manifold and delivery methods for
endovascular graft     US13024255   2/9/11 Trivascular, Inc.   US   Hinged
endovascular device     US12747499   9/7/10 Trivascular, Inc.   US   Inflatable
implant     US12628623   12/1/09 Trivascular, Inc.   US   Method of delivering
advanced endovascular graft     US12566808   9/25/09 Trivascular, Inc.   US  
Modular vascular graft for low profile percutaneous delivery     US12245620  
10/3/08

 

67



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Trivascular, Inc.   US   System and method of securing stent barbs    
US11861731   9/26/07 Trivascular, Inc.   US   Alignment stent apparatus and
method     US11861746   9/26/07 Trivascular, Inc.   US   Apparatus for securing
stent barbs     US11861739   9/26/07 Trivascular, Inc.   US   Ptfe layers and
methods of manufacturing     US12250946   10/14/08 Trivascular, Inc.   US   Ptfe
layers and methods of manufacturing     US12250915   10/14/08

 

68



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Trivascular, Inc.   US   Ptfe layers and methods of manufacturing     US11106150
  4/13/05 Trivascular, Inc.   US   Ptfe layers and methods of manufacturing    
US11106131   4/13/05 Trivascular, Inc.   US   Hybrid modular endovascular graft
    US11097718   4/1/05 Trivascular, Inc.   US   Non-degradable low swelling,
water soluble radiopaque hydrogel polymer     US11097467   4/1/05 Trivascular,
Inc.   US   Delivery system and method for bifurcated graft     US11205793  
8/15/05

 

69



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Trivascular, Inc.   US   Modular endovascular graft     US11077938   3/11/05
Trivascular, Inc.   US   Methods, compositions and devices for embolizing body
lumens     US11031311   1/7/05 Trivascular, Inc.   US   Endoluminal prosthesis
endoleak management     US10691849   10/22/03 Trivascular, Inc.   US  
Endovascular graft joint and method for manufacture     US10640368   8/13/03
Trivascular, Inc.   US   Layered endovascular graft     US10803153   3/17/04

 

70



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Trivascular, Inc.   US   Delivery system and method for bifurcated graft    
US10686863   10/16/03 Trivascular, Inc.   US   Inflatable intraluminal graft    
US10289137   11/5/02 Trivascular, Inc.   US   Endovascular graft     US10289136
  11/5/02 Trivascular, Inc.   US   Advanced endovascular graft     US10091641  
3/5/02 Trivascular, Inc.   US   Delivery system and method for bifurcated graft
    US10122474   4/11/02

 

71



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Trivascular, Inc.   US   Layered endovascular graft     US09970576   10/3/01
ENDOLOGIX INC.   US   STENT GRAFT SYSTEMS WITH RESTRAINTS IN CIRCUMFERENTIAL
CHANNELS AND METHODS THEREOF     62/678961   5/31/2018 ENDOLOGIX INC.   US  
PERCUTANEOUS METHOD AND DEVICE TO TREAT DISSECTIONS     15/429090   2/9/2017
NELLIX, INC.   US   SYSTEM AND METHODS FOR ENDOVASCULAR ANEURYSM TREATMENT  
2018-0064566   15/682414   8/21/2017 TRIVASCULAR INC.   US   ENDOVASCULAR
DELIVERY SYSTEM WITH AN IMPROVED RADIOPAQUE MARKER SCHEME     16/049560  
7/30/2018

 

72



--------------------------------------------------------------------------------

Execution Version

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this 9th day of August, 2018, by and among the Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and DEERFIELD ELGX REVOLVER, LLC, a Delaware limited
liability company, in its capacity as agent for each member of the Lender Group
(in such capacity, together with its successors and assigns in such capacity,
“Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of August 9, 2018
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among ENDOLOGIX, INC., a Delaware corporation
(“Endologix”), each of its direct and indirect Subsidiaries set forth on the
signature pages thereto and any additional borrower that may thereafter be added
to the Credit Agreement (individually as a “Borrower”, and collectively with any
entities that become party thereto as Borrower and each of their successors and
permitted assigns, the “Borrowers”), the lenders party thereto as “Lenders”
(such Lenders, together with their respective successors and assigns in such
capacity, each, individually, a “Lender” and, collectively, the “Lenders”), and
Agent, the Lender Group has agreed to make certain financial accommodations
available to the Borrowers from time to time pursuant to the terms and
conditions thereof;

WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to the Borrowers as provided for in the Credit Agreement and the
other Loan Documents, but only upon the condition, among others, that Grantors
shall have executed and delivered to Agent, for the benefit of the Lender Group,
that certain Guaranty and Security Agreement, dated as of August 9, 2018
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Guaranty and
Security Agreement”); and

WHEREAS, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Agent, for the benefit of the Lender Group, this
Trademark Security Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Guaranty and Security Agreement
or, if not defined therein, in the Credit Agreement, and this Trademark Security
Agreement shall be subject to the rules of construction set forth in
Section 1.04 of the Credit Agreement, which rules of construction are
incorporated herein by this reference, mutatis mutandis.

2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit of each
member of the Lender Group, to secure the Secured Obligations, a continuing
security interest (referred to in this Trademark Security Agreement as the
“Security Interest”) in all of such Grantor’s right, title and interest in and
to the following, whether now owned or hereafter acquired or arising
(collectively, the “Trademark Collateral”):

(a) all of its Trademarks and Trademark Intellectual Property Licenses to which
it is a party including those referred to on Schedule I;

 

1



--------------------------------------------------------------------------------

(b) all goodwill of the business connected with the use of, and symbolized by,
each Trademark and each Trademark Intellectual Property License; and

(c) all products and proceeds (as that term is defined in the Code) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future (i) infringement or dilution of any Trademark or any
Trademarks exclusively licensed under any Intellectual Property License,
including right to receive any damages, (ii) injury to the goodwill associated
with any Trademark, or (iii) right to receive license fees, royalties, and other
compensation under any Trademark Intellectual Property License.

3. SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Lender Group or any of them, whether or not they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

4. PROTECTION OF TRADEMARK SECURITY INTEREST BY GRANTORS. Each Grantor shall, at
its sole cost, reasonable expense and risk, in connection with the operation of
its business, comply with the requirements set forth in Section 6 of the
Guaranty and Security Agreement in respect of the Trademark Collateral.

5. REPRESENTATIONS AND WARRANTIES. Each Grantor represents and warrants that:

(a) Schedule I hereto is a true, correct and complete list of all Trademarks and
Trademark Intellectual Property Licenses in which each Grantor purports to have
an ownership or license interest.

(b) Such Grantor has the legal right and authority to enter into this Trademark
Security Agreement and perform its terms.

(c) If such Grantor amends its name, such Grantor shall provide copies of such
amendment documentation to Agent and shall, if necessary, re-register such
Grantor’s Trademarks and Trademark Intellectual Property Licenses with the
appropriate Governmental Authority and shall execute and deliver such agreements
or documentation as Agent shall reasonably request in writing to maintain a
perfected first priority security interest in the Trademark Collateral subject
to Permitted Liens.

6. SECURITY AGREEMENT. The Security Interest in the Collateral granted pursuant
to this Trademark Security Agreement is granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group, pursuant to the
Guaranty and Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of Agent with respect to the Security Interest in
the Trademark Collateral made and granted hereby are more fully set forth in the
Guaranty and Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. To the extent
there is any inconsistency between this Trademark Security Agreement and the
Guaranty and Security Agreement, the Guaranty and Security Agreement shall
control.

7. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Each

 

2



--------------------------------------------------------------------------------

Grantor shall notify Agent of applications filed for the registration of any
Trademarks with the United States Trademark Office in accordance with
Section 5.7(g) of the Guaranty and Security Agreement. Without limiting
Grantors’ obligations under this Section, Grantors hereby authorize Agent
unilaterally to modify this Trademark Security Agreement by amending Schedule I
to include any such new trademark rights of each Grantor. Notwithstanding the
foregoing, no failure to so modify this Trademark Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Agent’s
continuing security interest in all Collateral, whether or not listed on
Schedule I.

8. NO VIOLATION OF LOAN DOCUMENTS. The representations, warranties or covenants
contained herein are supplemental to those representations, warranties and
covenants contained in the other Loan Documents, and shall not be deemed to
modify any such representation, warranty or covenant contained in any other Loan
Document.

9. GRANTOR’S RIGHTS TO ENFORCE TRADEMARKS. Prior to Agent’s giving of notice to
Grantor following the occurrence and during the continuance of an Event of
Default, such Grantor shall have the exclusive right to sue for past, present
and future infringement of the Trademark Collateral, including the right to seek
injunctions and/or money damages, in an effort by such Grantor to protect the
Trademark Collateral against encroachment by third parties, provided, however,
that:

(a) Any money damages awarded or received by such Grantor on account of such
suit (or the threat of such suit) shall constitute Trademark Collateral.

(b) Any damages recovered in any action pursuant to this Section, net of costs
and attorneys’ fees reasonably incurred, shall be applied in accordance with the
Credit Agreement and the Guaranty and Security Agreement.

(c) Following the occurrence and during the continuance of any Event of Default,
Agent, by notice to any Grantor may terminate or limit such Grantor’s rights
under this Section 9.

10. RIGHTS UPON DEFAULT. Upon the occurrence and during the continuance of any
Event of Default, Agent may exercise all rights and remedies as provided for in
the Guaranty and Security Agreement.

11. NO LIMITATION; LOAN DOCUMENTS. This Trademark Security Agreement has been
executed and delivered by each Grantor for the purpose of recording the security
interest granted to Agent with respect to the Trademark Collateral with the
United States Trademark Office. The security interest granted hereby has been
granted as a supplement to, and not in limitation of, the security interest
granted to Agent, for the benefit of the Lender Group, under the Guaranty and
Security Agreement and the other Loan Documents. The other Loan Documents (and
all rights and remedies of Grantor, Agent, and Lenders thereunder) shall remain
in full force and effect in accordance with their terms.

12. TERMINATION; RELEASE OF TRADEMARK COLLATERAL. This Trademark Security
Agreement and all obligations of each Grantor and Agent hereunder shall
terminate on the date upon which the Obligations have been Paid in Full. Upon
termination of this Trademark Security Agreement, Agent shall, at the reasonable
expense of the Grantor, take such actions required by the Credit Agreement or
the Guaranty and Security Agreement or as otherwise reasonably requested by
Grantor to release its security interest in the Trademark Collateral.

 

 

3



--------------------------------------------------------------------------------

13. BINDING EFFECT; BENEFITS. This Trademark Security Agreement shall be binding
upon each Grantor and its successors and assigns, and shall inure to the benefit
of Agent, Lenders and their respective successors and assigns.

14. COUNTERPARTS. This Trademark Security Agreement is a Loan Document. This
Trademark Security Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Trademark Security Agreement.
Delivery of an executed counterpart of this Trademark Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Trademark
Security Agreement. Any party delivering an executed counterpart of this
Trademark Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Trademark Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Trademark Security Agreement.

15. CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
PROVISION. THIS TRADEMARK SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTIONS 8.11 AND 8.12 OF THE GUARANTY AND SECURITY AGREEMENT, AND SUCH
PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:     ENDOLOGIX, INC.     By:  

/s/ Vaseem Mahboob

    Name:   Vaseem Mahboob     Title:   Chief Financial Officer     TRIVASCULAR,
INC.     By:  

/s/ Vaseem Mahboob

    Name:   Vaseem Mahboob     Title:   Chief Financial Officer and Secretary

 

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

 

   

ACCEPTED AND ACKNOWLEDGED BY:

 

AGENT:    

DEERFIELD ELGX REVOLVER, LLC

by: Deerfield Management Company, L.P. (Series C), Manager

By: Flynn Management LLC, General Partner

    By:  

/s/ David J. Clark

   

Name:

Title:

 

David J. Clark

Authorized Signatory

 

6



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

Trademark Registrations/Applications

 

Grantor

  

Country

  

Mark

   Registration No.    Registration Date Endologix, Inc.    USA    DURAPLY   
5433696    3/27/18 Endologix, Inc.    USA    INTELIX    5059968    10/11/16
Endologix, Inc.    USA    EVAS FORWARD    5306786    10/10/17 Endologix, Inc.   
USA    VELA    5296578    9/26/17 Endologix, Inc.    USA    ANGIOTIP    5205176
   5/16/17 Endologix, Inc.    USA    ACTIVESEAL    5396605    2/6/18 Endologix,
Inc.    USA    INNOVATION THAT EMPOWERS    4841631    10/27/15 Endologix, Inc.
   USA    INNOVATION TAKING SHAPE    4220343    10/9/12 Endologix, Inc.    USA
   XPAND    4168563    7/3/12 Endologix, Inc.    USA    AFX    4214460   
9/25/12 Endologix, Inc.    USA    INTUITRAK DELIVERY SYSTEM    3649866    7/7/09
Endologix, Inc.    USA    INTUITRAK    3649757    7/7/09 Endologix, Inc.    USA
   NELLIX    3880178    11/23/10 Endologix, Inc.    USA    SUREPASS    3593259
   3/17/09 Endologix, Inc.    USA    POWERLINK XL    3573999    2/10/09
Endologix, Inc.    USA    POWERLINK    2456038    5/29/01 Endologix, Inc.    USA
   ENDOLOGIX    2257799    6/29/99 TriVascular, Inc.    USA    OVATION ALTO   
5195890    5/2/17 TriVascular, Inc.    USA    CUSTOMSEAL    4732342    5/5/15
TriVascular, Inc.    USA    OVATION PRIME    4452625    12/17/13 TriVascular,
Inc.    USA    OVATION PRIME ABDOMINAL STENT GRAFT SYSTEM    4449077    12/10/13
TriVascular, Inc.    USA    TRIVASCULAR    4395789    9/3/13 TriVascular, Inc.
   USA    OVATION    4440468    11/26/13 TriVascular, Inc.    USA    TRIVASCULAR
   2867015    7/27/04



--------------------------------------------------------------------------------

SCHEDULE 3

GRANTOR INFORMATION

 

GRANTOR
(exact legal name)

  

STATE/COUNTRY
OF
ORGANIZATION

  

FEDERAL
EMPLOYER
IDENTIFICATION
NUMBER

  

CHIEF EXECUTIVE
OFFICE

  

ORGANIZATIONAL
IDENTIFICATION
NUMBER

Endologix, Inc.    Delaware    68-0328265    2 Musick, Irvine, County
of Orange, CA 92618 U.S.A.    2338745 CVD/RMS Acquisition Corp.    Delaware   
33-0928438    2 Musick, Irvine, County
of Orange, CA 92618 U.S.A.    2955166 RMS/Endologix Sideways Merger Corp   
Delaware    03-0512974    2 Musick, Irvine, County
of Orange, CA 92618 U.S.A.    3530477 Nellix, Inc.    Delaware    94-3398416   
2 Musick, Irvine, County
of Orange, CA 92618 U.S.A.    3359980 TriVascular Technologies, Inc.    Delaware
   87-0807313    3910 Brickway Blvd.,
County of Santa Rosa,
Sonoma, CA 95403 U.S.A.    4387054 TriVascular, Inc.    California    68-0402620
   3910 Brickway Blvd.,
Santa Rosa, County of
Sonoma, CA 95403 U.S.A.    C2065374 Endologix
Canada, LLC    Delaware    47-2442872    3910 Brickway Blvd.,
Santa Rosa, County of
Sonoma, CA 95403 U.S.A.    5647226 TriVascular Sales LLC    Texas    46-0859179
   3910 Brickway Blvd.,
Santa Rosa, County of
Sonoma, CA 95403 U.S.A.    801644988



--------------------------------------------------------------------------------

SCHEDULE 4

PLACES OF BUSINESS / LOCATION OF COLLATERAL

 

Grantor

  

Location

  

Specify Whether
Location Has
(i) Inventory
and/or Equipment,
(ii) Books and
Records, or (iii) Both

  

Interest

  

Lessor/Property

Owner/Lessee

Endologix, Inc.    2 Musick, Irvine, County of Orange, CA 92618 U.S.A.    Both
   Lease    The Northwestern Mutual Life Insurance Company, att: William A.
Budge, 19 Hammond, Suite 501, Irvine, California 92618 Endologix, Inc.    33 &
35 Hammond, Irvine, County of Orange, CA 92618 U.S.A    Inventory and/or
Equipment    Lease    The Northwestern Mutual Life Insurance Company, att:
William A. Budge, 19 Hammond, Suite 501, Irvine, California 92618 Endologix,
Inc.   

378 Commercial Street, Malden, MA 02148

 

165 Chubb Avenue, Lyndhurst, NJ 07071

 

1130 Commerce Blvd, Swedesboro, NJ 08085

 

2250 Outerloop Drive, Louisville, KY 40219

   Inventory and/or Equipment    Third Party Warehouse    UPS Endologix, Inc.   
54 Yangcheon-ro, Gangseo-gu, Seoul 07522    Inventory and/or Equipment (no other
Collateral is located at this location)    Third Party Warehouse    TNT Express
Korea



--------------------------------------------------------------------------------

Grantor

  

Location

  

Specify Whether
Location Has
(i) Inventory
and/or Equipment,
(ii) Books and
Records, or (iii) Both

  

Interest

  

Lessor/Property

Owner/Lessee

Endologix, Inc.    10 Anson Road #21-04 & #21-04A International Plaza Singapore
079903    Inventory and/or
Equipment (no other Collateral is located at this location)    Occupied   
Endologix Singapore Private Limited Endologix, Inc.    A-311, M-Sate, 114
Beopwon-ro, Songpa-gu, Seoul, South Korea    Inventory and/or
Equipment (no other Collateral is located at this location)    Occupied    N.A.
Endologix, Inc.    Grantor and each Guarantor’s sales representatives hold Trunk
Inventory in their possession for sales calls and procedures, which Trunk
Inventory is not held at a specific location or locations.   

Inventory and/or
Equipment (no other Collateral is located at this location)

 

  

N.A.

 

  

N.A.

 

  

Certain Inventory of the Grantor and each Guarantor is held by numerous third
parties on a consignment basis at various locations.

  

Inventory and/or
Equipment (no other Collateral is located at this location)

  

N.A.

  

N.A.



--------------------------------------------------------------------------------

Grantor

  

Location

  

Specify Whether
Location Has
(i) Inventory
and/or Equipment,
(ii) Books and
Records, or (iii) Both

  

Interest

  

Lessor/Property

Owner/Lessee

CVD/RMS Acquisition Corp.    2 Musick, Irvine, County of Orange, CA 92618 U.S.A.
   Books and Records    Occupied    The Northwestern Mutual Life Insurance
Company, attn: William A. Budge, 19 Hammond, Suite 501, Irvine, California 92618
Nellix, Inc.    2 Musick, Irvine, County of Orange, CA 92618 U.S.A.    Books and
Records    Occupied    The Northwestern Mutual Life Insurance Company, attn:
William A. Budge, 19 Hammond, Suite 501, Irvine, California 92618 RMS/Endologix
Sideways Merger Corp.    2 Musick, Irvine, County of Orange, CA 92618 U.S.A.   
Books and Records    Occupied    The Northwestern Mutual Life Insurance Company,
attn: William A. Budge, 19 Hammond, Suite 501, Irvine, California 92618
TriVascular Technologies,
Inc.    3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A.   
Books and Records    Occupied    Sonoma Airport Properties LLC TriVascular, Inc.
   3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A.    Both   
Lease    Sonoma Airport Properties LLC TriVascular Sales LLC    3910 Brickway
Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A.    Books and Records   
Occupied    Sonoma Airport Properties LLC Endologix Canada, LLC    3910 Brickway
Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A.    Books and Records   
Occupied    Sonoma Airport Properties LLC



--------------------------------------------------------------------------------

SCHEDULE 5

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE 6

ACCOUNTS

 

ENTITY    COUNTRY    ACCT         CURR    BANK    USE Endologix Inc    US   
XXXXX1702    USD       Bank of America    Operating account Endologix Inc    US
   XXXXX1689    USD       Bank of America    Payroll account Endologix Inc    US
   XXXXX5279    USD       Wells Fargo    Old Operating account Endologix Inc   
US    XXXXX5311    USD       Wells Fargo    Old payroll account Endologix Inc   
US    XXXXX3910    USD       Bank of America    Lockbox account Endologix Inc   
US    XXXXX4066    USD       Bank of America    Credit Card Cash Collateral
account Trivascular Inc    US    XXXXX5539    USD       Silicon Valley Bank   
Operating account Trivascular Inc    The Netherlands    XXXXX8640    EUR      
KBC Bank NV Nederland    Currency account Trivascular Inc    UK London   
XXXXX8709    GBP       National Westminster Bank    Currency account Trivascular
Sales LLC    US    XXXXX7400    USD       Silicon Valley Bank    Payroll account
Endologix Canada LLC    Canada    XXXXX7912    CAD       Bank of Montreal   
Operating account



--------------------------------------------------------------------------------

SCHEDULE 7

REAL PROPERTY

None.



--------------------------------------------------------------------------------

SCHEDULE 8

COPYRIGHTS

None.



--------------------------------------------------------------------------------

SCHEDULE 9

INTELLECTUAL PROPERTY LICENSES

 

  1.

Inbound License Agreement, dated as of February 22, 2006, by and between Incept
LLC and Nellix, Inc.

 

  2.

Inbound Amendment No. 1. to License Agreement, dated as of April 30, 2012, by
and between Incept LLC and Nellix, Inc.

 

  3.

Inbound Amendment No. 2 to License Agreement, dated as of December 3, 2014, by
and between Incept LLC and Nellix, Inc.

 

  4.

Inbound Master License Agreement, dated as of May 5, 2008, by and between
SurModics, Inc. and Endologix, Inc.

 

  5.

Inbound Development and OEM Device Supply Agreement, dated as of August 5, 2015,
by and between Bard Peripheral Vascular, Inc. and Endologix, Inc.

 

  6.

Inbound License Agreement, dated as of June 22, 2011, by and between NorMedix,
LLC and Endologix, Inc.

 

  7.

Inbound Settlement and Patent License Agreement, dated as of March 17, 2016, by
and between LifePort Sciences, LLC and Endologix, Inc.

 

  8.

Inbound License Agreement, dated as of July 23, 2013, by and between Thomas L.
Fogarty and Endologix, Inc.

 

  9.

Inbound License Agreement, dated as of March 28, 2008, by and between
Trivascular, Inc. (formerly Trivascular 2, Inc.) and Boston Scientific Scimed,
Inc. and Endovascular Technologies, Inc.



--------------------------------------------------------------------------------

SCHEDULE 10

PATENTS

See attached.



--------------------------------------------------------------------------------

PATENT SCHEDULE

 

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   Stent graft   US9757262B2   US13943246A   2013-07-16
ENDOLOGIX INC.   US   Catheter system and methods of using same   US9700701B2  
US13544426A   2012-07-09 ENDOLOGIX INC.   US   Catheter system and methods of
using same   US9687374B2   US15379268A   2016-12-14 ENDOLOGIX INC.   US  
Percutaneous method and device to treat dissections   US9579103B2   US12771711A
  2010-04-30 ENDOLOGIX INC.   US   Catheter system and methods of using same  
US9549835B2   US14462485A   2014-08-18



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   Method and system for treating aneurysms   US9415195B2  
US13441762A   2012-04-06 ENDOLOGIX INC.   US   Devices and methods to treat
vascular dissections   US9393100B2   US13988175A   2013-05-17 ENDOLOGIX INC.  
US   Method for forming materials in situ within a medical device   US9289536B2
  US14201332A   2014-03-07 ENDOLOGIX INC.   US   Apparatus and method of
placement of a graft or graft system   US9149381B2   US14172126A   2014-02-04
ENDOLOGIX INC.   US   Stent graft   US8821564B2   US13397952A   2012-02-16
ENDOLOGIX INC.   US   Apparatus and methods for repairing aneurysms  
US8814928B2   US12616928A   2009-11-12



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   Catheter system and methods of using same   US8808350B2  
US13408952A   2012-02-29 ENDOLOGIX INC.   US   Graft systems having
semi-permeable filling structures and methods for their use   US8801768B2  
US13355705A   2012-01-23 ENDOLOGIX INC   US   Bifurcated graft deployment
systems and methods   US8764812B2   US13745682A   2013-01-18 ENDOLOGIX INC.   US
  Apparatus and method of placement of a graft or graft system   US8672989B2  
US13546950A   2012-07-11 ENDOLOGIX INC.   US   Graft deployment system  
US8568466B2   US13269332A   2011-10-07 ENDOLOGIX INC.   US   Dual concentric
guidewire and methods of bifurcated graft deployment   US8523931B2   US11623022A
  2007-01-12



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   Stent graft   US8491646B2   US12837398A   2010-07-15
ENDOLOGIX INC.   US   Endolumenal vascular prosthesis with neointima inhibiting
polymeric sleeve   US8377110B2   US10820455A   2004-04-08 ENDOLOGIX INC.   US  
Bifurcated graft deployment systems and methods   US8357192B2   US13046541A  
2011-03-11 ENDOLOGIX INC.   US   Bifurcated graft deployment systems and methods
  US8236040B2   US12101863A   2008-04-11 ENDOLOGIX INC.   US   Catheter system
and methods of using same   US8216295B2   US12496446A   2009-07-01 ENDOLOGIX
INC.   US   Apparatus and method of placement of a graft or graft system  
US8221494B2   US12390346A   2009-02-20



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   Methods and systems for endovascular aneurysm treatment  
US8182525B2   US12421297A   2009-04-09 ENDOLOGIX INC.   US  

Single puncture bifurcation graft

deployment system

  US8167925B2   US12732095A   2010-03-25 ENDOLOGIX INC.   US   Bifurcation graft
deployment catheter   US8147535B2   US11189101A   2005-07-25 ENDOLOGIX INC.   US
  Material for creating multi-layered films and methods for making the same  
US8133559B2   US13100483A   2011-05-04 ENDOLOGIX INC.   US   Stent graft  
US8118856B2   US12844266A   2010-07-27 ENDOLOGIX INC.   US   Graft systems
having filling structures supported by scaffolds and methods for their use  
US8048145B2   US11413460A   2006-04-28



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   Graft deployment system   US8034100B2   US10722367A  
2003-11-25 ENDOLOGIX INC.   US   Material for creating multi-layered films and
methods for making the same   US7951448B2   US12858274A   2010-08-17 ENDOLOGIX
INC   US   Self expanding bifurcated endovascular prosthesis   US7892277B2  
US11417883A   2006-05-03 ENDOLOGIX INC.   US   Material for creating
multi-layered films and methods for making the same   US7790273B2   US11752750A
  2007-05-23 ENDOLOGIX INC.   US   Devices for repairing aneurysms   US7682383B2
  US10481386A   2004-06-14 ENDOLOGIX INC.   US   System and methods for
endovascular aneurysm treatment   US7666220B2   US11482503A   2006-07-07



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   Methods and systems for endovascular aneurysm treatment  
US7530988B2   US11187471A   2005-07-22 ENDOLOGIX INC   US   Self expanding
bifurcated endovascular prosthesis   US7520895B2   US10119525A   2002-04-08
ENDOLOGIX INC   US   Bifurcation graft deployment catheter   US6953475B2  
US10675060A   2003-09-30 ENDOLOGIX INC.   US   Implantable vascular graft  
US6733523B2   US09891620A   2001-06-26 ENDOLOGIX INC   US  

Single puncture bifurcation graft

deployment system

  US6663665B2   US09795993A   2001-02-28 ENDOLOGIX INC.   US   Bifurcation graft
deployment catheter   US6660030B2   US09747094A   2000-12-22



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   US   Endoluminal vascular prosthesis   US6508835B1   US09723979A
  2000-11-28 ENDOLOGIX INC.   US   Bifurcation graft deployment catheter  
US6500202B1   US09525778A   2000-03-15 ENDOLOGIX INC.   US   Dual wire placement
catheter   US6440161B1   US09348356A   1999-07-07 ENDOLOGIX INC.   US  

Single puncture bifurcation graft

deployment system

  US6261316B1   US09266661A   1999-03-11 ENDOLOGIX INC.   US   Articulating
bifurcation graft   US6197049B1   US09251363A   1999-02-17 ENDOLOGIX INC.   US  
Endoluminal vascular prosthesis   US6187036B1   US09210280A   1998-12-11



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   Segmented stent for flexible stent delivery system  
US6187034B1   US09229856A   1999-01-13 ENDOLOGIX INC.   US   Endoluminal
vascular prosthesis   US6077296A   US0934689A   1998-03-04 ENDOLOGIX INC.   US  
Stent delivery system featuring a flexible balloon   US6022359A   US09229519A  
1999-01-13 ENDOLOGIX INC.   US   Radially expandable stent featuring accordion
stops   US5931866A   US09028305A   1998-02-24 ENDOLOGIX INC.   US   DUAL
INFLATABLE ARTERIAL PROSTHESIS   US20180021045A1   US15540246A   2017-06-27
ENDOLOGIX INC.   US   CATHETER SYSTEM AND METHODS OF USING SAME  
US20170304098A1   US15632064A   2017-06-23



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   CATHETER SYSTEM AND METHODS OF USING SAME  
US20170296791A1   US15639028A   2017-06-30 ENDOLOGIX INC   US   APPARATUS AND
METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM   US20170266025A1   US15610242A  
2017-05-31 ENDOLOGIX INC.   US   MODULAR STENT GRAFT SYSTEMS AND METHODS WITH
INFLATABLE FILL STRUCTURES   US20170239035A1   US15310198A   2016-11-10
ENDOLOGIX INC.   US   METHODS AND SYSTEMS FOR ANEURYSM TREATMENT USING FILLING
STRUCTURES   US20170238937A1   US15438682A   2017-02-21 ENDOLOGIX INC   US  
APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM   US20170128246A1  
US15414499A   2017-01-24 ENDOLOGIX INC   US   METHOD AND SYSTEM FOR TREATING
ANEURYSMS   US20170007263A1   US15205365A   2016-07-08



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   METHOD FOR FORMING HYDROGELS AND MATERIALS THEREFOR  
US20160367731A1   US15256462A   2016-09-02 ENDOLOGIX INC.   US   DEVICES AND
METHODS TO TREAT VASCULAR DISSECTIONS   US20160302798A1   US15194159A  
2016-06-27 ENDOLOGIX INC.   US   SYSTEMS AND METHODS FOR FORMING MATERIALS IN
SITU WITHIN A MEDICAL DEVICE   US20160030051A1   US14776385A   2015-09-14
ENDOLOGIX INC   US   APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT
SYSTEM   US20150366688A1   US14840428A   2015-08-31 ENDOLOGIX INC.   US   METHOD
AND SYSTEM FOR TREATING ANEURYSMS   US20150250989A1   US14717938A   2015-05-20
ENDOLOGIX INC.   US   FENESTRATED PROSTHESIS   US20150173923A1   US14581675A  
2014-12-23



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   Apparatus and Methods for Repairing Aneurysms  
US20150012081A1   US14330812A   2014-07-14 ENDOLOGIX INC.   US   STENT GRAFT  
US9907642   US14461308A   2014-08-15 ENDOLOGIX INC   US   ENDOLUMENAL VASCULAR
PROSTHESIS WITH NEOINTIMA INHIBITING POLYMERIC SLEEVE   US20130253638A1  
US13731908A   2012-12-31 ENDOLOGIX INC.   US   Methods and Systems for Treating
Aneurysms   US20120184982A1   US13354094A   2012-01-19 ENDOLOGIX INC.   US  
APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM   US20120109279A1  
US13287907A   2011-11-02 ENDOLOGIX INC.   US   FILLING STRUCTURE FOR A GRAFT
SYSTEM AND METHODS OF USE   US20110276078A1   US12966852A   2010-12-13



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   US   SELF EXPANDING BIFURCATED ENDOVASCULAR PROSTHESIS  
US20110224782A1   US13027077A   2011-02-14 ENDOLOGIX INC.   US   ENDOLUMINAL
VASCULAR PROSTHESIS   US20110218617A1   US13039157A   2011-03-02 ENDOLOGIX INC  
US   APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM  
US20110054587A1   US12769546A   2010-04-28 ENDOLOGIX INC   US   IMPLANTABLE
VASCULAR GRAFT   US20100318174A1   US12860280A   2010-08-20 ENDOLOGIX INC   US  
IMPLANTABLE VASCULAR GRAFT   US20100318181A1   US12860310A   2010-08-20
ENDOLOGIX INC.   US   UTILIZATION OF MURAL THROMBUS FOR LOCAL DRUG DELIVERY INTO
VASCULAR TISSUE   US20100261662A1   US12757900A   2010-04-09



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   US   GRAFT DEPLOYMENT SYSTEM   US20100179636A1   US12726257A  
2010-03-17 ENDOLOGIX INC.   US   STENT GRAFT DELIVERY SYSTEM   US20100036360A1  
US12429474A   2009-04-24 ENDOLOGIX INC.   US   DOCKING APPARATUS AND METHODS OF
USE   US20090319029A1   US12478208A   2009-06-04 ENDOLOGIX INC.   US   GRAFT
ENDOFRAME HAVING AXIALLY VARIABLE CHARACTERISTICS   US20100004728A1  
US12371087A   2009-02-13 ENDOLOGIX INC.   US   METHOD AND AGENT FOR IN-SITU
STABILIZATION OF VASCULAR TISSUE   US20090155337A1   US12269677A   2008-11-12
ENDOLOGIX INC.   US   STENT   US20090105806A1   US12257149A   2008-10-23



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   Multi-segmented graft deployment system   US20080071343A1
  US11522292A   2006-09-15 ENDOLOGIX INC   US   IMPLANTABLE VASCULAR GRAFT  
US20070299497A1   US11764715A   2007-06-18 ENDOLOGIX INC.   US   Methods and
systems for aneurysm treatment using filling structures   US20070150041A1  
US11444603A   2006-05-31 ENDOLOGIX INC   US   ENDOLUMINAL VASCULAR PROSTHESIS  
US20070112412A1   US11623679A   2007-01-16 ENDOLOGIX INC.   US   Method and
apparatus for decompressing aneurysms   US20070078506A1   US11580201A  
2006-10-12 ENDOLOGIX INC.   US   Method and apparatus for decompressing
aneurysms   US20050245891A1   US11104303A   2005-04-12



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC.   US   Vascular stent-graft apparatus   US20040167607A1  
US10787404A   2004-02-24 ENDOLOGIX INC.   US   Stent-graft with positioning
anchor   US20040116997A1   US10668901A   2003-09-22 ENDOLOGIX INC.   US  
Flexible vascular graft   US20010025195A1   US09728582A   2000-12-01 ENDOLOGIX
INC   US   MODULAR STENT GRAFT SYSTEMS AND METHODS WITH INFLATABLE FILL
STRUCTURES   US20170239035A1   US15310198A   2016-11-10 ENDOLOGIX INC   US  
DUAL INFLATABLE ARTERIAL PROSTHESIS   US20180021045A1   US15540246A   2017-06-27
ENDOLOGIX INC   US   ENDOLUMINAL PROSTHESIS SYSTEMS AND METHODS     US15737223  
2017-12-15



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   US   Systems and Methods with Stents and Filling Structure    
62/382207   2016-08-31 ENDOLOGIX INC   US   STENTS, GRAFTS, DELIVERY SYSTEMS,
AND METHODS     62/481560   2017-04-04 ENDOLOGIX INC   US   ENDOVASCULAR
SYSTEMS, DEVICES, AND METHODS ALLOWING FOR BRANCH DEVICE PLACEMENT IN POCKET OF
MAIN GRAFT     62/489213   2017-04-24 ENDOLOGIX INC   US   ENDOVASCULAR GRAFT
SYSTEMS AND METHODS FOR DEPLOYMENT IN MAIN AND BRANCH ARTERIES     62/529669  
2017-07-07 ENDOLOGIX INC   US   STENT GRAFTS AND METHODS OF ENHANCING
FLEXIBILITY OF STENT GRAFTS BY THERMAL PLEATING     62/532737   2017-07-14
ENDOLOGIX INC   US   STENT GRAFT     15/911629   2018-03-05



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   US   INTERNAL ILIAC PRESERVATION DEVICES AND METHODS    
15/965649   2018-04- ENDOLOGIX INC   US  

MODULATION OF INFLAMMATORY

RESPONSE FOLLOWING

ENDOVASCULAR TREATMENT

    62/661569   2018-4-23 ENDOLOGIX INC   US   ADVANCED KINK RESISTANT STENT
GRAFT     16/005269   2018-6-11 ENDOLOGIX INC   US   LOW PROFILE STENT GRAFT AND
DELIVERY SYSTEM     15/985572   2018-5-21 ENDOLOGIX INC   US   SYSTEMS AND
METHODS WITH STENT AND FILLING STRUCTURE     15/774511   2017-8-30 ENDOLOGIX INC
  US  

LONGITUDINALLY EXTENDABLE

STENT GRAFT SYSTEMS AND

METHODS

    15/774548   2018-1-23



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   US  

GRAFT SYSTEMS HAVING FILLING

STRUCTURES SUPPORTED BY

SCAFFOLDS AND METHODS FOR THEIR USE

    16/035497   2018-7-13 ENDOLOGIX INC   US   PRE-FIXATION DEVICE FOR NELLIX
AND OTHER EVAS DEVICES     62/678956   2018-5-31 ENDOLOGIX INC   US   SYSTEMS
AND METHODS WITH FENESTRATED GRAFT AND FILLING STRUCTURE     16/066595  
ENDOLOGIX INC   US  

MODULATION OF INFLAMMATORY

RESPONSE FOLLOWING

ENDOVASCULAR TREATMENT

    62/661569   2018-4-23 ENDOLOGIX INC.   US   FENESTRATED PROSTHESIS  
US8945202   12/769581   2015-2-3 ENDOLOGIX INC.   US   Fenestrated prosthesis  
US8945202   12/769581   4/28/10



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX, INC.   US  

Bifurcated vascular graft deployment

device

  US6210422   09/505038   2/16/00 ENDOLOGIX, INC.   US   Method of deploying
bifurcated vascular graft   US6156063   09/086247   5/28/98 ENDOLOGIX, INC.   US
 

Bifurcated vascular graft deployment

device

  US6090128   08/802478   2/20/97 ENDOLOGIX, INC.   US  

Endovascular prosthesis with improved

sealing means for aneurysmal arterial

disease and method of use

  US5665117   08/620072   3/21/96 ENDOLOGIX, INC.   US   Locking assembly for
coupling guidewire to delivery system     15/317905   12/9/16 Endologix, Inc.
and The Cleveland Clinic Foundation   US   Fenestrated prosthesis   US8945202  
US12769581   4/28/10



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Endologix, Inc.   US  

Single puncture bifurcation graft

deployment system

  US7691135   US10690227   10/21/03 Endologix, Inc.   US   Bifurcated vascular
graft and method and apparatus for deploying same   US6951572   US10639255  
8/12/03 Endologix, Inc.   US   Radiation delivery balloon catheter   US6699170  
US09688396   10/16/00 Endologix, Inc.   US   Dual wire placement catheter  
US6689157   US10035729   12/21/01 Endologix, Inc.   US   Method for delivering
radiation to an intraluminal site in the body   US6685618   US09944649   8/31/01
Endologix, Inc.   US   Radiation delivery catheters and dosimetry methods  
US6491619   US09648563   8/25/00



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Endologix, Inc.   US   Endoluminal vascular prosthesis   US6331190   US09483411
  1/14/00 Endologix, Inc.   US  

Bifurcated vascular graft deployment

device

  US6210422   US09505038   2/16/00 Endologix, Inc.   US   Method of deploying
bifurcated vascular graft   US6156063   US09086247   5/28/98 Endologix, Inc.  
US  

Bifurcated vascular graft deployment

device

  US6090128   US08802478   2/20/97 Endologix, Inc.   US   Axially
non-contracting flexible radially expandable stent   US6083259   US09192803  
11/16/98 Endologix, Inc.   US  

Endovascular prosthesis with improved

sealing means for aneurysmal arterial

disease and method of use

  US5665117   US08620072   3/21/96



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Endologix, Inc.   US   Apparatus and method of placement of a graft or graft
system     US14172126   2/4/14 Endologix, Inc. and The Cleveland Clinic
Foundation   US   Apparatus and method of placement of a graft or graft system  
  US12769506   4/28/10 Endologix, Inc.   US   Stent graft delivery system    
US12429474   4/24/09 ENDOLOGIX INC   WO   ENDOLUMINAL PROSTHESIS SYSTEMS AND
METHODS   WO2016210363A1   PCT/US2016/039414   2016-06-24 ENDOLOGIX INC   JP  
MODULAR STENT GRAFT SYSTEMS AND METHODS WITH INFLATABLE FILL STRUCTURES  
JP2017517321A   JP2016569901   2015-05-05 ENDOLOGIX INC   CN   Endoluminal
Prosthesis Systems and Methods     201680037099.X   2017-12-22



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   JP   DUAL INFLATABLE ARTERIAL PROSTHESIS     2017-534803  
2017-06-28 ENDOLOGIX INC   US   ENDOLUMINAL DEVICE AND POLYMER     62/575827  
2017-10-23 TRIVASCULAR INC   US   Advanced Endovascular Graft   US9788934B2  
US14799656A   2015-07-15 ENDOLOGIX INC   WO   DUAL INFLATABLE ARTERIAL
PROSTHESIS   WO2016109757A1   PCT/US2015/068204   2015-12-30 ENDOLOGIX INC   WO
  SYSTEMS AND METHODS WITH FENESTRATED GRAFT AND FILLING STRUCTURE  
WO2017117068A1   PCT/US2016/068575   2016-12-23 ENDOLOGIX INC   WO   SYSTEMS AND
METHODS WITH GRAFT BODY, INFLATABLE FILL CHANNEL, AND FILLING STRUCTURE  
WO2017197313A1   PCT/US2017/032490   2017-05-12



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   PCT   SYSTEMS AND METHODS WITH STENT AND FILLING STRUCTURE    
PCT/US2017/049482   2017-08-30 ENDOLOGIX INC   PCT   LONGITUDINALLY EXTENDABLE
STENT GRAFT SYSTEMS AND METHODS     PCT/US2018/014920   2018-01-23 ENDOLOGIX INC
  PCT   STENT GRAFTS AND METHODS OF ENHANCING FLEXIBILITY OF STENT GRAFTS BY
THERMAL PLEATING     PCT/US2018/042158   2018-7-13 ENDOLOGIX INC   PCT  

ENDOVASCULAR SYSTEMS,

DEVICES, AND METHODS

ALLOWING FOR BRANCH DEVICE PLACEMENT IN CHANNEL OF MAIN GRAFT

    PCT/US2018/028959   2018-4-23 ENDOLOGIX INC   PCT   ENDOVASCULAR GRAFT
SYSTEMS AND METHODS FOR DEPLOYMENT IN MAIN AND BRANCH ARTERIES    
PCT/US2018/041152   7/6/2018 ENDOLOGIX INC   EP   DUAL CONCENTRIC GUIDEWIRE AND
METHODS OF BIFURCATED GRAFT DEPLOYMENT | DOPPELTER KONZENTRISCHER FÜHRUNGSDRAHT
UND VERFAHREN ZUM EINSATZ EINES VERZWEIGTEN IMPLANTATS | FIL DE GUIDAGE
CONCENTRIQUE   EP2117631B1   EP2008727613A   2008-01-11



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

   

MIXTE ET PROCÉDÉS DE

DÉPLOIEMENT DE GREFFON À DEUX BRANCHES

      ENDOLOGIX INC   EP  

DEVICES FOR REPAIRING

ANEURYSMS | VORRICHTUNG ZUM AUSBESSERN EINES ANEURYSMAS | DISPOSITIFS DE
REPARATION D’ANEVRISMES

  EP1397089B1   EP2002730505A   2002-06-17 ENDOLOGIX INC   EP   CATHETER SYSTEM
| Kathetersystem | Systèmes de cathéter   EP2520320B1   EP2012178965A  
2009-06-30 ENDOLOGIX INC   EP  

DEVICES FOR REPAIRING

ANEURYSMS | VORRICHTUNG ZUM AUSBESSERN EINES ANEURYSMAS | PROTHÈSE POUR LE
TRAITEMENT DES ANÉVRISMES

  EP2260795B1   EP201011024A   2002-06-17 ENDOLOGIX INC   EP   SYSTEMS FOR
ANEURYSM TREATMENT USING FILLING STRUCTURES | SYSTEME ZUR BEHANDLUNG VON
ANEURYSMEN UNTER VERWENDUNG VON FÜLLSTRUKTUREN | SYSTEMES POUR LE TRAITEMENT DE
L’ANEVRISME UTILISANT DES STRUCTURES DE REMPLISSAGE   EP1962722B1  
EP2006850439A   2006-12-18



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   EP   GRAFT SYSTEMS HAVING FILLING STRUCTURES SUPPORTED BY
SCAFFOLDS | TRANSPLANTATIONSSYSTEM MIT DURCH GERÜSTE UNTERSTÜTZTEN
FÜLLSTRUKTUREN | SYSTEMES DE GREFFE PRESENTANT DES STRUCTURES DE REMPLISSAGE
SOUTENUES PAR DES ECHAFAUDAGES   EP1874231B1   EP2006751879A   2006-04-28
ENDOLOGIX INC   EP   GRAFT DEPLOYMENT SYSTEM | IMPLANTAT-ABLAGESYSTEM | SYSTEME
DE DEPLOIEMENT DE TUBE PROTHETIQUE   EP1572034B1   EP2003790040A   2003-11-25
ENDOLOGIX INC   EP   STENT GRAFT | STENT-IMPLANTAT | GREFFON DE STENT  
EP2459127B1   EP2010806904A   2010-07-27 ENDOLOGIX INC   EP   STENT-GRAFT WITH
POSITIONING ANCHOR | STENT-GRAFT MIT POSITIONIERUNGSVERANKERUNG | ENDOPROTHESE A
ANCRAGE DE POSITIONNEMENT   EP1542616B1   EP2003754880A   2003-09-22 ENDOLOGIX
INC   EP   Systems for endovascular aneurysm treatment | Systeme zur
endovaskulären Aneurysma-Therapie | Systèmes pour le traitement d’anévrismes
endovasculaires   EP2422745B1   EP2011180827A   2005-07-22



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   EP   Catheter system | Kathetersystem | Système de cathéter  
EP2293838B1   EP2009774381A   2009-06-30 ENDOLOGIX INC   EP   Systems for
endovascular aneurysm treatment | Systeme zur Behandlung von endovaskulären
Aneurysmen | Systèmes pour le traitement d’anévrisme endovasculaire  
EP1778131B1   EP2005773726A   2005-07-22 ENDOLOGIX INC   EP   IMPLANTABLE
VASCULAR GRAFT | IMPLANTIERBARE GEFÄSSPROTHESE | GREFFE VASCULAIRE IMPLANTABLE  
EP1333787B1   EP2001990900A   2001-11-08 ENDOLOGIX INC   EP   Bifurcated
vascular graft and method and apparatus for deploying same | Abzweigendes
Gefässtransplantat sowie Verfahren und Gerät zu dessen Entfaltung | Implant
vasculaire à deux branches, procédé et appareil pour sa mise en place  
EP1009325B1   EP1998906274A   1998-02-06 ENDOLOGIX INC   EP   SINGLE PUNCTURE
BIFURCATION GRAFT DEPLOYMENT SYSTEM | EINE EINZIGE PUNKTION ERFORDENDES
ENTFALTUNGSSYSTEM FÜR EIN GEFÄSSIMPLANTAT MIT VERZWEIGUNG | SYSTEME DE
DEPLOIEMENT D’UNE GREFFE AU NIVEAU D’UNE BIFURCATION, A L’AIDE D’UN SEUL ORIFICE
  EP1159024B1   EP2000916167A   2000-03-07



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   EP   SELF EXPANDING BIFURCATED ENDOVASCULAR PROSTHESIS |
SELBSTEXPANDIERENDE, SICH VERZWEIGENDE, ENDOVASKULARE PROTHESE | PROTHESE
ENDOVASCULAIRE BIFURQUEE A DILATATION AUTOMATIQUE   EP1087729B1   EP1999957012A
  1999-05-28 ENDOLOGIX INC   EP  

ENDOLUMINAL VASCULAR

PROSTHESIS | PROTHESE IM

INNEREN EINES GEFÄSSES |

PROTHESE VASCULAIRE

ENDOLUMINALE

  EP1059893B1   EP1998930137A   1998-06-15 ENDOLOGIX INC   EP   ENDOLUMINAL
VASCULAR PROSTHESIS | ENDOLUMINALE VASKULÄRE PROTHESE | PROTHESE VASCULAIRE
ENDOLUMINALE   EP1146833B1   EP1999973254A   1999-11-10 ENDOLOGIX INC   EP  
DUAL INFLATABLE ARTERIAL PROSTHESIS | DOPPELTE AUFBLASBARE ARTERIENPROTHESE |
DOUBLE PROTHÈSE ARTÉRIELLE GONFLABLE   EP3240508A1   EP2015876323A   2015-12-30
ENDOLOGIX INC   EP   FORMING HYDROGELS AND MATERIALS THEREFOR | HERSTELLUNG VON
HYDROGELEN UND MATERIALIEN DAFÜR | FORMATION D’HYDROGELS ET MATÉRIAUX POUR
CEUX-CI   EP3113722A4   EP2015758921A   2015-03-06 ENDOLOGIX INC   EP   MODULAR
STENT GRAFT SYSTEMS AND METHODS WITH INFLATABLE FILL STRUCTURES | MODULARE
STENTPROTHESENSYSTEME UND VERFAHREN MIT AUFBLASBAREN   EP3148483A4  
EP2015800658A   2015-05-05



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

    FÜLLSTRUKTUREN | SYSTÈMES ET PROCÉDÉS DE GREFFE D’ENDOPROTHÈSE MODULAIRE
COMPRENANT DES STRUCTURES DE REMPLISSAGE GONFLABLES       ENDOLOGIX INC   EP  
LOCKING ASSEMBLY FOR COUPLING GUIDEWIRE TO DELIVERY SYSTEM |
VERRIEGELUNGSANORDNUNG ZUR KOPPLUNG EINES FÜHRUNGSDRAHTS AN EIN AUSGABESYSTEM |
ENSEMBLE DE VERROUILLAGE POUR ACCOUPLER UN FIL-GUIDE À UN SYSTÈME DE
DISTRIBUTION   EP3139860A1   EP2016790254A   2016-06-29 ENDOLOGIX INC   EP  
FILLING STRUCTURE FOR A GRAFT SYSTEM AND METHODS OF USE | FÜLLSTRUKTUR FÜR EIN
PROTHESENSYSTEM UND VERWENDUNGSVERFAHREN | STRUCTURE DE REMPLISSAGE POUR UN
SYSTÈME DE GREFFE ET PROCÉDÉ D’UTILISATION   EP2519191A4   EP2010841580A  
2010-12-21 ENDOLOGIX INC   EP   METHOD FOR FORMING MATERIALS IN SITU WITHIN A
MEDICAL DEVICE | VERFAHREN ZUR HERSTELLUNG VON MATERIALIEN IN SITU IN EINER
MEDIZINISCHEN VORRICHTUNG | MÉTHODE DE FORMATION DE MATÉRIAUX IN SITU DANS UN
DISPOSITIF MÉDICAL   EP2968692A1   EP2014712991A   2014-03-07



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   EP   DOCKING APPARATUS AND METHODS OF USE | ANDOCKVORRICHTUNG
UND VERWENDUNGSVERFAHREN | APPAREIL DE FIXATION ET PROCÉDÉS D’UTILISATION  
EP2299933A4   EP2009770704A   2009-06-04 ENDOLOGIX INC   EP   SEALING APPARATUS
AND METHODS OF USE | VERSCHLUSSGERÄT UND ANWENDUNGSVERFAHREN | DISPOSITIF DE
FERMETURE ET PROCÉDÉS D’UTILISATION ASSOCIÉS   EP2299931A4   EP2009759453A  
2009-06-04 ENDOLOGIX INC   EP   BIFURCATED GRAFT DEPLOYMENT SYSTEMS AND METHODS
| SYSTEME UND VERFAHREN ZUR FREISETZUNG EINER BIFURKATIONSPROTHESE | SYSTÈMES DE
DÉPLOIEMENT DE GREFFON À PLUSIEURS BRANCHES, ET PROCÉDÉS   EP2268227A4  
EP2009730087A   2009-04-10 ENDOLOGIX INC   EP   METHOD AND SYSTEM FOR
ENDOVASCULAR ANEURYSM TREATMENT | VERFAHREN UND SYSTEM ZUR ENDOVASKULÄREN
BEHANDLUNG VON ANEURYSMEN | PROCÉDÉ ET SYSTÈME POUR TRAITEMENT D’ANÉVRISME
ENDOVASCULAIRE   EP2693980A1   EP2012716880A   2012-04-06 ENDOLOGIX INC   EP  
STENT GRAFT DELIVERY SYSTEM | STENTGRAFT-ABLAGESYSTEM | SYSTÈME DE MISE EN PLACE
D ENDOPROTHÈSE VASCULAIRE   EP2278939A4   EP2009733719A   2009-04-24



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   EP   CATHETER SYSTEM AND METHODS OF USING SAME | KATHETERSYSTEM
UND VERFAHREN ZU SEINER VERWENDUNG | SYSTÈME DE CATHÉTER ET SES PROCÉDÉS
D’UTILISATION   EP2680915A1   EP2012709432A   2012-02-29 ENDOLOGIX INC   EP  
APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM | VORRICHTUNG UND
VERFAHREN ZUR POSITIONIERUNG EINER GEFÄSSPROTHESE BZW. EINES
GEFÄSSPROTHESENSYSTEMS | APPAREIL ET PROCÉDÉ DE DISPOSITION DE GREFFE OU DE
SYSTÈME DE GREFFE   EP2635241A2   EP2011781956A   2011-11-02 ENDOLOGIX INC   EP
  APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM | VORRICHTUNG UND
VERFAHREN ZUR POSITIONIERUNG EINER GEFÄSSPROTHESE BZW. EINES
GEFÄSSPROTHESENSYSTEMS | APPAREIL ET PROCÉDÉ DE PLACEMENT D’UNE GREFFE OU D’UN
SYSTÈME DE GREFFE   EP2429452A1   EP2010717383A   2010-04-28 ENDOLOGIX INC   WO
  SYSTEMS AND METHODS WITH GRAFT BODY, INFLATABLE FILL CHANNEL, AND FILLING
STRUCTURE | SYSTÈMES ET PROCÉDÉS À CORPS DE GREFFE, CANAL DE REMPLISSAGE
GONFLABLE ET STRUCTURE DE REMPLISSAGE   WO2017197313A1   PCT/US2017/32490A  
2017-05-12



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   WO   SYSTEMS AND METHODS WITH FENESTRATED GRAFT AND FILLING
STRUCTURE | SYSTÈMES ET PROCÉDÉS AVEC GREFFON FENESTRÉ ET STRUCTURE DE
REMPLISSAGE   WO2017117068A1   PCT/US2016/68575A   2016-12-23 ENDOLOGIX INC   WO
  LOCKING ASSEMBLY FOR COUPLING GUIDEWIRE TO DELIVERY SYSTEM | ENSEMBLE DE
VERROUILLAGE POUR ACCOUPLER UN FIL-GUIDE À UN SYSTÈME DE DISTRIBUTION  
WO2017004265A1   PCT/US2016/40197A   2016-06-29 ENDOLOGIX INC   WO   ENDOLUMINAL
PROSTHESIS SYSTEMS AND METHODS | SYSTÈMES ET PROCÉDÉS DE PROTHÈSE ENDOLUMINALE  
WO2016210363A1   PCT/US2016/39414A   2016-06-24 ENDOLOGIX INC   WO   DUAL
INFLATABLE ARTERIAL PROSTHESIS | DOUBLE PROTHÈSE ARTÉRIELLE GONFLABLE  
WO2016109757A1   PCT/US2015/68204A   2015-12-30 ENDOLOGIX INC   WO   MODULAR
STENT GRAFT SYSTEMS AND METHODS WITH INFLATABLE FILL STRUCTURES | SYSTÈMES ET
PROCÉDÉS DE GREFFE D’ENDOPROTHÈSE MODULAIRE COMPRENANT DES STRUCTURES DE
REMPLISSAGE GONFLABLES   WO2015183489A1   PCT/US2015/29292A   2015-05-05
ENDOLOGIX INC   WO   FORMING HYDROGELS AND MATERIALS THEREFOR | FORMATION
D’HYDROGELS ET MATÉRIAUX POUR CEUX-CI   WO2015134906A1   PCT/US2015/19251A  
2015-03-06



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   WO   METHOD FOR FORMING MATERIALS IN SITU WITHIN A MEDICAL
DEVICE | MÉTHODE DE FORMATION DE MATÉRIAUX IN SITU DANS UN DISPOSITIF MÉDICAL  
WO2014159093A1   PCT/US2014/21928A   2014-03-07 ENDOLOGIX INC   WO   METHOD AND
SYSTEM FOR ENDOVASCULAR ANEURYSM TREATMENT | PROCÉDÉ ET SYSTÈME POUR TRAITEMENT
D’ANÉVRISME ENDOVASCULAIRE   WO2012139054A1   PCT/US2012/32612A   2012-04-06
ENDOLOGIX INC   WO   APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT
SYSTEM | APPAREIL ET PROCÉDÉ DE DISPOSITION DE GREFFE OU DE SYSTÈME DE GREFFE  
WO2012061526A3   PCT/US2011/59012A   2011-11-02 ENDOLOGIX INC   WO   CATHETER
SYSTEM AND METHODS OF USING SAME | SYSTÈME DE CATHÉTER ET SES PROCÉDÉS
D’UTILISATION   WO2012118901A1   PCT/US2012/27151A   2012-02-29 ENDOLOGIX INC  
WO   METHODS AND SYSTEMS FOR TREATING ANEURYSMS | PROCÉDÉS ET SYSTÈMES DE
TRAITEMENT D’ANÉVRISMES   WO2012100059A1   PCT/US2012/21878A   2012-01-19
ENDOLOGIX INC   WO   DEVICES AND METHODS TO TREAT VASCULAR DISSECTIONS |
DISPOSITIFS ET PROCÉDÉS DE TRAITEMENT DE DISSECTIONS VASCULAIRES  
WO2012068298A1   PCT/US2011/61061A   2011-11-16



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   WO   STENT GRAFT | ENDOPROTHÈSE COUVERTE   WO2011017123A3  
PCT/US2010/43432A   2010-07-27 ENDOLOGIX INC   WO   STENT GRAFT | ENDOPROTHÈSE
COUVERTE   WO2011008989A3   PCT/US2010/42181A   2010-07-15 ENDOLOGIX INC   WO  
PERCUTANEOUS METHOD AND DEVICE TO TREAT DISSECTIONS | PROCÉDÉ ET DISPOSITIF
PERCUTANÉS POUR TRAITER DES DISSECTIONS   WO2010127305A3   PCT/US2010/33274A  
2010-04-30 ENDOLOGIX INC   WO   APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR
GRAFT SYSTEM | APPAREIL ET PROCÉDÉ DE PLACEMENT D’UNE GREFFE OU D’UN SYSTÈME DE
GREFFE   WO2010127040A1   PCT/US2010/32843A   2010-04-28 ENDOLOGIX INC   WO  
BIFURCATED GRAFT DEPLOYMENT SYSTEMS AND METHODS | SYSTÈMES DE DÉPLOIEMENT DE
GREFFON À PLUSIEURS BRANCHES, ET PROCÉDÉS   WO2009126906A8   PCT/US2009/40239A  
2009-04-10 ENDOLOGIX INC   WO   CATHETER SYSTEM | SYSTÈME DE CATHÉTER  
WO2010002931A1   PCT/US2009/49316A   2009-06-30



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   WO  

DESIGN AND METHOD OF

PLACEMENT OF A GRAFT OR GRAFT SYSTEM | CONCEPTION ET PROCÉDÉ DE MISE EN PLACE
D’UN GREFFON OU D’UN SYSTÈME DE GREFFONS | CONCEPTION ET PROCÉDÉ DE MISE EN
PLACE D’UN GREFFON OU D’UN SYSTÈME DE GREFFONS

  WO2009105699A1   PCT/US2009/34755A   2009-02-20 ENDOLOGIX INC   WO   METHOD
AND AGENT FOR IN-SITU STABILIZATION OF VASCULAR TISSUE | PROCÉDÉ ET AGENT DE
STABILISATION <I>IN SITU</I> DU TISSU VASCULAIRE   WO2009064806A1  
PCT/US2008/83267A   2008-11-12 ENDOLOGIX INC   WO   STENT | ENDOPROTHÈSE
VASCULAIRE   WO2009055615A1   PCT/US2008/81022A   2008-10-23 ENDOLOGIX INC   DE
  EINE EINZIGE PUNKTION ERFORDENDES ENTFALTUNGSSYSTEM FÜR EIN GEFÄSSIMPLANTAT
MIT VERZWEIGUNG   DE60031381T2   DE60031381A   2000-03-07 ENDOLOGIX INC   DE  
SELBSTEXPANDIERENDE, SICH VERZWEIGENDE, ENDOVASKULARE PROTHESE   DE69933560T2  
DE69933560A   1999-05-28 ENDOLOGIX INC   DE   ENDOLUMINALE VASKULÄRE PROTHESE  
DE69927055T2   DE69927055A   1999-11-10



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   AU   Bifurcated vascular graft and method and apparatus for
deploying same | Bifurcated vascular graft deployment device   AU725117B2  
AU199861540A   1998-02-06 ENDOLOGIX INC   AU   Implantable vascular graft  
AU200230661A   AU200230661A   2001-11-08 ENDOLOGIX INC   EP   DEVICES FOR
REPAIRING ANEURYSMS   EP1397089   EP02730505.1   2017-04-19 ENDOLOGIX INC   EP  
DEVICES FOR REPAIRING ANEURYSMS   EP1397089   EP02730505.1   2017-04-19
ENDOLOGIX INC   EP   DEVICES FOR REPAIRING ANEURYSMS   EP1397089   EP02730505.1
  2017-04-19 ENDOLOGIX INC   EP   DEVICES FOR REPAIRING ANEURYSMS   EP2260795  
EP10011024.6   2016-05-25



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   EP   DEVICES FOR REPAIRING ANEURYSMS   EP2260795   EP10011024.6
  2016-05-25 ENDOLOGIX INC   EP   DEVICES FOR REPAIRING ANEURYSMS   EP2260795  
EP10011024.6   2016-05-25 ENDOLOGIX INC   EP   DEVICES FOR REPAIRING ANEURYSMS  
EP2260795   EP10011024.6   2016-05-25 ENDOLOGIX INC   EP   DEVICES FOR REPAIRING
ANEURYSMS   EP2260795   EP10011024.6   2016-05-25 ENDOLOGIX INC   EP   ADVANCED
KINK-RESISTANT STENT GRAFT   EP2833827   13714471.3   2018-01-31 ENDOLOGIX INC  
EP   ADVANCED KINK-RESISTANT STENT GRAFT   EP2833827   13714471.3   2018-01-31



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   EP   LOW PROFILE STENT GRAFT AND DELIVERY SYSTEM    
EP13717893.5   2014-11-06 ENDOLOGIX INC   EP   MODULAR STENT GRAFT SYSTEMS AND
METHODS WITH INFLATABLE FILL STRUCTURES     EP15800658.5   2016-11-21 ENDOLOGIX
INC   EP   ANEURYSM SAC ACCESS CONDUIT     15852460.3   2017-04-12 ENDOLOGIX INC
  EP   DUAL INFLATABLE ARTERIAL PROSTHESIS     15876323.5   2017-07-13 ENDOLOGIX
INC   EP   Endoluminal Prosthesis Systems and Methods     16815450.8  
2017-12-19 ENDOLOGIX INC   CN   MODULAR STENT GRAFT SYSTEMS AND METHODS WITH
INFLATABLE FILL STRUCTURES     2015800393484   2017-01-19



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   CN   DUAL INFLATABLE ARTERIAL PROSTHESIS     2015800763903  
2017-08-17 ENDOLOGIX INC   JP   MODULAR STENT GRAFT SYSTEMS AND METHODS WITH
INFLATABLE FILL STRUCTURES     2016-569901   2016-11-28 ENDOLOGIX INC   CN  
Endoluminal Prosthesis Systems and Methods     201680037099.X   2017-12-22
ENDOLOGIX INC   JP   DUAL INFLATABLE ARTERIAL PROSTHESIS     2017-534803  
2017-06-28 ENDOLOGIX INC   JP   Endoluminal Prosthesis Systems and Methods    
PCT/US2016/039414   2017-12-22



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

NELLIX INC.   US   Stent-graft with positioning anchor   US9814612B2  
US14697433A   2015-10-21 NELLIX INC.   US   System and methods for endovascular
aneurysm treatment   US9737425B2   US14537749A   2014-11-10 NELLIX INC.   US  
Stent graft delivery system   US9730700B2   US14586110A   2015-04-23 NELLIX INC.
  US   Methods for deploying a positioning anchor with a stent-graft  
US9113999B2   US11876458A   2007-10-22 NELLIX INC.   US   Sealing apparatus and
methods of use   US8945199B2   US12478225A   2009-06-04 NELLIX INC.   US   Stent
graft delivery system   US8926682B2   US13243941A   2011-09-23



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

NELLIX INC.   US   System and methods for endovascular aneurysm treatment  
US8906084B2   US12684074A   2010-01-07 NELLIX INC.   US   Graft systems having
filling structures supported by scaffolds and methods for their use  
US8870941B2   US13285897A   2011-10-31 NELLIX INC.   US   STENT GRAFT DELIVERY
SYSTEM   US20180028192A1   US15676869A   2017-08-14 NELLIX INC.   US   SEALING
APPRATUS AND METHODS OF USE   US20150148892A1   US14612048A   2015-02-02 NELLIX
INC.   US   GRAFT SYSTEMS HAVING FILLING STRUCTURES SUPPORTED BY SCAFFOLDS AND
METHODS FOR THEIR USE   US10022249   US14525019A   2014-10-27 NELLIX, INC.   US
  System and methods of Endovascular Aneurysm Treatment     14/682414   8/21/17



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Nellix, Inc.   US   Vascular stent-graft apparatus and forming method  
US6695833   US09671550   9/27/00 ENDOLOGIX INC   EP   Systems for endovascular
aneurysm treatment | Systeme zur Behandlung von endovaskulären Aneurysmen |
Systèmes pour le traitement d’anévrisme endovasculaire   EP1778131B1  
EP2005773726A   2005-07-22 NELLIX INC.   EP   Method for forming a vascular
stent-graft | Verfahren zur Herstellung eines vaskulären Stent-Grafts | Procédé
de formation d’un stent-greffe vasculaire.   EP1355587B1   EP2001973590A  
2001-09-26 NELLIX INC   EP   METHODS AND SYSTEMS FOR ANEURYSM TREATMENT USING
FILLING STRUCTURES | VERFAHREN UND SYSTEME ZUR BEHANDLUNG VON ANEURYSMEN UNTER
VERWENDUNG VON FÜLLSTRUKTUREN | PROCEDES ET SYSTEMES POUR LE TRAITEMENT DE
L’ANEVRISME UTILISANT DES STRUCTURES DE REMPLISSAGE   EP1962722A4  
EP2006850439A   2006-12-18 ENDOLOGIX INC   EP   Systems for endovascular
aneurysm treatment | Systeme zur endovaskulären Aneurysma-Therapie | Systèmes
pour le traitement d’anévrismes endovasculaires   EP2422745A1   EP2011180827A  
2005-07-22



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX INC   EP   DOCKING APPARATUS AND METHODS OF USE | ANDOCKVORRICHTUNG
UND VERWENDUNGSVERFAHREN | APPAREIL DE FIXATION ET PROCÉDÉS D’UTILISATION  
EP2299933A1   EP2009770704A   2009-06-04 ENDOLOGIX INC   EP   SEALING APPARATUS
AND METHODS OF USE | VERSCHLUSSGERÄT UND ANWENDUNGSVERFAHREN | DISPOSITIF DE
FERMETURE ET PROCÉDÉS D’UTILISATION ASSOCIÉS   EP2299931A1   EP2009759453A  
2009-06-04 ENDOLOGIX INC   EP   STENT GRAFT DELIVERY SYSTEM |
STENTGRAFT-ABLAGESYSTEM | SYSTÈME DE MISE EN PLACE D ENDOPROTHÈSE VASCULAIRE  
EP2278939A1   EP2009733719A   2009-04-24 ENDOLOGIX INC   EP   GRAFT SYSTEMS
HAVING FILLING STRUCTURES SUPPORTED BY SCAFFOLDS | TRANSPLANTATIONSSYSTEM MIT
DURCH GERÜSTE UNTERSTÜTZTEN FÜLLSTRUKTUREN | SYSTEMES DE GREFFE PRESENTANT DES
STRUCTURES DE REMPLISSAGE SOUTENUES PAR DES ECHAFAUDAGES   EP1874231A2  
EP2006751879A   2006-04-28 ENDOLOGIX INC   EP   STENT-GRAFT WITH POSITIONING
ANCHOR | STENT-GRAFT MIT POSITIONIERUNGSVERANKERUNG | ENDOPROTHESE A ANCRAGE DE
POSITIONNEMENT   EP1542616A2   EP2003754880A   2003-09-22



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

NELLIX INC.   WO   FILLING STRUCTURE FOR A GRAFT SYSTEM AND METHODS OF USE |
STRUCTURE DE REMPLISSAGE POUR UN SYSTÈME DE GREFFE ET PROCÉDÉ D’UTILISATION  
WO2011082040A1   PCT/US2010/061621   2010-12-21 NELLIX INC.   WO   DOCKING
APPARATUS AND METHODS OF USE | APPAREIL DE FIXATION ET PROCÉDÉS D’UTILISATION  
WO2009158170A1   PCT/US2009/046308   2009-06-04 NELLIX INC.   WO   SEALING
APPARATUS AND METHODS OF USE | DISPOSITIF DE FERMETURE ET PROCÉDÉS D’UTILISATION
ASSOCIÉS | DISPOSITIF DE FERMETURE ET PROCÉDÉS D’UTILISATION ASSOCIÉS  
WO2009149294A1   PCT/US2009/046310   2009-06-04 NELLIX INC.   WO   STENT GRAFT
DELIVERY SYSTEM | SYSTÈME DE MISE EN PLACE D’ENDOPROTHÈSE VASCULAIRE | SYSTÈME
DE MISE EN PLACE D’ENDOPROTHÈSE VASCULAIRE   WO2009132309A1   PCT/US2009/041718
  2009-04-24 NELLIX INC.   WO   GRAFT ENDOFRAME HAVING AXIALLY VARIABLE
CHARACTERISTICS | ENDOCADRE DE GREFFE AYANT DES CARACTÉRISTIQUES VARIABLES
AXIALEMENT   WO2009103011A1   PCT/US2009/034136   2009-02-13 TRIVASCULAR INC.  
US   Endovascular graft   US9867727B2   US14320773A   2014-07-01



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Advanced endovascular graft   US9788934B2   US14799656A
  2015-07-15 TRIVASCULAR INC.   US   Endovascular graft for aneurysms involving
major branch vessels   US9724186B2   US14050835A   2013-10-10 TRIVASCULAR INC.  
US   System and method of pivoted stent deployment   US9713523B2   US14452343A  
2014-08-05 TRIVASCULAR INC.   US   Systems and methods for guidewire crossover
for bifurcated prostheses   US9655754B2   US14323059A   2014-07-03 TRIVASCULAR
INC.   US   Bifurcated endovascular prosthesis having tethered contralateral leg
  US9585774B2   US14823076A   2015-08-11 TRIVASCULAR INC.   US  

PTFE layers and methods of

manufacturing

  US9549829B2   US14458349A   2014-08-13



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Delivery catheter for endovascular device   US9498363B2
  US13835491A   2013-03-15 TRIVASCULAR INC   US   Low profile stent and delivery
system   US9463101B2   US14923477A   2015-10-27 TRIVASCULAR INC.   US  

PTFE layers and methods of

manufacturing

  US9446553B2   US14230318A   2014-03-31 TRIVASCULAR INC.   US   Endovascular
graft joint and method for manufacture   US9351858B2   US14704013A   2015-05-05
TRIVASCULAR INC.   US   Non-degradable, low swelling, water soluble radiopaque
hydrogel polymer   US9308301B2   US13089960A   2011-04-19 TRIVASCULAR INC.   US
  Endovascular delivery system with an improved radiopaque marker scheme  
US9233015B2   US13803050A   2013-03-14



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Low profile stent graft and delivery system  
US9192462B2   US13803037A   2013-03-14 TRIVASCULAR INC.   US   Fenestrated
inflatable graft   US9144486B2   US13652471A   2012-10-15 TRIVASCULAR INC.   US
  Bifurcated endovascular prosthesis having tethered contralateral leg  
US9132025B2   US13803067A   2013-03-14 TRIVASCULAR INC.   US   Endovascular
delivery system with flexible and torqueable hypotube   US9066828B2  
US13803062A   2013-03-14 TRIVASCULAR INC.   US   Endovascular graft joint and
method for manufacture   US9050754B2   US12729182A   2010-03-22 TRIVASCULAR INC.
  US   Durable stent graft with tapered struts and stable delivery methods and
devices   US8992595B2   US13799207A   2013-03-13



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   In vitro testing of endovascular device   US8978448B2  
US13649066A   2012-10-10 TRIVASCULAR INC.   US   Advanced endovascular graft
delivery system and method of treatment   US8900288B2   US12566104A   2009-09-24
TRIVASCULAR INC.   US   Method of delivering advanced endovascular graft and
system   US8864814B2   US13246651A   2011-09-27 TRIVASCULAR INC.   US  

PTFE layers and methods of

manufacturing

  US8840824B2   US12910281A   2010-10-22 TRIVASCULAR INC.   US   Endovascular
graft   US8801769B2   US13737351A   2013-01-09 TRIVASCULAR INC.   US   Apparatus
for manufacturing an endovascular graft section   US8783316B2   US12697504A  
2010-02-01



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US  

PTFE layers and methods of

manufacturing

  US8728372B2   US12915636A   2010-10-29 TRIVASCULAR INC.   US   Advanced
endovascular graft   US8709065B2   US12491336A   2009-06-25 TRIVASCULAR INC.  
US   Virtual prototyping and testing for medical device development  
US8666714B2   US13523765A   2012-06-14 TRIVASCULAR INC.   US   Asymmetric stent
apparatus and method   US8663309B2   US11861828A   2007-09-26 TRIVASCULAR INC.  
US   Endovascular graft   US8361136B2   US12566793A   2009-09-25 TRIVASCULAR
INC.   US   Endovascular graft joint and method for manufacture   US8348989B2  
US11429735A   2006-05-08



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Delivery system and method for bifurcated graft  
US8328861B2   US11941434A   2007-11-16 TRIVASCULAR INC.   US   Endovascular
graft and method of delivery   US8241346B2   US13246643A   2011-09-27
TRIVASCULAR INC.   US   Inflatable porous implants and methods for drug delivery
  US8267989B2   US12860364A   2010-08-20 TRIVASCULAR INC.   US   Inflatable
intraluminal graft   US8226708B1   US10168053A   2002-06-14 TRIVASCULAR INC.  
US   Stent and delivery system for deployment thereof   US8226701B2  
US11861756A   2007-09-26 TRIVASCULAR INC.   US   Virtual prototyping and testing
for medical device development   US8224632B2   US12904994A   2010-10-14



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Dual chamber cuff structure   US8216297B2   US11504434A
  2006-08-14 TRIVASCULAR INC.   US   Barbed radially expandable stent  
US8167927B2   US13245661A   2011-09-26 TRIVASCULAR INC.   US   Securement
assembly and method for expandable endovascular device   US8083789B2  
US11941450A   2007-11-16 TRIVASCULAR INC.   US   System and method of pivoted
stent deployment   US8066755B2   US11861716A   2007-09-26 TRIVASCULAR INC.   US
  Constant force material delivery system and method   US7971751B2   US12724068A
  2010-03-15 TRIVASCULAR INC.   US   Passive hemostatic sheath valve  
US7901379B2   US11298285A   2005-12-09



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Virtual prototyping and testing for medical device
development   US7840393B1   US09679725A   2000-10-04 TRIVASCULAR INC.   US  
Inflatable porous implants and methods for drug delivery   US7803178B2  
US10769532A   2004-01-30 TRIVASCULAR INC.   US   Advanced endovascular graft  
US7766954B2   US11333595A   2006-01-17 TRIVASCULAR INC.   US   Constant force
material delivery system and method   US7708163B2   US11360077A   2006-02-23
TRIVASCULAR INC.   US   Endovascular graft joint and method for manufacture  
US7682475B2   US11870748A   2007-10-11 TRIVASCULAR INC.   US   Method for
manufacturing an endovascular graft section   US7678217B2   US11522490A  
2006-09-15



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Inflatable implant   US7632291B2   US10461853A  
2003-06-13 TRIVASCULAR INC.   US   Endovascular graft   US7615071B2  
US11390732A   2006-03-28 TRIVASCULAR INC.   US  

Delivery system and method for

expandable intracorporeal device

  US7338518B2   US11201028A   2005-08-10 TRIVASCULAR INC.   US   Passive
hemostatic sheath valve   US7241276B2   US10636871A   2003-08-06 TRIVASCULAR
INC.   US   Advanced endovascular graft   US7147660B2   US10327711A   2002-12-20
TRIVASCULAR INC.   US   Kink resistant endovascular graft   US7150758B2  
US10384103A   2003-03-06



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Radially expandable stent   US7147661B2   US10029559A  
2001-12-20 TRIVASCULAR INC.   US   Method and apparatus for shape forming
endovascular graft material   US7147455B2   US10868292A   2004-06-14 TRIVASCULAR
INC.   US   Method for manufacturing an endovascular graft section   US7125464B2
  US10029557A   2001-12-20 TRIVASCULAR INC.   US   Endovascular graft  
US7081129B2   US10132754A   2002-04-24 TRIVASCULAR INC.   US   Endovascular
graft joint and method for manufacture   US7090693B1   US10029584A   2001-12-20
TRIVASCULAR INC.   US  

Delivery system and method for

expandable intracorporeal device

  US7066951B2   US10419312A   2003-04-17



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Method and apparatus for shape forming endovascular
graft material   US6776604B1   US10029570A   2001-12-20 TRIVASCULAR INC.   US  
Delivery system and method for bifurcated endovascular graft   US6761733B2  
US09917371A   2001-07-27 TRIVASCULAR INC.   US   Delivery system and method for
endovascular graft   US6733521B2   US09834278A   2001-04-11 TRIVASCULAR INC.  
US  

Delivery system and method for

expandable intracorporeal device

  US6602280B2   US09774733A   2001-01-31 TRIVASCULAR INC.   US   Endovascular
graft   US6395019B2   US09133978A   1998-08-14 TRIVASCULAR INC   US  
ENDOVASCULAR GRAFT   US20170348125A1   US15686214A   2017-08-25



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC   US   ADVANCED ENDOVASCULAR GRAFT   US20170348087A1  
US15686218A   2017-08-25 TRIVASCULAR INC   US   ENDOVASCUALR GRAFT FOR ANEURYSMS
INVOLVING MAJOR BRANCH VESSELS   US20170296327A1   US15638559A   2017-06-30
TRIVASCULAR INC   US   SYSTEMS AND METHODS FOR GUIDEWIRE CROSSOVER FOR
BIFURCATED PROSTHESES   US20170216064A1   US15491074A   2017-04-19 TRIVASCULAR
INC   US   Low Profile Stent Graft and Delivery System   US9987123   US15263469A
  2016-09-13 TRIVASCULAR INC   US   BIFURCATED ENDOVASCULAR PROSTHESIS HAVING
TETHERED CONTRALATERAL LEG   US20170035549A1   US15299542A   2016-10-21
TRIVASCULAR INC.   US   DELIVERY CATHETER FOR ENDOVASCULAR DEVICE  
US20170035590A1   US15298166A   2016-10-19



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC   US   PTFE LAYERS AND METHODS OF MANUFACTURING  
US20160367354A1   US15251011A   2016-08-30 TRIVASCULAR INC   US   ENDOVASCULAR
DELIVERY SYSTEM WITH AN IMPROVED RADIOPAQUE MARKER SCHEME   US10034787  
US14970621A   2015-12-16 TRIVASCULAR INC   US   NON-DEGRADABLE, LOW SWELLING,
WATER SOLUBLE RADIOPAQUE HYDROGEL POLYMER   US20160193392A1   US15068415A  
2016-03-11 TRIVASCULAR INC.   US   INTERNAL ILIAC PRESERVATION DEVICES AND
METHODS   US9956101   US14958085A   2015-12-03 TRIVASCULAR INC.   US   STENT
GRAFT DELIVERY SYSTEM WITH ACCESS CONDUIT   US20160113796A1   US14920828A  
2015-10-22 TRIVASCULAR INC.   US   ENDOVASCULAR DELIVERY SYSTEM WITH FLEXIBLE
AND TORQUEABLE HYPOTUBE   US20150265446A1   US14717080A   2015-05-20



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   INFLATABLE OCCLUSION WIRE- BALLOON FOR AORTIC
APPLICATIONS   US20150250481A1   US14643217A   2015-03-10 TRIVASCULAR INC.   US
  ADVANCED ENDOVASCULAR GRAFT AND DELIVERY SYSTEM   US20150164667A1  
US14631818A   2015-02-25 TRIVASCULAR INC.   US   DURABLE STENT GRAFT WITH
TAPERED STRUTS AND STABLE DELIVERY METHODS AND DEVICES   US20150157479A1  
US14615337A   2015-02-05 TRIVASCULAR INC.   US   TANDEM MODULAR ENDOGRAFT  
US20150088244A1   US14492674A   2014-09-22 TRIVASCULAR INC.   US   ENDOLEAK
ISOLATION SLEEVES AND METHODS OF USE   US20150073523A1   US14481834A  
2014-09-09 TRIVASCULAR INC.   US   GATE WIRE FOR CONTRALATERAL LEG ACCESS  
US20140194970A1   US14151373A   2014-01-09



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   SAC LINER FOR ANEURYSM REPAIR   US20140194973A1  
US14151195A   2014-01-09 TRIVASCULAR INC.   US   ASYMMETRIC STENT APPARATUS AND
METHOD   US20140135899A1   US14157350A   2014-01-16 TRIVASCULAR INC.   US   LOW
PROFILE STENT GRAFT AND DELIVERY SYSTEM   US20130268056A1   US13803033A  
2013-03-14 TRIVASCULAR INC.   US   ADVANCED KINK RESISTANT STENT GRAFT  
US9993328   US13803046A   2013-03-14 TRIVASCULAR INC.   US  

VASCULAR GRAFT HAVING

LIMITED END STRUCTURE

  US20130096665A1   US13650705A   2012-10-12 TRIVASCULAR INC.   US   INFLATABLE
INTRALUMINAL GRAFT   US20120265290A1   US13532887A   2012-06-26



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   ADVANCED ENDOVASCULAR GRAFT AND DELIVERY SYSTEM  
US20120191174A1   US13297219A   2011-11-15 TRIVASCULAR INC.   US   SYSTEM AND
METHOD OF PIVOTED STENT DEPLOYMENT   US20120083870A1   US13277117A   2011-10-19
TRIVASCULAR INC.   US   BARBED RADIALLY EXPANDABLE STENT WITH SLOTTED STRUTS  
US20120016457A1   US13245652A   2011-09-26 TRIVASCULAR INC.   US   FILL TUBE
MANIFOLD AND DELIVERY METHODS FOR ENDOVASCULAR GRAFT   US20110218609A1  
US13024255A   2011-02-09 TRIVASCULAR INC.   US   HINGED ENDOVASCULAR DEVICE  
US20100331958A1   US12747499A   2010-09-07 TRIVASCULAR INC.   US   Inflatable
Implant   US20100076481A1   US12628623A   2009-12-01



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   METHOD OF DELIVERING ADVANCED ENDOVASCULAR GRAFT  
US20100016943A1   US12566808A   2009-09-25 TRIVASCULAR INC.   US   MODULAR
VASCULAR GRAFT FOR LOW PROFILE PERCUTANEOUS DELIVERY   US20090099649A1  
US12245620A   2008-10-03 TRIVASCULAR INC.   US   ALIGNMENT STENT APPARATUS AND
METHOD   US20090082845A1   US11861746A   2007-09-26 TRIVASCULAR INC.   US  

SYSTEM AND METHOD OF

SECURING STENT BARBS

  US20090082847A1   US11861731A   2007-09-26 TRIVASCULAR INC.   US   APPARATUS
FOR SECURING STENT BARBS   US20090082841A1   US11861739A   2007-09-26
TRIVASCULAR INC.   US   PTFE LAYERS AND METHODS OF MANUFACTURING  
US20090036971A1   US12250915A   2008-10-14



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   PTFE LAYERS AND METHODS OF MANUFACTURING  
US20090036973A1   US12250946A   2008-10-14 TRIVASCULAR INC.   US  
Non-degradable, low swelling, water soluble radiopaque hydrogel polymer  
US20060222596A1   US11097467A   2005-04-01 TRIVASCULAR INC.   US   Hybrid
modular endovascular graft   US20060224232A1   US11097718A   2005-04-01
TRIVASCULAR INC.   US   Delivery system and method for bifurcated graft  
US20060009833A1   US11205793A   2005-08-15 TRIVASCULAR INC.   US   Methods,
compositions and devices for embolizing body lumens   US20050158272A1  
US11031311A   2005-01-07 TRIVASCULAR INC.   US   Endoluminal prosthesis endoleak
management   US20050090804A1   US10691849A   2003-10-22



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Endovascular graft joint and method for manufacture  
US20050027347A1   US10640368A   2003-08-13 TRIVASCULAR INC.   US   Layered
endovascular graft   US20040220664A1   US10803153A   2004-03-17 TRIVASCULAR INC.
  US   Delivery system and method for bifurcated graft   US20040138734A1  
US10686863A   2003-10-16 TRIVASCULAR INC.   US   Endovascular graft  
US20030216802A1   US10289136A   2002-11-05 TRIVASCULAR INC.   US   Inflatable
intraluminal graft   US20030225453A1   US10289137A   2002-11-05 TRIVASCULAR INC.
  US   Advanced endovascular graft   US20030120338A1   US10091641A   2002-03-05



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   US   Delivery system and method for bifurcated graft  
US20030004560A1   US10122474A   2002-04-11 TRIVASCULAR INC.   US   Layered
endovascular graft   US20020010508A1   US09970576A   2001-10-04 TRIVASCULAR,
INC.   US   Stent-graft with improved flexibility     15/568834   10/24/17
Trivascular, Inc.   US   Passive hemostatic sheath valve   US7901379  
US11298285   12/9/05 Trivascular, Inc.   US   Fluid mixing apparatus and method
  US7178978   US10658074   9/8/03 Trivascular, Inc.   US  

Delivery system and method for

expandable intracorporeal device

  US6602280   US09774733   1/31/01



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Trivascular, Inc.   US   Endovascular graft   US6395019   US09133978   8/14/98
Trivascular, Inc.   US   Layered endovascular graft   US6331191   US09200317  
11/25/98 Trivascular, Inc.   US   Endovascular graft having longitudinally
displaceable sections   US6132457   US09177295   10/22/98 Trivascular, Inc.   US
  Low profile stent graft and delivery system     US15263469   9/13/16
Trivascular, Inc.   US   Delivery catheter for endovascular device    
US15298166   10/19/16 Trivascular, Inc.   US   Bifurcated endovascular
prosthesis having tethered contralateral leg     US15299542   10/21/16



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Trivascular, Inc.   US   Ptfe layers and methods of manufacturing     US15251011
  8/30/16 Trivascular, Inc.   US   Endovascular delivery system with an improved
radiopaque marker scheme     US14970621   12/16/15 Trivascular, Inc.   US  

Non-degradable, low swelling, water

soluble radiopaque hydrogel polymer

    US15068415   3/11/16 Trivascular, Inc.   US  

Internal iliac preservation devices and

methods

    US14958085   12/3/15 Trivascular, Inc.   US   Stent graft delivery system
with access conduit     US14920828   10/22/15 Trivascular, Inc.   US  
Bifurcated endovascular prosthesis having tethered contralateral leg    
US14823076   8/11/15



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Trivascular, Inc.   US   Low profile stent and delivery system     US14923477  
10/27/15 Trivascular, Inc.   US   Endovascular delivery system with flexible and
torqueable hypotube     US14717080   5/20/15 Trivascular, Inc.   US   Inflatable
occlusion wire-balloon for aortic applications     US14643217   3/10/15
Trivascular, Inc.   US   Advanced endovascular graft and delivery system    
US14631818   2/25/15 Trivascular, Inc.   US   Durable stent graft with tapered
struts and stable delivery methods and devices     US14615337   2/5/15
Trivascular, Inc.   US   Tandem modular endograft     US14492674   9/22/14



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Trivascular, Inc.   US   Endoleak isolation sleeves and methods of use    
US14481834   9/9/14 Trivascular, Inc.   US   Sac liner for aneurysm repair    
US14151195   1/9/14 Trivascular, Inc.   US   Gate wire for contralateral leg
access     US14151373   1/9/14 Trivascular, Inc.   US   Asymmetric stent
apparatus and method     US14157350   1/16/14 Trivascular, Inc.   US   Low
profile stent graft and delivery system     US13803033   3/14/13 Trivascular,
Inc.   US   Advanced kink resistant stent graft     US13803046   3/14/13



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Trivascular, Inc.   US   Vascular graft having limited end structure    
US13650705   10/12/12 Trivascular, Inc.   US   Inflatable intraluminal graft    
US13532887   6/26/12 Trivascular, Inc.   US   Advanced endovascular graft and
delivery system     US13297219   11/15/01 Trivascular, Inc.   US  

System and method of pivoted stent

deployment

    US13277117   10/19/11 Trivascular, Inc.   US  

Barbed radially expandable stent with

slotted struts

    US13245652   9/26/11 Trivascular, Inc.   US   Fill tube manifold and
delivery methods for endovascular graft     US13024255   2/9/11



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Trivascular, Inc.   US   Hinged endovascular device     US12747499   9/7/10
Trivascular, Inc.   US   Inflatable implant     US12628623   12/1/09
Trivascular, Inc.   US  

Method of delivering advanced

endovascular graft

    US12566808   9/25/09 Trivascular, Inc.   US   Modular vascular graft for low
profile percutaneous delivery     US12245620   10/3/08 Trivascular, Inc.   US  
System and method of securing stent barbs     US11861731   9/26/07 Trivascular,
Inc.   US   Alignment stent apparatus and method     US11861746   9/26/07



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Trivascular, Inc.   US   Apparatus for securing stent barbs     US11861739  
9/26/07 Trivascular, Inc.   US   Ptfe layers and methods of manufacturing    
US12250946   10/14/08 Trivascular, Inc.   US   Ptfe layers and methods of
manufacturing     US12250915   10/14/08 Trivascular, Inc.   US   Ptfe layers and
methods of manufacturing     US11106150   4/13/05 Trivascular, Inc.   US   Ptfe
layers and methods of manufacturing     US11106131   4/13/05 Trivascular, Inc.  
US   Hybrid modular endovascular graft     US11097718   4/1/05



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Trivascular, Inc.   US  

Non-degradable low swelling, water

soluble radiopaque hydrogel polymer

    US11097467   4/1/05 Trivascular, Inc.   US   Delivery system and method for
bifurcated graft     US11205793   8/15/05 Trivascular, Inc.   US   Modular
endovascular graft     US11077938   3/11/05 Trivascular, Inc.   US   Methods,
compositions and devices for embolizing body lumens     US11031311   1/7/05
Trivascular, Inc.   US  

Endoluminal prosthesis endoleak

management

    US10691849   10/22/03 Trivascular, Inc.   US   Endovascular graft joint and
method for manufacture     US10640368   8/13/03



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Trivascular, Inc.   US   Layered endovascular graft     US10803153   3/17/04
Trivascular, Inc.   US   Delivery system and method for bifurcated graft    
US10686863   10/16/03 Trivascular, Inc.   US   Inflatable intraluminal graft    
US10289137   11/5/02 Trivascular, Inc.   US   Endovascular graft     US10289136
  11/5/02 Trivascular, Inc.   US   Advanced endovascular graft     US10091641  
3/5/02 Trivascular, Inc.   US   Delivery system and method for bifurcated graft
    US10122474   4/11/02



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

Trivascular, Inc.   US   Layered endovascular graft     US09970576   10/3/01
TRIVASCULAR INC.   EP   ADVANCED KINK-RESISTANT STENT GRAFT | HOCHENTWICKELTES
KNICKBESTÄNDIGES STENTTRANSPLANTAT | ENDOPROTHÈSE ÉVOLUÉE RÉSISTANT AU PLIAGE  
EP2833827B1   EP2013714471A   2013-03-21 TRIVASCULAR INC.   EP   INFLATABLE
IMPLANT | AUFBLASBARES IMPLANTAT | IMPLANT GONFLABLE   EP1635738B1  
EP2004776568A   2004-06-14 TRIVASCULAR INC.   EP  

ENDOVASCULAR GRAFT FOR ANEURYSMS INVOLVING MAJOR BRANCH VESSELS | ENDOVASKULÄRES

TRANSPLANTAT FÜR ANEURYSMEN MIT BETEILIGUNG VON GROSSEN VERZWEIGTEN GEFÄSSEN |
GREFFON ENDOVASCULAIRE POUR ANÉVRISMES METTANT EN JEU DES VAISSEAUX RAMIFIÉS
PRINCIPAUX

  EP2906144B1   EP2013780282A   2013-10-10 TRIVASCULAR INC.   EP   ADVANCED
ENDOVASCULAR GRAFT AND DELIVERY SYSTEM | FORTSCHRITTLICHES ENDOVASKULÄRES
TRANSPLANTAT UND SYSTEM ZU SEINER VERABREICHUNG | GREFFE ENDOVASCULAIRE AVANCÉE
ET SYSTÈME DE POSE ASSOCIÉ   EP2640319B1   EP2011841183A   2011-11-15



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   EP   DELIVERY CATHETER FOR ENDOVASCULAR DEVICE |
EINFÜHRKATHETER FÜR EINE ENDOVASKULÄRE VORRICHTUNG | CATHÉTER DE DÉLIVRANCE POUR
DISPOSITIF ENDOVASCULAIRE   EP2833845B1   EP2013771941A   2013-04-01 TRIVASCULAR
INC.   EP   Endovascular graft | Endovaskuläres Gewebe | Greffe endovasculaire  
EP1464301B1   EP200475832A   1999-02-09 TRIVASCULAR INC.   EP   PTFE LAYERS AND
METHODS OF MANUFACTURING | PTFE-LAGEN UND HERSTELLUNGSVERFAHREN | COUCHES DE
PTFE ET PROCEDES DE FABRICATION   EP1888318B1   EP2006740124A   2006-03-30
TRIVASCULAR INC.   EP   ADVANCED ENDOVASCULAR GRAFT | FORTSCHRITTLICHES
ENDOVASKULÄRES TRANSPLANTAT | GREFFON ENDOVASCULAIRE EVOLUE   EP1467679B1  
EP2002796047A   2002-12-20 TRIVASCULAR INC.   EP   Non-degradable low swelling,
water soluble radiopaque hydrogels | Nicht abbaubares, schwach anschwellendes,
wasserlösliches röntgendichtes Hydrogelpolymer | Polymère absorbant l’eau,
radiopaque, soluble dans l’eau, à faible gonflement et non dégradable  
EP2332590B1   EP2010194236A   2006-03-28



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   EP   Endovascular graft | Endovaskuläres Transplantat |
Greffe endovasculaire   EP2147658B1   EP200913660A   1999-02-09 TRIVASCULAR INC.
  EP   Kink resistant endovascular graft | Knickbeständiges Stentimplantat |
Stent à greffer resistant au pliage   EP2319456B1   EP2010183146A   2004-03-05
TRIVASCULAR INC.   EP   Delivery system for graft | Abgabesystem für Graft |
Système de mise en place pour prothèse   EP2145607B1   EP2009175398A  
2004-10-15 TRIVASCULAR INC.   EP   DELIVERY SYSTEM FOR BIFURCATED GRAFT |
VORRICHTUNG ZUR PLATZIERUNG VON ZWEIGETEILTEN ENDOPROTHESEN | SYSTEME DE MISE EN
PLACE D’UN GREFFON A BIFURCATION   EP1377234B1   EP2002725639A   2002-04-11
TRIVASCULAR INC.   EP   Advanced endovascular graft | Erweitertes endovaskuläres
Transplantat | Greffe endovasculaire évoluée   EP2135583B1   EP20099090A  
2002-12-20 TRIVASCULAR INC.   EP   KINK RESISTANT ENDOVASCULAR GRAFT |
KNICKFESTES ENDOVASKULÄRES IMPLANTAT | IMPLANT ENDOVASCULAIRE RÉSISTANT A LA
DÉFORMATION   EP1601314B1   EP2004718097A   2004-03-05



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   EP   NON-DEGRADABLE LOW SWELLING, WATER SOLUBLE RADIOPAQUE
HYDROGELS | NICHT-ABBAUBARE WENIG QUELLENDE WASSERLÖSLICHE RÖNTGENDICHTE
HYDROGELS | HYDROGEL RADIOPAQUE, SOLUBLE DANS L’EAU, NON DEGRADABLE ET A FAIBLE
GONFLEMENT   EP1874370B1   EP2006739747A   2006-03-28 TRIVASCULAR INC.   EP  
INFLATABLE INTRALUMINAL GRAFT | AUFBLASBARER INTRALUMINALER PFROPFEN | GREFFON
INTRALUMINAL GONFLABLE   EP1176926B1   EP2000907760A   2000-03-03 TRIVASCULAR
INC.   EP   ENDOVASCULAR GRAFT | ENDOVASKULÄRES IMPLANTAT | GREFFON
ENDOVASCULAIRE   EP1054648B1   EP1999906812A   1999-02-09 TRIVASCULAR INC.   EP
  STENT GRAFT DELIVERY SYSTEM WITH ACCESS CONDUIT | STENTGRAFTEINFÜHRUNGSSYSTEM
MIT ZUGANGSKANAL | SYSTEME DE POSE DE GREFFE ET PROTHESE ENDOVASCULAIRE AVEC
CONDUIT D’ACCES   EP3209249A1   EP2015852460A   2015-10-22 TRIVASCULAR INC.   EP
  INTERNAL ILIAC PRESERVATION DEVICES AND METHODS | VORRICHTUNGEN UND VERFAHREN
ZUR INTERNEN BECKENKONSERVIERUNG | DISPOSITIFS ET PROCÉDÉS DE PRÉSERVATION DE
L’ILIAQUE INTERNE   EP3226814A1   EP2015816618A   2015-12-03



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   EP   INFLATABLE OCCLUSION WIRE- BALLOON FOR AORTIC
APPLICATIONS | AUFBLASBARER OKKLUSIONSDRAHTBALLON FÜR ANWENDUNGEN IN DER AORTA |
BALLONNET DE FIL D’OCCLUSION GONFLABLE POUR APPLICATIONS AORTIQUES   EP3116439A1
  EP2015711020A   2015-03-10 TRIVASCULAR INC.   EP   SYSTEMS FOR GUIDEWIRE
CROSSOVER FOR BIFURCATED PROSTHESES | SYSTEME FÜR FÜHRUNGSDRAHTÜBERGANG FÜR
VERZWEIGTE PROTHESEN | SYSTÈMES POUR UN CROISEMENT DE FIL-GUIDE POUR DES
PROTHÈSES BIFURQUÉES   EP3091944A1   EP2014752969A   2014-07-30 TRIVASCULAR INC.
  Germany  

SYSTEMS FOR GUIDEWIRE

CROSSOVER FOR BIFURCATED

PROSTHESES

  3091944   14752969.7   7/18/2018 TRIVASCULAR INC.   UK  

SYSTEMS FOR GUIDEWIRE

CROSSOVER FOR BIFURCATED

PROSTHESES

  3091944   14752969.7   7/18/2018 TRIVASCULAR INC.   IT  

SYSTEMS FOR GUIDEWIRE

CROSSOVER FOR BIFURCATED

PROSTHESES

  3091944   14752969.7   7/18/2018



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   EP   TANDEM MODULAR ENDOGRAFT | MODULARES TANDEM-ENDOGRAFT |
ENDOGREFFE MODULAIRE EN TANDEM   EP3049021A1   EP2014782021A   2014-09-23
TRIVASCULAR INC.   EP   DURABLE STENT GRAFT WITH TAPERED STRUTS AND STABLE
DELIVERY METHODS AND DEVICES | DAUERHAFTES STENTIMPLANTAT MIT KONISCHEN STREBEN
UND STABILE FREISETZUNGSVERFAHREN SOWIE VORRICHTUNGEN | ENDOPROTHÈSE VASCULAIRE
DURABLE AVEC ENTRETOISES CONIQUES ET PROCÉDÉS ET DISPOSITIFS DE DÉLIVRANCE
STABLES   EP2833830A4   EP2013772199A   2013-03-29 TRIVASCULAR INC.   EP  
ENDOVASCULAR DELIVERY SYSTEM WITH AN IMPROVED RADIOPAQUE MARKER SCHEME |
ENDOVASKULÄRES FREISETZUNGSSYSTEM MIT VERBESSERTEM RÖNTGENMARKERSCHEMA | SYSTÈME
DE POSE ENDOVASCULAIRE AYANT UNE TECHNIQUE DE MARQUEUR RADIO-OPAQUE AMÉLIORÉE  
EP2861189A1   EP2013733113A   2013-05-31 TRIVASCULAR INC.   EP   BIFURCATED
ENDOVASCULAR PROSTHESIS HAVING TETHERED CONTRALATERAL LEG | GEGABELTE
ENDOVASKULÄRE PROTHESE MIT ANGEBUNDENEM KONTRALATERALEM BEIN | PROTHÈSE
ENDOVASCULAIRE   EP2861183A1   EP2013733115A   2013-05-31



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

    BIFURQUÉE POSSÉDANT UNE JAMBE CONTROLATÉRALE AVEC ATTACHE       TRIVASCULAR
INC.   EP   LOW PROFILE STENT GRAFT AND DELIVERY SYSTEM | FLACHES
STENTTRANSPLANTAT UND FREISETZUNGSSYSTEM | ENDOPROTHÈSE VASCULAIRE À PROFIL BAS
ET SYSTÈME DE DÉLIVRANCE   EP2833829A1   EP2013717893A   2013-03-21 TRIVASCULAR
INC   EP   ALIGNMENT STENT APPARATUS AND METHOD | VORRICHTUNG UND VERFAHREN ZUR
STENTAUSRICHTUNG | APPAREIL D’ENDOPROTHÈSE D’ALIGNEMENT ET PROCÉDÉ   EP2194919A4
  EP2008834027A   2008-09-25 TRIVASCULAR INC   EP   MODULAR VASCULAR GRAFT FOR
LOW PROFILE PERCUTANEOUS DELIVERY | MODULARER GEFÄSSERSATZ FÜR PERKUTANE
FREISETZUNG MIT NIEDRIGEM PROFIL | GREFFON VASCULAIRE MODULAIRE POUR
ADMINISTRATION PERCUTANÉE À PROFIL RÉDUIT   EP2194921A4   EP2008835032A  
2008-10-03 TRIVASCULAR INC   EP   METHOD AND APPARATUS FOR MANUFACTURING AN
ENDOVASCULAR GRAFT SECTION | VERFAHREN UND VORRICHTUNG ZUR HERSTELLUNG EINES
ENDOVASKULÄREN TRANSPLANTATABSCHNITTS | PROCEDE ET APPAREIL DE   EP1465685A4  
EP2002805657A   2002-12-20



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

    FABRICATION D’UNE SECTION DE GREFFON ENDOCORONAIRE       TRIVASCULAR INC  
WO   ENDOLUMINAL PROSTHESIS DEPLOYMENT DEVICES AND METHODS | DISPOSITIFS ET
PROCÉDÉS DE DÉPLOIEMENT DE PROTHÈSE ENDOLUMINALE   WO2017019913A1  
WO2016US44583A   2016-07-28 TRIVASCULAR INC   WO   STENT-GRAFT WITH IMPROVED
FLEXIBILITY | GREFFON DE STENT À FLEXIBILITÉ AMÉLIORÉE   WO2016183128A1  
WO2016US31728A   2016-05-11 TRIVASCULAR INC   WO   BALLOON ASSISTED ENDOLUMINAL
PROSTHESIS DEPLOYMENT | DÉPLOIEMENT DE PROTHÈSE ENDOLUMINALE ASSISTÉ PAR
BALLONNET   WO2016191602A1   WO2016US34427A   2016-05-26 TRIVASCULAR INC   WO  
INTERNAL ILIAC PRESERVATION DEVICES AND METHODS | DISPOSITIFS ET PROCÉDÉS DE
PRÉSERVATION DE L’ILIAQUE INTERNE   WO2016090112A1   WO2015US63686A   2015-12-03
TRIVASCULAR INC   WO   STENT GRAFT DELIVERY SYSTEM WITH ACCESS CONDUIT | SYSTEME
DE POSE DE GREFFE ET PROTHESE ENDOVASCULAIRE AVEC CONDUIT D’ACCES  
WO2016065208A1   WO2015US57016A   2015-10-22



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC   WO   INFLATABLE OCCLUSION WIRE- BALLOON FOR AORTIC
APPLICATIONS | BALLONNET DE FIL D’OCCLUSION GONFLABLE POUR APPLICATIONS
AORTIQUES   WO2015138402A1   WO2015US19626A   2015-03-10 TRIVASCULAR INC   WO  
SYSTEMS AND METHODS FOR GUIDEWIRE CROSSOVER FOR BIFURCATED PROSTHESES | SYSTÈMES
ET PROCÉDÉS POUR UN CROISEMENT DE FIL-GUIDE POUR DES PROTHÈSES BIFURQUÉES  
WO2015105530A1   WO2014US48769A   2014-07-30 TRIVASCULAR INC   WO   TANDEM
MODULAR ENDOGRAFT | ENDOGREFFE MODULAIRE EN TANDEM   WO2015048004A1  
WO2014US56953A   2014-09-23 TRIVASCULAR INC   WO   ENDOVASCULAR GRAFT FOR
ANEURYSMS INVOLVING MAJOR BRANCH VESSELS | GREFFON ENDOVASCULAIRE POUR
ANÉVRISMES METTANT EN JEU DES VAISSEAUX RAMIFIÉS PRINCIPAUX   WO2014059114A3  
WO2013US64290A   2013-10-10 TRIVASCULAR INC   WO   SAC LINER FOR ANEURYSM REPAIR
| REVÊTEMENT SAC POUR RÉPARATION D’ANÉVRISME   WO2014110231A3   WO2014US10828A  
2014-01-09 TRIVASCULAR INC   WO   GATE WIRE FOR CONTRALATERAL LEG ACCESS | FIL
GUIDE POUR PERMETTRE UN ACCÈS À UN JAMBAGE CONTROLATÉRAL   WO2014110254A1  
WO2014US10870A   2014-01-09



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC   WO   BIFURCATED ENDOVASCULAR PROSTHESIS HAVING TETHERED
CONTRALATERAL LEG | PROTHÈSE ENDOVASCULAIRE BIFURQUÉE POSSÉDANT UNE JAMBE
CONTROLATÉRALE AVEC ATTACHE   WO2013188134A1   WO2013US43630A   2013-05-31
TRIVASCULAR INC   WO   ENDOVASCULAR DELIVERY SYSTEM WITH AN IMPROVED RADIOPAQUE
MARKER SCHEME | SYSTÈME DE POSE ENDOVASCULAIRE AYANT UNE TECHNIQUE DE MARQUEUR
RADIO-OPAQUE AMÉLIORÉE   WO2013188132A1   WO2013US43615A   2013-05-31
TRIVASCULAR INC   WO   ENDOVASCULAR DELIVERY SYSTEM WITH FLEXIBLE AND TORQUEABLE
HYPOTUBE | SYSTÈME DE POSE ENDOVASCULAIRE POURVU D’UN HYPOTUBE FLEXIBLE ET
POUVANT ÊTRE SOUMIS À UN COUPLE DE TORSION   WO2013188133A1   WO2013US43623A  
2013-05-31 TRIVASCULAR INC   WO   DELIVERY CATHETER FOR ENDOVASCULAR DEVICE |
CATHÉTER DE DÉLIVRANCE POUR DISPOSITIF ENDOVASCULAIRE   WO2013151924A1  
WO2013US34787A   2013-04-01 TRIVASCULAR INC   WO   DURABLE STENT GRAFT WITH
TAPERED STRUTS AND STABLE DELIVERY METHODS AND DEVICES | ENDOPROTHÈSE VASCULAIRE
DURABLE AVEC ENTRETOISES CONIQUES ET PROCÉDÉS ET DISPOSITIFS DE DÉLIVRANCE
STABLES   WO2013151896A1   WO2013US34654A   2013-03-29



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC   WO   LOW PROFILE STENT GRAFT AND DELIVERY SYSTEM |
ENDOPROTHÈSE VASCULAIRE À PROFIL BAS ET SYSTÈME DE DÉLIVRANCE   WO2013151793A1  
WO2013US33250A   2013-03-21 TRIVASCULAR INC   WO   ADVANCED KINK-RESISTANT STENT
GRAFT | ENDOPROTHÈSE ÉVOLUÉE RÉSISTANT AU PLIAGE   WO2013151794A3  
WO2013US33252A   2013-03-21 TRIVASCULAR INC   WO   ADVANCED ENDOVASCULAR GRAFT
AND DELIVERY SYSTEM | GREFFE ENDOVASCULAIRE AVANCÉE ET SYSTÈME DE POSE ASSOCIÉ  
WO2012068175A3   WO2011US60873A   2011-11-15 TRIVASCULAR INC   WO   FILL TUBE
MANIFOLD AND DELIVERY METHODS FOR ENDOVASCULAR GRAFT | COLLECTEUR DE TUBE DE
REMPLISSAGE ET PROCÉDÉS DE POSE DE GREFFON ENDOVASCULAIRE   WO2011100367A3  
WO2011US24248A   2011-02-09 TRIVASCULAR INC   DE   ENDOVASKULÄRES IMPLANTAT  
DE69918272T2   DE69918272A   1999-02-09 TRIVASCULAR INC   CA   VIRTUAL
PROTOTYPING AND TESTING FOR MEDICAL DEVICE DEVELOPMENT | ESSAI ET PROTOTYPAGE
VIRTUELS DE MISE AU POINT DE DISPOSITIFS MEDICAUX   CA2424252C   CA2424252A  
2001-09-28



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC   CA   DELIVERY SYSTEM AND METHOD FOR BIFURCATED GRAFT | METHODE
ET SYSTEME DE MISE EN PLACE D’UN GREFFON A BIFURCATION   CA2443104C   CA2443104A
  2002-04-11 TRIVASCULAR INC   CA   ENDOVASCULAR GRAFT | GREFFON ENDOVASCULAIRE
  CA2501892C   CA2501892A   1999-02-09 TRIVASCULAR INC   CA   INFLATABLE
INTRALUMINAL GRAFT | GREFFON INTRALUMINAL GONFLABLE   CA2640263C   CA2640263A  
2000-03-03 TRIVASCULAR INC   CA   INFLATABLE INTRALUMINAL GRAFT | GREFFON
INTRALUMINAL GONFLABLE   CA2376253C   CA2376253A   2000-03-03 TRIVASCULAR INC  
CA   ENDOVASCULAR GRAFT | GREFFON ENDOVASCULAIRE   CA2319052C   CA2319052A  
1999-02-09 TRIVASCULAR INC   AU   Modular vascular graft for low profile
percutaneous delivery   AU2008308474B2   AU2008308474A   2008-10-03 TRIVASCULAR
INC   AU   Advanced endovascular graft   AU2009230748B2   AU2009230748A  
2009-10-26 TRIVASCULAR INC   AU   Advanced endovascular graft   AU2009201682B2  
AU2009201682A   2009-04-28 TRIVASCULAR INC   AU   Method and apparatus for
manufacturing an endovascular graft section   AU2008258148B2   AU2008258148A  
2008-12-17 TRIVASCULAR INC   AU   Advanced endovascular graft   AU2002360765C1  
AU2002360765A   2002-12-20



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC   AU   Method and apparatus for manufacturing an endovascular
graft section   AU2002366805B8   AU2002366805A   2002-12-20 TRIVASCULAR INC   AU
  Virtual prototyping and testing for medical device development  
AU2001293179A1   AU2001293179A   2001-09-28 TRIVASCULAR INC   AU  

Delivery system and method for

expandable intracorporeal device

  AU200133250A   AU200133250A   2001-02-01 TRIVASCULAR INC   JP   ADVANCED
KINK-RESISTANT STENT GRAFT   6297023   2015-504610   3/2/2018 TRIVASCULAR INC  
UK  

INFLATABLE OCCLUSION WIRE-

BALLOON FOR AORTIC

APPLICATIONS

  15711020.6   3116439   2/7/2018 TRIVASCULAR INC   UK  

PASSIVE HEMOSTATIC SHEATH

VALVE

  04780128.7   1651135   2/28/2018 TRIVASCULAR INC   CN   MODULAR STENT GRAFT
SYSTEMS AND METHODS WITH INFLATABLE FILL STRUCTURES     201810370663.0  
2015-5-5 ENDOLOGIX, INC.   CN   CATHETER SYSTEM AND METHODS OF USING SAME  
ZL201510649289.4   201510649289.4   2018-6-8 ENDOLOGIX, INC.   JP   CATHETER
SYSTEM AND METHODS OF USING SAME   6294669   2013-556828   2018-2-23 TRIVASCULAR
INC   Germany  

PASSIVE HEMOSTATIC SHEATH

VALVE

  1651135   04780128.7   2018-2-28 ENDOLOGIX, INC.   JP   BALLOON ASSISTED
ENDOLUMINAL PROSTHESIS DEPLOYMENT     2017-560952   5/26/2016 ENDOLOGIX, Inc.  
EP   SYSTEMS AND METHODS WITH FENESTRATED GRAFT AND FILLING STRUCTURE    
16882476.1   12/23/2016



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

ENDOLOGIX, Inc.   JP   SYSTEMS AND METHODS WITH FENESTRATED GRAFT AND FILLING
STRUCTURE     2018-534852   12/23/2016 ENDOLOGIX INC.   US  

STENT GRAFT SYSTEMS WITH

RESTRAINTS IN CIRCUMFERENTIAL

CHANNELS AND METHODS

THEREOF

    62/678961   5/31/2018 ENDOLOGIX INC.   US  

PERCUTANEOUS METHOD AND

DEVICE TO TREAT DISSECTIONS

    15/429090   2/9/2017 NELLIX, INC.   US  

SYSTEM AND METHODS FOR

ENDOVASCULAR ANEURYSM

TREATMENT

  2018-0064566   15/682414   8/21/2017 TRIVASCULAR INC.   US  

ENDOVASCULAR DELIVERY

SYSTEM WITH AN IMPROVED

RADIOPAQUE MARKER SCHEME

    16/049560   7/30/2018 ENDOLOGIX INC.   PCT   SINGLE PUNCTURE BIFURCATION
GRAFT DEPLOYMENT SYSTEM   WO2000053251   PCT/US2000/006070   3/7/2000 ENDOLOGIX
INC.   PCT   GRAFT DEPLOYMENT SYSTEM   WO2004047885   PCT/US2003/37685  
11/25/2003 ENDOLOGIX INC.   PCT  

DUAL CONCENTRIC GUIDEWIRE

AND METHODS OF BIFURCATED GRAFT DEPLOYMENT

  WO2008089097   PCT/US2008/050915   1/11/2008 ENDOLOGIX INC.   PCT  

ENDOLUMENAL VASCULAR

PROSTHESIS WITH NEOINTIMA

INHIBITING POLYMERIC SLEEVE

  WO2005096997   PCT/US2005/11522   4/6/2005 ENDOLOGIX INC.   PCT   IMPLANTABLE
VASCULAR GRAFT   WO2002039888   PCT/US2001/47028   11/8/2001 ENDOLOGIX INC.  
PCT   DUAL WIRE PLACEMENT CATHETER   WO2001003762   PCT/US2000/016352  
6/14/2000 ENDOLOGIX INC.   PCT  

MULTI-SEGMENTED GRAFT

DEPLOYMENT SYSTEM

  WO2008034106   PCT/US2007/78565   9/14/2007 ENDOLOGIX INC.   PCT   METHOD AND
APPARATUS FOR DECOMPRESSING ANEURYSMS   WO2005099807   PCT/US2005/12306  
4/12/2005



--------------------------------------------------------------------------------

Grantor

 

Country

 

Patent

 

Publication/

Patent No.

 

Application

Number

 

Application

Date

TRIVASCULAR INC.   EP  

ENDOLUMINAL PROSTHESIS

DEPLOYMENT DEVICES AND

METHODS

  3328326   16831382.3   7/28/2016 TRIVASCULAR INC.   EP   BALLOON ASSISTED
ENDOLUMINAL PROSTHESIS DEPLOYMENT   3302356   16800744.1   5/26/2016 TRIVASCULAR
INC.   EP  

STENT-GRAFT WITH IMPROVED

FLEXIBILITY

  3294210   16793394.4   5/11/2016 TRIVASCULAR INC.   EP   PTFE LAYERS AND
METHODS OF MANUFACTURING   3095585   16171681.6   3/30/2006



--------------------------------------------------------------------------------

SCHEDULE 11

TRADEMARKS

See attached.



--------------------------------------------------------------------------------

Trademarks

 

Grantor

  

Country

  

Mark

  

Application No.

  

Application Date

  

Registration No.

  

Registration Date

Endologix, Inc.    U.S.    LOGO [g372800g0810084520326.jpg]    86/854470   
12/18/15       Endologix, Inc.    U.S.    ACTIVESEAL    85/518,608    01/17/12
   5396605    02/06/18 Endologix, Inc.    U.S.    AFX    85/069,068    06/22/10
   4214460    09/25/12 Endologix, Inc.    U.S.    ANGIOTIP    85/767055   
10/30/12    5205176    05/16/17 Endologix, Inc.    U.S.    DURAPLY    86/362822
   08/11/14    5433696    3/27/18 Endologix, Inc.    U.S.    ENDOLOGIX   
75/323,314    07/11/97    2257799    06/29/99 Endologix, Inc.    U.S.    EVAS
FORWARD    86/116940    11/12/13    5306786    10/10/17 Endologix, Inc.    U.S.
  

INNOVATION

TAKING SHAPE

   85/369,728    07/12/11    4220343    10/09/12 Endologix, Inc.    U.S.   

INNOVATION

THAT EMPOWERS

   85/514516    01/11/12    4841631    10/27/15 Endologix, Inc.    U.S.   
INTELIX    86/316249    06/20/14    5059968    10/11/16 Endologix, Inc.    U.S.
   INTUITRAK    77/494,729    06/09/08    3649757    07/07/09 Endologix, Inc.   
U.S.   

INTUITRAK

DELIVERY

SYSTEM

   77/520,529    07/11/08    3649866    07/07/09 Endologix, Inc.    U.S.   
NELLIX    77/090544    01/24/07    3880178    11/23/10



--------------------------------------------------------------------------------

Endologix, Inc.    U.S.    POWERLINK    75/658,969    03/12/99    2456038   
05/29/01 Endologix, Inc.    U.S.    POWERLINK XL    78/718,728    09/22/05   
3573999    02/10/09 Endologix, Inc.    U.S.    SUREPASS    78/965,443   
08/31/06    3593259    03/17/09 Endologix, Inc.    U.S.    VELA    85/857988   
02/22/13    5296578    09/26/17 Endologix, Inc.    U.S.    XPAND    85/126,464
   09/09/10    4168563    07/03/12 Endologix, Inc.    Argentina    LOGO
[g372800g0810084520326.jpg]    3514846    06/16/16    2888199    05/19/17
Endologix, Inc.    Argentina    LOGO [g372800g0810084520326.jpg]    3514844   
06/16/16    2888198    05/19/17 Endologix, Inc.    Argentina    LOGO
[g372800g0810084520856.jpg]    3514844    06/16/16       Endologix, Inc.   
Argentina    LOGO [g372800g0810084520856.jpg]    3514842    06/16/16    2888196
   05/19/17 Endologix, Inc.    Argentina    AFX    3064304    01/27/11   
2496722    04/04/12 Endologix, Inc.    Argentina    DURAPLY    3386456   
02/11/15    2773735    12/09/15 Endologix, Inc.    Argentina    INTELIX   
3375648    12/19/14    2766285    12/04/15 Endologix, Inc.    Argentina   
INTELIX    3375649    12/19/14    2766286    11/04/15



--------------------------------------------------------------------------------

Endologix, Inc.    Argentina    INTELIX    3375650    12/19/14    2766287   
11/04/15 Endologix, Inc.    Argentina    NELLIX    3243024    05/02/13   
2658594    06/26/14 Endologix, Inc.    Argentina    VELA    3271551    08/22/13
   2808433    06/03/16 Endologix, Inc.    Argentina    XPAND    3072929   
03/16/11    2506706    06/01/12 Endologix, Inc.    Australia    LOGO
[g372800g0810084520856.jpg]    1326557    06/14/16    1326557    04/24/17
Endologix, Inc.    Australia    DURAPLY    1710503    02/10/15    1710503   
11/04/15 Endologix, Inc.    Australia    INTELIX    1247823    12/19/14   
1247823    11/25/16 Endologix, Inc.    Brazil    LOGO
[g372800g0810084520326.jpg]    911.201.521    06/17/16       Endologix, Inc.   
Brazil    LOGO [g372800g0810084520326.jpg]    911.201.572    06/17/16      
Endologix, Inc.    Brazil    LOGO [g372800g0810084520326.jpg]    911.201.599   
06/17/16       Endologix, Inc.    Brazil    LOGO [g372800g0810084520326.jpg]   
911.201.602    06/17/16       Endologix, Inc.    Brazil    ACTIVESEAL   
909861684    08/20/15      



--------------------------------------------------------------------------------

Endologix, Inc.    Brazil    AFX    830891226    12/21/10       Endologix, Inc.
   Brazil    AFX    912186283    01/19/17       Endologix, Inc.    Brazil   
DURAPLY    909861722    08/20/15       Endologix, Inc.    Brazil    INTELIX   
909861749    08/20/15       Endologix, Inc.    Brazil    INTELIX    909861765   
08/20/15       Endologix, Inc.    Brazil    INTELIX    909861773    08/20/15   
   Endologix, Inc.    Brazil    NELLIX    840506538    05/06/13    840506538   
02/16/16 Endologix, Inc.    Brazil    VELA    840618530    08/22/13      
Endologix, Inc.    Canada    DURAPLY    1714718    02/10/15       Endologix,
Inc.    Canada    INTELIX    1707569    12/17/14       Endologix, Inc.    Canada
   VELA    1640416    08/21/13       Endologix, Inc.    Chile    XPAND   
1137099    12/30/14    1187135    11/27/15 Endologix, Inc.    China    LOGO
[g372800g0810084520856.jpg]    1326551    06/14/16       Endologix, Inc.   
China    DURAPLY    1257411    02/10/15    1257411    02/10/15 Endologix, Inc.
   China    INTELIX    1247823    12/19/14    1247823    12/19/14 Endologix,
Inc.    Colombia    AFX    16-133051    05/11/26    582446    11/17/17
Endologix, Inc.    Colombia    ENDOLOGIX    16-121402    05/11/16    582446   
11/17/17 Endologix, Inc.    Colombia    XPAND    1246435    12/26/14    1246435
   12/26/14



--------------------------------------------------------------------------------

Endologix, Inc.   

European

Community

   AFX    009609884    12/20/10    009609884    12/01/11 Endologix, Inc.   

European

Community

   ANGIOTIP    011780129    04/30/13    011780129    09/24/13 Endologix, Inc.   

European

Community

  

CLASSICAL

REMODELING

   4598728    08/19/05    4598728    08/02/06 Endologix, Inc.   

European

Community

   DURAPLY    1257411    02/10/15    1257411    02/10/15 Endologix, Inc.   

European

Community

   ENDOLOGIX, INC.    720649    01/12/98    720649    01/12/98 Endologix, Inc.
  

European

Community

   INTELIX    13361399    10/15/14       Endologix, Inc.   

European

Community

   INTUITRAK    7453401    11/28/08    7453401    09/21/09 Endologix, Inc.   

European

Community

  

INTUITRAK

DELIVERY

SYSTEM

   7513302    12/23/08    7513302    07/21/09 Endologix, Inc.   

European

Community

   NELLIX    011771011    04/26/13    011771011    09/18/13 Endologix, Inc.   

European

Community

   POWERLINK XL    5002977    03/22/06    5002977    04/11/07 Endologix, Inc.   

European

Community

  

VISIFLEX

DELIVERY

SYSTEM

   5075528    04/24/06    5075528    04/16/07 Endologix, Inc.   

European

Community

  

VISIFLEX SURE

PASS

   5749338    02/28/07    5749338    01/31/08



--------------------------------------------------------------------------------

Endologix, Inc.    European Union    LOGO [g372800g0810084520856.jpg]    1326551
   06/14/16    1326551    06/12/17 Endologix, Inc.    France    POWERLINK   
043299490    09/13/99    043299490    12/31/04 Endologix, Inc.    Hong Kong   
DURAPLY    303301280    02/15/15    303301280    10/05/15 Endologix, Inc.   
Hong Kong    INTELIX    303240954    12/18/14    303240954    09/07/16
Endologix, Inc.    Italy    POWERLINK    001724    09/13/99    0001376420   
02/27/08 Endologix, Inc.    Japan    LOGO [g372800g0810084520856.jpg]    1326551
   06/14/16    1326551    05/02/17 Endologix, Inc.    Japan    ACTIVESEAL   
2015-078597    08/17/15    5857166    06/10/16 Endologix, Inc.    Japan    AFX
   2015-078596    08/17/15    5824704    02/05/16 Endologix, Inc.    Japan   
DURAPLY    1257411    02/10/15    1257411    01/19/16 Endologix, Inc.    Japan
   ENDOLOGIX, INC.    1155/1998    01/12/98    4352035    01/14/00 Endologix,
Inc.    Japan    INTELIX    1247823    12/19/14    1247823    10/27/15
Endologix, Inc.    Japan    NELLIX    2013-031634    04/25/13    5613989   
09/06/13 Endologix, Inc.    Japan    VELA    2013-6/4901    08/21/13      
Endologix, Inc.    Japan   

VISIFLEX

DELIVERY

SYSTEM

   2006-035170    04/17/06    4974084    07/28/06 Endologix, Inc.    Japan   

VISIFLEX

SUREPASS

   2007-017236    02/28/07    5066349    07/27/07



--------------------------------------------------------------------------------

Endologix, Inc.    Korea    DURAPLY    1257411    02/10/15    1257411   
02/10/15 Endologix, Inc.    Korea    INTELIX    1247823    12/19/14    1247823
   06/13/16 Endologix, Inc.    Malaysia    DURAPLY    2015052019    02/11/15   
2015052019    12/29/16 Endologix, Inc.    Malaysia    INTELIX    2014069128   
12/18/14    2014069128    04/22/16 Endologix, Inc.    Malaysia    INTELIX   
2014069135    12/18/14    2014069135    05/10/16 Endologix, Inc.    Mexico   
XPAND    1246435    12/26/14    1246435    07/26/16 Endologix, Inc.   
New Zealand    DURAPLY    1024501    02/10/15    1024501    12/02/15 Endologix,
Inc.    New Zealand    INTELIX    1247823    12/19/14    1019974    09/27/16
Endologix, Inc.    Peru    XPAND    601318    12/29/14    00223114    04/22/15
Endologix, Inc.    Singapore    DURAPLY    40201513229    02/10/15   
40201513229    01/06/16 Endologix, Inc.    Singapore    INTELIX    40201508694
   12/19/14    40201508694    11/11/15 Endologix, Inc.    Taiwan    DURAPLY   
104008448    02/11/15    1764288    04/16/16 Endologix, Inc.    Taiwan   
INTELIX    103072703    12/18/14    1740066    11/16/15 Endologix, Inc.   
Thailand    DURAPLY    973443    02/11/15    171110590    09/28/17 Endologix,
Inc.    Thailand    INTELIX    966979    12/19/14       Endologix, Inc.   
Thailand    INTELIX    966980    12/19/14       Endologix, Inc.   
United Kingdom    POWERLINK    2369587    09/13/99    2369587    12/09/05
Endologix, Inc.    Venezuela    XPAND    20754-14    12/30/14    P352404   
06/07/16 Endologix, Inc.    Vietnam    DURAPLY    1257411    02/10/15    1257411
   11/03/16



--------------------------------------------------------------------------------

Endologix, Inc.    Vietnam    INTELIX    1247823    12/19/14    1247823   
05/21/15 Endologix, Inc.    U.S.    ALTO    87/906,099    5/3/2018      
Endologix, Inc.    U.S.    VERTA    87/116,482    7/26/2016       TriVascular,
Inc.    U.S.    ALLEGRO    86/758,465    9/16/2015       TriVascular, Inc.   
U.S.    CUSTOMSEAL    86/047,875    8/26/2013    4,732,342    5/5/2015
TriVascular, Inc.    U.S.    OVATION    77/941,535    2/22/2010    4,440,468   
11/26/2013 TriVascular, Inc.    U.S.    OVATION ALTO    86/047,894    8/26/2013
   5,195,890    5/2/2017 TriVascular, Inc.    U.S.    OVATION PRIME   
85/900,037    4/10/2013    4,452,625    12/17/2013 TriVascular, Inc.    U.S.   
LOGO [g372800g0810183541992.jpg]    85/832,445    1/25/2013    4,449,077   
12/10/2013 TriVascular, Inc.    U.S.    TRIVASCULAR    75/879,907    12/21/1999
   2,867,015    7/27/2004 TriVascular, Inc.    U.S.    LOGO [g372800dsp648b.jpg]
   85/831,355    1/24/2013    4,395,789    9/3/2013 TriVascular, Inc.   
Australia    CUSTOMSEAL    1608471    2/27/2014    1608471    1/21/2015
TriVascular, Inc.    Australia    OVATION    1379343    8/20/2010    1379343   
1/10/2011 TriVascular, Inc.    Australia    OVATION ALTO    1608211    2/26/2014
   1608211    5/28/2014 TriVascular, Inc.    Australia    OVATION PRIME   
1583683    10/2/2013    1583683    1/7/2014 TriVascular, Inc.    Australia   
LOGO [g372800372800dsp648a.jpg]    1537921    1/29/2013    1537921    7/31/2013
TriVascular, Inc.    Australia    TRIVASCULAR    888603    9/7/2001    888603   
9/7/2001 TriVascular, Inc.    Australia    LOGO [g372800dsp648b.jpg]    983475
   12/30/2003    983475    8/16/2004



--------------------------------------------------------------------------------

TriVascular, Inc.    Brazil    CUSTOMSEAL    840.803.346    2/26/2014   
840803346    10/18/2016 TriVascular, Inc.    Brazil    OVATION    830727035   
8/20/2010    830727035    1/6/2015 TriVascular, Inc.    Brazil    OVATION ALTO
   840.803.419    2/26/2014       TriVascular, Inc.    Brazil    OVATION PRIME
   840.666.152    10/4/2013    840666152    8/23/2016 TriVascular, Inc.   
Brazil    LOGO [g372800dsp648b.jpg]    830854487    11/24/2010    830854487   
6/3/2014 TriVascular, Inc.    Canada    CUSTOMSEAL    1,665,277    2/25/2014   
   TriVascular, Inc.    Canada    OVATION    1493184    8/20/2010    TMA858,759
   8/28/2013 TriVascular, Inc.    Canada    OVATION ALTO    1,665,276   
2/25/2014       TriVascular, Inc.    Canada    OVATION PRIME    1,645,991   
10/2/2013       TriVascular, Inc.    Canada    LOGO [g372800372800dsp648a.jpg]
   1,611,335    1/25/2013    TMA934,553    4/12/2016 TriVascular, Inc.    Canada
   TRIVASCULAR    1,612,136    1/31/2013    TMA882,992    7/29/2014 TriVascular,
Inc.    Canada    LOGO [g372800dsp648b.jpg]    1200748    12/30/2003   
TMA825955    6/8/2012 TriVascular, Inc.    China    CUSTOMSEAL    14075157   
2/26/2014    14075157    4/28/2015 TriVascular, Inc.    China    OVATION   
8598413    8/23/2010    8598413    11/7/2011 TriVascular, Inc.    China   
OVATION ALTO    14075158    2/26/2014    14075158    4/28/2015 TriVascular, Inc.
   China    OVATION PRIME    13321289    10/8/2013    13321289    6/21/2015

TriVascular, Inc.

   China    LOGO [g372800dsp648b.jpg]    8898103    11/30/2010    8898103   
12/14/2011



--------------------------------------------------------------------------------

TriVascular, Inc.    EUTM    OVATION    009325234    8/20/2010    009325234   
2/3/2011 TriVascular, Inc.    EUTM    OVATION ALTO    012636908    2/25/2014   
012636908    7/16/2014 TriVascular, Inc.    EUTM    OVATION PRIME    012189148
   10/2/2013    012189148    2/26/2014 TriVascular, Inc.    EUTM    LOGO
[g372800372800dsp648a.jpg]    011523305    1/28/2013    011523305    6/24/2013
TriVascular, Inc.    EUTM    TRIVASCULAR    002374593    9/13/2001    002374593
   3/12/2003 TriVascular, Inc.    EUTM    LOGO [g372800dsp648b.jpg]    003598836
   12/31/2003    003598836    4/29/2005 TriVascular, Inc.    EUTM   

TRIVASCULAR2 &

Design

   007457344    11/27/2008    007457344    6/16/2009 TriVascular, Inc.    India
   OVATION    2012141    8/20/2010    2012141    8/23/2016 TriVascular, Inc.   
India    LOGO [g372800dsp648b.jpg]    2060383    11/29/2010    2060383   
11/29/2010 TriVascular, Inc.    Japan    CUSTOMSEAL    2014-14237    2/26/2014
   5672406    5/23/2014 TriVascular, Inc.    Japan    OVATION    2010-065871   
8/20/2010    5614976    9/13/2013 TriVascular, Inc.    Japan    OVATION ALTO   
2014-14238    2/26/2014    5672407    5/23/2014 TriVascular, Inc.    Japan   
OVATION PRIME    2013-024875    4/4/2013    5613251    9/6/2013 TriVascular,
Inc.    Japan    LOGO [g372800372800dsp648a.jpg]    2013-5504    1/30/2013   
5643434    1/17/2014 TriVascular, Inc.    Japan    TRIVASCULAR    2001-115594   
12/27/2001    4731627    12/5/2003 TriVascular, Inc.    Japan    LOGO
[g372800dsp648b.jpg]    2004-030615    3/18/2004    4778040    6/11/2004
TriVascular, Inc.    Mexico    OVATION    1113689    8/20/2010    1235645   
8/20/2010 TriVascular, Inc.    Mexico    LOGO [g372800dsp648b.jpg]    1139285   
12/2/2010    1213946    4/27/2011